





EXHIBIT 10.1


HOU:3754193.10
Execution Version
HOU:3754193.10


FOURTH AMENDED AND RESTATED
CREDIT AGREEMENT
dated as of
February 8, 2017
among
MATRIX SERVICE COMPANY,
The Other Borrowers Party Hereto,
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
WELLS FARGO BANK, N.A.,
BANK OF MONTREAL
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents
and
BOKF NA, BANK OF OKLAHOMA,
FIFTH THIRD BANK
and
BRANCH BANKING AND TRUST COMPANY,
as Co-Documentation Agents
* * *
JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger




HOU:3754193.10


1

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Article I Definitions
6
Section 1.01 Defined Terms
6
Section 1.02 Classification of Loans and Borrowings
30
Section 1.03 Terms Generally
30
Section 1.04 Accounting Terms; GAAP
30
Section 1.05 Currency Matters; Determination of U.S. Dollar Amounts
31
 
 
Article II The Credits
31
Section 2.01 Loans and Revolving Commitments
31
Section 2.02 Loans and Borrowings
32
Section 2.03 Requests for Revolving Borrowings
32
Section 2.04 Increase in Revolving Commitments    
33
Section 2.05 Swingline Loans
35
Section 2.06 Letters of Credit
36
Section 2.07 Funding of Borrowings
40
Section 2.08 Interest Elections
40
Section 2.09 Termination and Reduction of Revolving Commitments
42
Section 2.10 Repayment of Loans; Evidence of Debt
42
Section 2.11 Prepayment of Loans
43
Section 2.12 Fees; Cost of Audits
44
Section 2.13 Interest
45
Section 2.14 Market Disruption; Alternate Rate of Interest
46
Section 2.15 Increased Costs
47
Section 2.16 Break Funding Payments
48
Section 2.17 Taxes
49
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
53
Section 2.19 Mitigation Obligations; Replacement of the Lenders
55
Section 2.20 Defaulting Lenders
56
Section 2.21 Illegality
58
Section 2.22 Borrower Representative
58
 
 
Article III Representations and Warranties
58
Section 3.01 Organization; Powers    
58
Section 3.02 Authorization; Enforceability
58
Section 3.03 Governmental Approvals; No Conflicts
58
Section 3.04 Financial Condition; No Material Adverse Change; Absence of Default
59
Section 3.05 Properties
59
Section 3.06 Litigation and Environmental Matters
59
Section 3.07 Compliance with Laws and Agreements
60
Section 3.08 Investment Company Status
60







2

--------------------------------------------------------------------------------





Section 3.09 Taxes
60
Section 3.10 ERISA; Canadian Pension and Benefit Plans
60
Section 3.11 Plan Assets; Prohibited Transactions; ERISA
61
Section 3.12 Disclosure
61
Section 3.13 Subsidiaries
61
Section 3.14 Material Agreements
61
Section 3.15 Post-Retirement Benefits
62
Section 3.16 Solvency
62
Section 3.17 Payment and Performance Bonds
62
Section 3.18 Commercial Tort Claims
62
Section 3.19 Anti-Corruption Laws and Sanctions
62
Section 3.20 EEA Financial Institution
63
 
 
Article IV Conditions
63
Section 4.01 Effective Date
63
Section 4.02 Each Credit Event
64
 
 
Article V Affirmative Covenants
65
Section 5.01 Financial Statements; Other Information
65
Section 5.02 Notices of Material Events
67
Section 5.03 Existence; Conduct of Business
67
Section 5.04 Payment of Obligations
67
Section 5.05 Maintenance of Properties; Insurance
67
Section 5.06 Books and Records; Inspection Rights
68
Section 5.07 Compliance with Laws
68
Section 5.08 Use of Proceeds and Letters of Credit
68
Section 5.09 Additional Subsidiaries; Subsidiary Guarantors
68
Section 5.10 Collateral Records
69
Section 5.11 Security Interests
69
Section 5.12 Canadian Benefit Plans
70
Section 5.13 Post-Closing Obligations
70
 
 
Article VI Negative Covenants
71
Section 6.01 Indebtedness
71
Section 6.02 Liens
72
Section 6.03 Fundamental Changes
73
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
74
Section 6.05 Swap Agreements
76
Section 6.06 Restricted Payments
76
Section 6.07 Transactions with Affiliates
76
Section 6.08 Restrictive Agreements
76
Section 6.09 Amendments to Agreements
77
Section 6.10 Sale of Accounts
77
Section 6.11 Sale and Leaseback Transactions
77
Section 6.12 Leverage Ratio
77







3

--------------------------------------------------------------------------------





Section 6.13 Fixed Charge Coverage Ratio
77
Section 6.14 Employee Pension Benefit Plan; Canadian Pension Plans
77
 
 
Article VII Events of Default
78
Section 7.01 Events of Default
78
Section 7.02 Cash Collateral
80
 
 
Article VIII The Administrative Agent
80
Section 8.01 Appointment
80
Section 8.02 Administrative Agent and Lender
81
Section 8.03 Collateral; Required Lenders
81
Section 8.04 Duties
82
Section 8.05 Communications; Counsel
82
Section 8.06 Sub-Agents
83
Section 8.07 Successor
83
Section 8.08 Lenders’ Reliance; Decisions
83
 
 
Article IX Miscellaneous
83
Section 9.01 Notices
83
Section 9.02 Waivers; Amendments
84
Section 9.03 Expenses; Indemnity; Damage Waiver
85
Section 9.04 Successors and Assigns
86
Section 9.05 Disclosure
90
Section 9.06 Survival
90
Section 9.07 Counterparts; Integration; Effectiveness
90
Section 9.08 Severability
90
Section 9.09 Right of Set-off
91
Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process
91
Section 9.11 WAIVER OF JURY TRIAL
92
Section 9.12 Headings
92
Section 9.13 Confidentiality
92
Section 9.14 Interest Rate Limitation
93
Section 9.15 No Fiduciary Duty
93
Section 9.16 USA PATRIOT Act
93
Section 9.17 Judgment Currency Conversion
93
Section 9.18 MIRE Events
94
Section 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
94
Section 9.20 Limitation of Liability of Foreign Borrowers
95
Section 9.21 Amendment and Restatement
95
Section 9.22 Release of Subsidiaries Constituting Immaterial Subsidiaries
95
Section 9.23 Keepwell
96
 
 
Article X BORROWER GUARANTEES
96
Section 10.01 Guarantee of the Company
96
Section 10.02 Guarantee of the Foreign Borrowers
97
Section 10.03 Limitation on Foreign Guarantees
98











4

--------------------------------------------------------------------------------





SCHEDULES:
 
 
 
Schedule 2.01
 
Lenders and Revolving Commitments
Schedule 3.13
 
Subsidiaries
Schedule 3.17
 
Payment and Performance Bonds
Schedule 5.13
 
Post-Closing Obligations
Schedule 6.01
 
Existing Indebtedness
Schedule 6.02
 
Existing Liens
Schedule 6.08
 
Existing Restrictions





EXHIBITS:
 
 
 
Exhibit A
 
Form of Assignment and Assumption Agreement
Exhibit B
 
Existing Letters of Credit
Exhibit C
 
Existing Security Agreements
Exhibit D
 
Existing Mortgages
Exhibit E
 
Matrix Service Company Investment Policy
Exhibit F
 
Forms of Subsidiary Guaranties
Exhibit G
 
Forms of U.S. Tax Compliance Certificates
Exhibit H
 
Form of Compliance Certificate



HOU:3754193.10


5

--------------------------------------------------------------------------------





This FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
February 8, 2017 (the “Effective Date”), among MATRIX SERVICE COMPANY, a
Delaware corporation (the “Company”), the other Borrowers party hereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
RECITALS
WHEREAS, the Company, the Canadian Borrowers, the lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent, are parties to that certain
Third Amended and Restated Credit Agreement dated as of November 7, 2011 (as
amended prior to the Effective Date, the “Existing Credit Agreement”).
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate the
Existing Credit Agreement in its entirety.
NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:
ARTICLE I
Definitions


SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition” means (a) the purchase or other acquisition by the Company or a
Subsidiary of the Equity Interests in any other Person pursuant to which such
Person shall become a Subsidiary or shall be merged into, amalgamated with or
consolidated with the Company or any Subsidiary or (b) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the assets of any other Person (other than a Subsidiary) or
division thereof constituting a business unit or ongoing business.
“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in U.S. Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in a Foreign Currency
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the LIBO Rate for such Interest
Period.
“Administrative Agent” means JPMorgan Chase, in its capacity as administrative
agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” has the meaning set forth in the introductory paragraph hereto.


6

--------------------------------------------------------------------------------





“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 5.01 of this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purposes of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate), at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, with respect to any Loan, or with
respect to the Unused Fees, the applicable per annum rate in the table set forth
below based upon the Leverage Ratio for the most recently ended trailing
four-quarter period with respect to which the Company is required to have
delivered the financial statements pursuant to Section 5.01 (as such Leverage
Ratio is reflected in the Compliance Certificate delivered under Section 5.01(c)
by the Company in connection with the financial statements for such fiscal
quarter):
Level
Leverage Ratio
Applicable Margin for Eurocurrency, EURIBOR and CDOR Loans
Applicable Margin for ABR Loans
Applicable Margin for Canadian Prime Rate Loans
Applicable Margin for Unused Fees
I
< 1.00x
1.625%
0.625%
2.125%
0.25%
II
< 1.50x
1.875%
0.875%
2.375%
0.30%
III
< 2.00x
2.125%
1.125%
2.625%
0.35%
IV
< 2.50x
2.375%
1.375%
2.875%
0.40%
V
≥ 2.50x
2.625%
1.625%
3.125%
0.45%



Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are delivered pursuant to
Section 5.01, commending with the date on which such financial statements and
Compliance Certificate are delivered for the four-quarter period ended December
31, 2016. Notwithstanding the foregoing, for the period from the Effective Date
through the date on which the financial statements and Compliance Certificate
are delivered for the fiscal quarter ended December 31, 2016, the Applicable
Margin shall be determined at Level I. In the event that any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Revolving Commitments are in effect
when such inaccuracy is discovered), and such inaccuracy, if corrected, would
have led to the application of a higher Applicable Margin for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then the Company shall (a) deliver to the Administrative Agent corrected
financial statements for such Applicable Period promptly after completion,
(b) determine the Applicable Margin for such Applicable Period based upon such
corrected financial statements and (c) promptly pay to the Administrative Agent
the accrued additional interest and Unused Fees owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.18.
The


7

--------------------------------------------------------------------------------





provision in the previous sentence is in addition to the rights of the
Administrative Agent and the Lenders with respect to Section 2.13(e) and their
other respective rights under this Agreement. If the Company fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Applicable Margin shall be determined at Level V and shall remain at such level
until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Company.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
aggregate Revolving Commitments represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Australian Borrower” means Matrix Applied Technologies Pty Ltd (ACN 089 397
982), an Australian corporation.
“Australian Dollars” or “A$” means the lawful currency of Australia.
“Authorized Foreign Bank” means an “authorized foreign bank” as defined for the
purposes of the ITA.
“Authorized Officer” means (a) as to the Company, the President or any Vice
President or any other officer of the Company who is designated as an authorized
officer in the certificate delivered pursuant to Section 4.01(b)(ii) or who is
otherwise designated as such in a written certificate delivered by the Company
to the Administrative Agent, and (b) as to any other Credit Party, the President
or any Vice President of such Credit Party or any other officer of such Credit
Party who is designated as an authorized officer in the certificate delivered
pursuant to Section 4.01(b)(ii) or who is otherwise designated as such in a
written certificate delivered by such Credit Party to the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
the Revolving Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


8

--------------------------------------------------------------------------------





“Bonding Obligations” means any and all obligations of the Company or any of its
Subsidiaries to any Person to secure or assure the performance of any bid,
contract, lease or statutory obligation, or otherwise constituting a bid,
performance, return-of-money, surety, appeal or payment bond, contract or like
undertaking, in each case, entered into by the Company or such Subsidiary in the
ordinary course of business.
“Borrower” means, individually or collectively, the Company, the Canadian
Borrowers, the Euro/Sterling Borrower and the Australian Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of CDOR Loans, Eurocurrency Loans or
EURIBOR Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.
“Borrowing Minimum” means (a) in the case of a Borrowing denominated in U.S.
Dollars, $500,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$500,000, (c) in the case of a Borrowing denominated in Euros,
€500,000, (d) in the case of a Borrowing denominated in Sterling, £500,000 and
(e) in the case of a Borrowing denominated in Australian Dollars, A$500,000.
“Borrowing Multiple” means (a) in the case of a Borrowing denominated in U.S.
Dollars, $100,000, (b) in the case of a Borrowing denominated in Canadian
Dollars, Cdn$100,000 and (c) in the case of a Borrowing denominated in any other
Foreign Currency, the smallest amount of such Foreign Currency that is an
integral multiple of 100,000 units of such currency and that has an Equivalent
Amount in U.S. Dollars in excess of $100,000.
“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or the principal financial center of the country in which payment or
purchase of such currency can be made, (b) when used in connection with a CDOR
or Canadian Prime Rate Loan, the term “Business Day” shall also exclude any day
on which commercial banks in Toronto are authorized or required by law to remain
closed and (c) when used in connection with a EURIBOR Loan, the term “Business
Day” shall also exclude any day that is not a TARGET Day.
“Canadian Benefit Plans” means all material employee benefit plans or
arrangements subject to the application of any Canadian benefit plan statutes or
regulations that are maintained or contributed to by the Company or any of its
Subsidiaries that are not Canadian Pension Plans, including all profit sharing,
savings, supplemental retirement, retiring allowance, severance, pension,
deferred compensation, welfare, bonus, incentive compensation, phantom stock,
legal services, supplementary unemployment benefit plans or arrangements and all
life, health, dental and disability plans and arrangements in which the
employees or former employees of the Company or any of its Subsidiaries
participate or are eligible to participate but excluding all stock option or
stock purchase plans.
“Canadian Borrowers” means, individually or collectively, Matrix Service Canada
ULC, an Alberta unlimited liability corporation, Matrix SME Canada ULC, a Nova
Scotia unlimited liability company, and Matrix North American Construction Ltd.,
an Ontario corporation.


9

--------------------------------------------------------------------------------





“Canadian Dealer Offered Rate” means, with respect to any Borrowing denominated
in Canadian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:00 a.m. Toronto time on the Quotation Day or (b) if no Screen Rate
is available for such Interest Period, the applicable Interpolated Rate as of
such time on the Quotation Day, or if applicable pursuant to Section 2.14(a),
the applicable Reference Bank Rate as of such time on the Quotation Day, plus,
in each case, 0.10% per annum.
“Canadian Dollars” or “Cdn$” means the lawful currency of Canada.
“Canadian Pension Plan” means all plans or arrangements which are considered to
be pension plans under, and are subject to the application of, any applicable
pension benefits standards statute or regulation in Canada established,
maintained or contributed to by the Company or any of its Subsidiaries for its
employees or former employees.
“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with Agreement Accounting Principles
excluding (a) the cost of assets acquired with Capital Lease Obligations,
(b) expenditures of insurance proceeds to rebuild or replace any asset after a
casualty loss and (c) leasehold improvement expenditures for which the Company
or a Subsidiary is reimbursed promptly by the lessor.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capitalized Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Capitalized Lease” means any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, as to which the
obligations of a Person who is lessee thereunder are required to be classified
and accounted for as a capital lease on a balance sheet of such Person under
GAAP.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse and other cash management
arrangements made or entered into at any time, or in effect at any time, whether
directly or indirectly, and whether as a result of assignment or transfer or
otherwise, between the Company or any Subsidiary and any Lender or Affiliate of
a Lender; provided, however, that if such Person ceases to be a Lender or an
Affiliate of a Lender, such agreement shall no longer be a “Cash Management
Agreement”.


10

--------------------------------------------------------------------------------





“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian Dealer Offered Rate.
“Change in Control” means (a) the acquisition by any Person or group (within the
meaning of Rule 13d-5 of the SEC under the Securities Exchange Act of 1934) of
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934) of more than 35% of the outstanding shares of
voting stock of the Company or (b) occupation of a majority of the seats
(excluding vacant seats) on the board of directors of the Company by Persons who
were neither (i) nominated or approved by the board of directors of the Company
nor (ii) appointed by directors so nominated or approved.
“Change in Law” means the occurrence after the date of this Agreement of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental
Authority; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law” regardless of the date enacted, adopted or issued.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” shall mean any and all assets and rights and interests in or to
property of the Company and each of the other Credit Parties in which a Lien is
granted or purported to be granted pursuant to the Collateral Documents.
“Collateral Documents” means, collectively, the Security Agreements, Mortgages
and the Subsidiary Guaranties and each other agreement or writing pursuant to
which any Credit Party pledges or grants a security interest in any property or
assets securing the Obligations, or guarantees the payment and/or performance of
the Obligations, in each case, as ratified, amended, restated, supplemented or
otherwise modified from time to time.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning set forth in the introductory paragraph hereto.
“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).
“Computation Date” has the meaning assigned to such term in Section 1.05(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise of branch
profits Taxes.


11

--------------------------------------------------------------------------------





“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period (a) plus, to the extent deducted in calculating
Consolidated Net Income for such period, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation, amortization
and other non-cash charges (including but not limited to non-cash compensation
expense recorded in accordance with ASC 718), (iv) losses on sales of fixed
assets, (v) losses arising from the early extinguishment of Indebtedness, and
(vi) extraordinary losses incurred other than in the ordinary course of
business, (b) minus, to the extent included in Consolidated Net Income,
(i) gains on sales of fixed assets, (ii) gains arising from the early
extinguishment of Indebtedness, and (iii) extraordinary gains realized other
than in the ordinary course of business, all calculated for the Company and its
Subsidiaries on a consolidated basis without duplication and (c) minus, to the
extent included in calculating Consolidated Net Income for such period, the
non-cash portion (as to the Company or the applicable Subsidiary) of any income
that is generated by a Joint Venture for such period. Notwithstanding the
foregoing, with respect to any rolling four quarter period during which a
Permitted Acquisition has occurred, for purposes of determining compliance with
the Leverage Ratio or Fixed Charge Coverage Ratio, Consolidated EBITDA shall be
calculated pro forma (without duplication) as if the acquired Person or business
had been owned during the entire four quarter period, on the basis of (x) the
historical financial statements of any Person or business so acquired, and
(y) the assumption that the consolidated financial statements of the Company and
its Subsidiaries have been reformulated as if such Permitted Acquisition, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of the relevant four quarter
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant Acquisition at the
weighted average of the interest rates applicable to such Indebtedness)
outstanding during such period.
“Consolidated Funded Indebtedness” means, for the Company and its Subsidiaries
on a consolidated basis, the sum of the following (without duplication): (a) all
Indebtedness for borrowed money, (b) all Indebtedness for the deferred purchase
price of property or services, (c) all Indebtedness evidenced by a note,
acceptance or other like instrument, (d) all Capital Lease Obligations, and
(e) the aggregate undrawn and available amount of all outstanding letters of
credit except those issued to insurance providers based on expected losses on
worker’s compensation obligations. For the avoidance of doubt, Indebtedness in
respect of Bonding Obligations shall not be considered Consolidated Funded
Indebtedness for purposes of this Agreement.
“Consolidated Interest Expense” means, with reference to any applicable fiscal
quarter or fiscal year period, the interest expense of the Company and its
Subsidiaries calculated on a consolidated basis for such applicable period.
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated on a consolidated basis
for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Credit Parties” means the Borrowers and the Subsidiary Guarantors.


12

--------------------------------------------------------------------------------





“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to Section 2.20, any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to Administrative
Agent, the Issuing Bank, the Swingline Lender or any other Lender, any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent and the Company in writing
that such failure is the result of such Lender’s determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and indicates that such position is based on such Lender’s
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
state or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender or (iii) become the subject of a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.20) upon delivery of written
notice of such determination to the Company, the Issuing Bank, the Swingline
Lender and each Lender.
“Distribution” means and includes, in respect of any corporation, partnership,
limited liability company, association or other business entity: (a) dividends
or other distributions or payments on capital stock or other Equity Interests in
such corporation, partnership, limited liability company, association or other
business entity (except distributions in such stock or other Equity Interest);
and (b) the redemption, repurchase, retirement or acquisition of such stock or
other Equity Interests or of warrants, rights or other options to purchase such
stock or other Equity Interests (except when solely in exchange for such stock
or other Equity Interests), unless made contemporaneously from the net proceeds
of a sale of such stock or other Equity Interests.


13

--------------------------------------------------------------------------------





“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of the United States or its territories or possessions, excluding
(a) any such Subsidiary all or substantially all of the assets of which are
Equity Interests (or Equity Interests and debt interests) in a Foreign
Subsidiary (or Foreign Subsidiaries) and (b) any such Subsidiary that is owned
by a Foreign Subsidiary.
“DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed and
filed by each U.K. Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
in writing to the Company and the Administrative Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the administration of any EEA
Financial Institution.
“Effective Date” has the meaning set forth in the introductory paragraph hereto.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders in council, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, or the management, presence, release or threatened release of any
Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“Equivalent Amount” means, on any date of determination, with respect to
obligations or valuations denominated in one currency (the “first currency”),
the amount of another currency (the “second currency”) which would result from
the conversion of the relevant amount of the first currency into the second
currency at the 12:00 noon rate quoted by Bloomberg on
www.bloomberg.com/markets/currencies/fxc.html (Page BOFC or such other Page as
may replace such Page for the purpose of displaying such exchange rates) on such
date or, if such date is not a Business Day, on the Business Day immediately
preceding such date of determination, or at such other rate as may have been
agreed in writing between the Company and Administrative Agent.


14

--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, failure
by the Company or an ERISA Affiliate to make its “minimum required
contributions” (within the meaning of Section 303 of ERISA) to a Plan, or the
existence of a “funding shortfall” (within the meaning of Section 303 of ERISA)
with respect to a Plan; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any of
an ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or an ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Company or an ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or an ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or an ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, “at-risk” (within the
meaning of Section 303 of ERISA), in “endangered” or “critical” status (within
the meaning of Section 305 of ERISA), or “insolvent” or in “reorganization”
within the meaning of Title IV of ERISA; or (h) any other event, condition,
course of action or inaction, or circumstance with respect to any employee
benefit plan as defined in Section 3(3) or ERISA of which the Company or an
ERISA Affiliate is an “employer” which has established or maintained such plan,
or is otherwise the employer in relation to it as described and defined in
Section 3(5) of ERISA, which materially reduces, limits, prevents or ceases
compliance of such employee benefit plan with ERISA, the Code or other
applicable laws and regulations.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, (a) the applicable Screen Rate as of 11:00 a.m. Frankfurt time on the
Quotation Day or (b) if no Screen Rate is available for such Interest Period,
the applicable Interpolated Rate as of such time on the Quotation Day or, if
applicable pursuant to the terms of Section 2.14(a), the applicable Reference
Bank Rate as of such time on the Quotation Day.
“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate.
“Euro/Sterling Borrower” means Matrix International Holding Company Limited, a
private company formed under the laws of England and Wales.


15

--------------------------------------------------------------------------------





“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Euros” and “€” means the single currency of the participating member states of
the European Union.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of such Credit Party’s
Guarantee of, joint and several liability for, or grant of a Lien to secure,
such Swap Obligation (or any Guarantee thereof or joint and several liability
therefor) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Credit
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the Guarantee or joint and several liability of such Credit Party or the
grant of such Lien becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee, joint and several liability or
Lien is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding taxes with respect to which the applicable Lender is
entitled to claim a reduction under an income tax treaty and (y) United Kingdom
withholding Taxes on payments made by any Subsidiary Guarantor under any
Guarantee) imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (g)
and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals hereto.
“Existing Letters of Credit” means the letters of credit described on Exhibit B.
“Existing Security Agreements” means those certain Pledge and Security
Agreements or similar agreements described on Exhibit C, as they may be
ratified, amended or modified and in effect from time to time.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.


16

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions,
as determined in such manner as the FRBNY shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio determined as follows (with all calculations to be made for the
Company and its Subsidiaries in accordance with GAAP on a consolidated basis):
Numerator: Consolidated EBITDA for the previous four fiscal quarters ending on
such day less all Capital Expenditures and Distributions (not including
Distributions made pursuant to and in accordance with stock incentive plans,
employee stock purchase plans or other benefit plans for management or employees
of the Company and its Subsidiaries) by the Company during the same period.
Denominator: (i) net cash taxes paid for the previous four fiscal quarters
ending on such day, (ii) PLUS scheduled current maturities of any Indebtedness
for the next four fiscal quarters (excluding the maturity of the Revolving Loans
on the Termination Date), (iii) PLUS Consolidated Interest Expense for the
previous four fiscal quarters ending on such day (excluding amounts included in
Consolidated Interest Expense for amortization of deferred financing fees).
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto, and (e) the Biggert-Waters Flood Insurance Reform Act of 2012
as now or hereafter in effect or any successor statute thereto.
“Foreign Borrower” means each Borrower other than the Company.
“Foreign Currency” means (a) Canadian Dollars, (b) Euros, (c) Sterling and
(d) Australian Dollars.
“Foreign Currency Exposure” means, at any time, the sum of the aggregate
outstanding principal amount of Revolving Loans denominated in Foreign
Currencies and the total LC Exposure of Letters of Credit denominated in
Australian Dollars, Euros and Sterling, in each case, at such time.
“Foreign Currency Sublimit” means $75,000,000.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, (i) the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction, (ii) Canada, and each province or territory
therein, shall be deemed to constitute a single jurisdiction, and (iii) a Lender
that has designated a Canadian lending office in respect of Loans made to a
Canadian Borrower, or that is an Authorized Foreign Bank, shall be deemed to be
organized under the laws of the jurisdiction in which the Canadian Borrower is
located.


17

--------------------------------------------------------------------------------





“Foreign Subsidiary” means any Subsidiary (other than the Foreign Borrowers)
that is not incorporated or organized under the laws of the United States or its
territories or possessions, or a Subsidiary that is incorporated under the laws
of the United States or its territories or possessions but is not a Domestic
Subsidiary as defined in this Agreement.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Banking Day, for the immediately
preceding Banking Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether provincial,
territorial, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, contaminants, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.
“Immaterial Subsidiary” means any Subsidiary (other than a Borrower) (a) the
total assets of which, determined as of the last day of any fiscal quarter, are
less than or equal to 5% of the consolidated total assets of the Company and its
Subsidiaries as at such date, and (b) for which the consolidated revenue
attributable to such Subsidiary and its Subsidiaries for the three months ending
on the last day of any fiscal quarter is less than or equal to 5% of the
consolidated revenue of the Company and its Subsidiaries for the same period.


18

--------------------------------------------------------------------------------





“Impacted Lender” means Bank of America, N.A.
“Increasing Lender” means a Lender that agrees to increase its Revolving
Commitment in accordance with the provisions of Section 2.04 or a new bank or
financial institution that becomes party to this Agreement pursuant to the
provisions of Section 2.04.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding current accounts payable incurred in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (including,
without limitation, all payment obligations under earn-out or similar agreements
(but only once non-contingent and determinable)), except for current accounts
payable incurred in the ordinary course of business, (f) all indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or any ABR Loan (in each case, other than a Swingline Loan), the last day of
each March, June, September and December, (b) with respect to any CDOR Loan,
Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
CDOR Borrowing, Eurocurrency Borrowing or EURIBOR Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, and (c) with respect to any Swingline
Loan, the last day of the month that such Loan is required to be repaid.


19

--------------------------------------------------------------------------------





“Interest Period” means, with respect to any CDOR Borrowing, Eurocurrency
Borrowing or EURIBOR Borrowing, the period commencing on the date of such
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three or six months thereafter, as the Company may elect;
provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Revolving Borrowing initially shall be the date
on which such Borrowing is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the relevant Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the relevant Interest Period, in each case, at such time; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Issuing Bank” means JPMorgan Chase, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.06(i) and JPMorgan Chase, in its capacity as the issuer of the Existing
Letters of Credit. The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“ITA” means the Income Tax Act (Canada), as amended from time to time (or any
successor statute).
“Joint Venture” means a Person (other than a Subsidiary, natural person or
Governmental Authority) that is (a) formed to be or represents a joint venture
between the Company or one of its Subsidiaries and other Person(s) (regardless
of the type of entity used), and (b) formed for the purpose of bidding for,
undertaking or handling specific projects or for the purpose of acquiring Equity
Interests of any other Person.
“JPMorgan Chase” means JPMorgan Chase Bank, N.A. (including its branches and
Affiliates).
“Judgment Currency” has the meaning assigned to such term in Section 9.17(a).
“Judgment Currency Conversion Date” has the meaning assigned to such term in
Section 9.17(a).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


20

--------------------------------------------------------------------------------





“Lender Swap Agreement” means any Swap Agreement between the Company or any
Subsidiary and any Lender or any Affiliate of a Lender that is entered in to
while such Person is a Lender or an Affiliate of a Lender even if such Person
ceases to be a Lender or an Affiliate of a Lender after entering into such Swap
Agreement.
“Lenders” means the Persons listed on Schedule 2.01 as Lenders and any other
Person that shall have become a party hereto as a Lender pursuant to Section
2.04 or pursuant to an Assignment and Assumption, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
other documentation contemplated hereby. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Sublimit” means $200,000,000.
“Leverage Ratio” means, as of the last day of any fiscal quarter, the ratio of:
(a) Consolidated Funded Indebtedness as of such day to (b) Consolidated EBITDA
for the four fiscal quarters ending as of the last day of such fiscal quarter.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of (i)
in the case of Australian Dollars, 10:30 a.m., Melbourne time, on the Quotation
Day or (ii) in all other cases, approximately 11:00 a.m., London time, on the
Quotation Day, or (b) if no Screen Rate is available for such currency or for
such Interest Period, the applicable Interpolated Rate as of such time on the
Quotation Day or, if applicable pursuant to the terms of Section 2.14(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.
“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen,
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, all Notes issued pursuant to Section
2.10(e), all letter of credit applications, all Collateral Documents, and all
other mortgages, security agreements and other collateral or security documents,
guaranty agreements and instruments from time to time made, issued or executed
by any Person in connection with this Agreement.
“Loans” means the loans made by the Lenders pursuant to or as described in this
Agreement.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in U.S.
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars, Toronto time and (c) with respect to a Loan or Borrowing
denominated in any other Foreign Currency, London time.


21

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their obligations under this Agreement or any of the other Loan Documents, or
(c) the rights of or benefits available to the Lenders under this Agreement or
any of the other Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), and obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $10,000,000 (or the equivalent amount in any foreign currency). For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Swap Agreement were terminated at such time.
“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgaged Properties” means (a) those tracts and parcels of real property and
all improvements thereon and appurtenances thereto described in the Perfection
Certificate owned in fee by the applicable Credit Party (as opposed to a
leasehold interest) and (b) that tract or parcel of real property located at the
Port of Catoosa in which one or more of the Credit Party(s) has a leasehold
interest.
“Mortgages” means all fee or leasehold mortgages or deeds of trust, as
applicable, necessary to create a first and prior lien in favor of the
Administrative Agent with respect to the fee or leasehold interest of the
Company or its applicable Subsidiary in the Mortgaged Properties, including but
not limited to those unreleased mortgages and deeds of trust described on
Exhibit D, in each case, as ratified, amended, restated, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.
“Note” means a promissory note delivered to a Lender as contemplated by Section
2.10(e).
“Obligation Currency” has the meaning assigned to such term in Section 9.17(a).
“Obligations” means, without duplication, any and all obligations, contingent or
otherwise, now existing or hereafter arising, howsoever created, of the Company
and the Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any of their respective Affiliates, or any indemnified party,
arising under or in connection with (a) the Loan Documents, including without
limitation unpaid principal of and accrued and unpaid interest (including
post-petition interest) on the Loans and all reimbursement obligations in
respect of LC Disbursements, (b) Lender Swap Agreements, (c) Cash Management
Agreements and (d) all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Company and the Subsidiaries to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party under any of the foregoing.


22

--------------------------------------------------------------------------------





“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
registration, receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment (other than an
assignment under Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time,
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Loan or LC
Disbursement, plus any taxes, levies, imposts, duties, deductions, charges or
withholdings imposed upon, or charged to, the Administrative Agent by any
relevant correspondent bank in respect of such amount in such relevant currency.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“Patriot Act” has the meaning set forth in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a perfection certificate, in form and substance
satisfactory to the Administrative Agent, executed by an Authorized Officer of
the Company, certifying as to existence, description, location, and other
matters regarding, the Collateral.
“Permitted Acquisition” means an Acquisition as to which all the requirements of
Section 6.04(i) have either been met or waived in accordance with the provisions
of this Agreement.


23

--------------------------------------------------------------------------------





“Permitted Encumbrances” means:
(a)Liens for taxes, assessments or governmental charges or levies on its
property if the same either (i) shall not at the time be delinquent,
(ii) thereafter can be paid without penalty, or (iii) are being contested in
good faith by appropriate proceedings with adequate reserves having been set
aside on the books of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles;


(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested by appropriate proceedings with adequate reserves having been
set aside on the books of the Company and its Subsidiaries in accordance with
Agreement Accounting Principles;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, old age pensions, and other
social security or retirement benefit laws or regulations;


(d)Liens or other interests of customers or vendors under title retention
agreements or similar agreements whereby the Company or a Subsidiary obtains
possession (but not ownership) of materials or goods provided to the Company or
such Subsidiary by or for the account of a customer of the Company or such
Subsidiary for the purpose of fabrication, assembly or manufacturing, provided
that such interests attach only to such materials or goods;


(e)judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k);


(f)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;


(g)Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary terms and
conditions encumbering deposits or other funds maintained with such institution
including bankers’ liens, rights of set-off or similar rights and remedies; and


(h)deposits and Liens to secure Bonding Obligations permitted under Section
6.01(i) with respect to which no Event of Default under Section 7.01(r) has
occurred and is continuing;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (h) above.
“Permitted Investments” means
(a)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody's and (iii) have portfolio assets of at least $5,000,000,000; and


24

--------------------------------------------------------------------------------







(b)investments permitted by the Company’s Investment Policy as in effect as of
the Effective Date, a copy of which is attached hereto as Exhibit E, as the same
may be amended, restated, supplemented or otherwise modified from time to time
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld, conditioned or delayed.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) (other than a Multiemployer Plan) subject to the provisions of Section
302 or Title IV of ERISA or Section 412 of the Code, and which the Company or
any ERISA Affiliate sponsors, maintains, contributes to or has an obligation to
contribute to or with respect to which any of the foregoing Persons has or could
reasonably be expected to have any obligation or liability (whether actual,
contingent or otherwise).
“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created under any of the Loan
Documents on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee, joint and several liability, and/or Lien becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quotation Day” means (a) with respect to any currency (other than Sterling,
Australian Dollars and Canadian Dollars), for any Interest Period, two Business
Days prior to the first day of such Interest Period and (b) with respect to
Sterling, Australian Dollars and Canadian Dollars for any Interest Period, the
first day of such Interest Period, in each case, unless market practice differs
in the relevant interbank market for any currency, in which case the Quotation
Day for such currency shall be determined by the Administrative Agent in
accordance with market practice in the relevant interbank market (and if
quotations would normally be given by leading banks in the relevant market on
more than one day, the Quotation Day will be the last of those days).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.


25

--------------------------------------------------------------------------------





“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) for Loans in the applicable currency and
the applicable Interest Period (a) in relation to the Canadian Dealer Offered
Rate, as the rate at which the relevant Reference Bank is willing to extend
credit by the purchase of bankers acceptances in Canadian Dollars which have
been accepted by banks which are for the time being customarily regarded as
being of appropriate credit standing for such purpose with a term to maturity
comparable to the applicable Interest Period, (b) in relation to Eurocurrency
Loans, as the rate quoted by the relevant Reference Bank to leading banks in the
London interbank market for the offering of deposits in the applicable currency
and for a period comparable to the applicable Interest Period and (c) in
relation to EURIBOR Loans, as the rate quoted by the relevant Reference Bank to
leading banks in the Banking Federation of the European Union for the offering
of deposits in Euros and for a period comparable to the applicable Interest
Period.
“Reference Banks” means such banks as may be appointed by the Administrative
Agent in consultation with the Company. No Lender shall be obligated to be a
Reference Bank without its consent.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, the Lenders having Revolving Credit
Exposures and unused Revolving Commitments representing more than fifty percent
(50%) of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) increased from time to time pursuant to Section
2.04, (b) reduced from time to time pursuant to Section 2.09 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. As of the Effective Date, the aggregate amount of the Lenders’
Revolving Commitments is $300,000,000.
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.04(a).
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01 of this Agreement.
“S&P” means S&P Global Ratings.


26

--------------------------------------------------------------------------------





“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, Her Majesty’s Treasury of the United Kingdom or by the United Nations
Security Council, the European Union or any European Union member state, (b) any
Person operating, organized or resident in a Sanctioned Country or (c) any
Person owned or controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of U.S. Dollars, the LIBO Screen Rate, (ii) in
the case of Australian Dollars, the average bid rate on Reuters Screen BBSY Page
for bills of exchange having a tenor equal to (or approximating as closely as
possible the length of) such Interest Period, and (iii) in the case of any other
Foreign Currency, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on Reuters Screen LIBOR02 Page for such currency for
such Interest Period (or, in each such case under this clause (a), on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion), (b) in respect of the EURIBO Rate for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as displayed on the applicable page of
the Reuters screen (or on any successor or substitute page on such screen or
service that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion), and (c) in
respect of the Canadian Dealer Offered Rate, the average rate for bankers
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen (or on any successor or substitute page on such
screen or service that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Applicable Agent from time to time in its reasonable discretion); provided, that
if any Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Security Agreement” means each Existing Security Agreement and any other
security agreement in a form acceptable to the Administrative Agent that is
executed by the Company or any other Credit Party in connection with this
Agreement, in each case, as ratified, amended, restated, supplemented or
otherwise modified from time to time.


27

--------------------------------------------------------------------------------





“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Sterling” or “£” means the lawful currency of the United Kingdom.
“Subsidiary” means, with respect to the Company, at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of the Company in the Company’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the Company or one or more subsidiaries of the Company or by the Company and one
or more subsidiaries of the Company. Notwithstanding the foregoing, neither
Matrix Service, Inc., Panama (formed in Panama) nor San Luis Tank S.A. de C.V.
(formed in Mexico) shall be considered a Subsidiary as long as it is dormant,
has no assets, conducts no operations and the Company has no plan or intention
to utilize it for any purpose.
“Subsidiary Guarantor” means each Material Subsidiary and each other Subsidiary
that is required to be a Subsidiary Guarantor pursuant to Section 5.09.
“Subsidiary Guaranty” means a Subsidiary Guaranty by each Subsidiary Guarantor,
substantially in the form of Exhibit F-1 hereto (for Domestic Subsidiaries) or
Exhibit F-2 hereto (for Foreign Subsidiaries), and each supplement thereto.
“Surety” means any surety party to any contractual arrangements entered into by
the Company or any Subsidiary with respect to any bid, performance, surety,
notary, wage and welfare, license, registration, permit, lien, warranty,
pay-on-demand or payment bonds, contracts or like undertakings.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means, with respect to any Credit Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowers” means the Company and the Canadian Borrowers.


28

--------------------------------------------------------------------------------





“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as the Swingline Lender and
(b) if such Lender shall be the Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in
Swingline Loans).
“Swingline Lender” means JPMorgan Chase, in its capacity as lender of Swingline
Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the fifth anniversary of the Effective Date, or any
earlier date on which the Revolving Commitments are reduced to zero or all
Revolving Commitments are otherwise terminated pursuant to the terms hereof, and
if any such day is not a Business Day, then the next Business Day.
“Transactions” means the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof, the issuance of Letters of Credit hereunder and
the granting and perfection of Liens to secure repayment of the Obligations.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Dealer Offered Rate, the Canadian Prime Rate or the EURIBO Rate.
“U.K.” or “United Kingdom” means the United Kingdom of Great Britain and
Northern Ireland.
“U.K. Borrower” means any Borrower (a) that is organized or formed under the
laws of the United Kingdom or (b) payments from which under this Agreement or
any other Loan Document are subject to withholding Taxes imposed by the laws of
the United Kingdom.
“Unused Fee” has the meaning assigned to such term in Section 2.12.
“U.S. Dollars” or “$” refers to lawful money of the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


29

--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Credit Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans
may be classified and referred to by Class (e.g., a “Revolving Loan”) or by Type
(e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or
by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties and
all assets and properties of a mixed tangible and intangible nature, including
cash, securities, accounts and contract rights.


SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the International Financial Reporting Standards or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or International
Financial Reporting Standards, as applicable, as in effect and applied
immediately


30

--------------------------------------------------------------------------------





before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


SECTION 1.05 Currency Matters; Determination of U.S. Dollar Amounts.
  
(a)Currency Matters. Principal, interest, reimbursement obligations, fees, and
all other amounts payable under this Agreement and the other Loan Documents to
the Administrative Agent and the Lenders shall be payable in the currency in
which such Obligations are denominated. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in U.S. Dollars. For the purpose of such calculations,
comparisons, measurements or determinations, amounts or proceeds denominated in
other currencies shall be converted to the Equivalent Amount of U.S. Dollars on
the date of calculation, comparison, measurement or determination. Unless
expressly provided otherwise, where a reference is made to a dollar amount, the
amount is to be considered as the amount in U.S. Dollars and, therefore, each
other currency shall be converted into the Equivalent Amount thereof in U.S.
Dollars.


(b)Determination of Equivalent Amounts. The Administrative Agent will determine
the Equivalent Amount in U.S. Dollars of:


(i)each Borrowing denominated in a Foreign Currency as of the date two (2)
Business Days prior to the date of such Borrowing (or, in the case of a Canadian
Prime Rate Borrowing, as of the date of receipt of the request for such Loan)
or, if applicable, the date of conversion/continuation of any such Borrowing;


(ii)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and


(iii)all outstanding Revolving Credit Exposure on and as of the last Business
Day of each calendar quarter and, during the continuation of an Event of
Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.


Each day upon or as of which the Administrative Agent determines Equivalent
Amounts as described in the preceding clauses (i), (ii) and (iii) is herein
described as a “Computation Date” with respect to each Borrowing, Letter of
Credit or LC Exposure for which an Equivalent Amount is determined on or as of
such day.
ARTICLE II
The Credits


SECTION 2.01 Loans and Revolving Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make (a) Revolving Loans in
Canadian Dollars to the Canadian Borrowers, (b) Revolving Loans in U.S. Dollars
and Foreign Currencies to the Company, (c) Revolving Loans in Australian Dollars
to the Australian Borrower and (d) Revolving Loans in Euros or Sterling to the
Euro/Sterling Borrower, in each case, from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment,
(ii) the total Revolving Credit Exposure exceeding the aggregate Revolving
Commitments or (iii) the Foreign Currency Exposure exceeding the Foreign
Currency Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth in this Agreement, the Borrowers may borrow, prepay and
reborrow Revolving Loans.


31

--------------------------------------------------------------------------------







SECTION 2.02 Loans and Borrowings.


(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their Applicable
Percentages. The failure of any Lender to make any Revolving Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Revolving Commitments of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Revolving Loans as
required.


(b)Subject to Section 2.14, (i) each Revolving Borrowing denominated in Canadian
Dollars shall be comprised entirely of Canadian Prime Rate Loans or CDOR Loans
as the Company may request in accordance herewith, (ii) each Revolving Borrowing
denominated in U.S. Dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Company may request in accordance herewith, (iii) each
Revolving Loan denominated in Euros shall be comprised entirely of EURIBOR Loans
and (iv) each Revolving Loan denominated in a Foreign Currency (other than Euros
and Canadian Dollars) shall be comprised entirely of Eurocurrency Loans. Each
Swingline Loan denominated in Canadian Dollars shall be a Canadian Prime Rate
Loan and each Swingline Loan denominated in U.S. Dollars shall be an ABR Loan.
Each Lender at its option may make any Eurocurrency Loan, EURIBOR Loan or CDOR
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement.


(c)At the commencement of each Interest Period for any CDOR Borrowing,
Eurocurrency Borrowing or EURIBOR Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $100,000, and at the time that each
Canadian Prime Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of Cdn$100,000 and not less than
Cdn$100,000; provided that an ABR Revolving Borrowing or Canadian Prime Rate
Revolving Borrowing may be in an aggregate amount that is equal to (i) the
entire unused balance of the aggregate Revolving Commitments, (ii) that which is
required to repay a Swingline Loan or (iii) that which is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount not less than $100,000 or Cdn$100,000, as
applicable. Borrowings of more than one Type and Class may be outstanding at the
same time.


(d)Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request or to elect to convert or continue any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Termination Date.


SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telephone in the case of a Borrowing in U.S. Dollars and in writing in the case
of a Borrowing in a Foreign Currency (a) in the case of a CDOR Borrowing or
Eurocurrency Borrowing denominated in U.S. Dollars, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency or a EURIBOR Borrowing, not later than 11:00 a.m., Local Time, three
Business Days before the date of the proposed Borrowing, or (c) in the case of a
Canadian Prime Rate Borrowing or an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of a Canadian Prime Rate Borrowing or an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by


32

--------------------------------------------------------------------------------





Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:


(i)the name of the Borrower that will receive the requested Borrowing;


(ii)the currency and the aggregate amount of the requested Borrowing;


(iii)the date of such Borrowing, which shall be a Business Day;


(iv)whether such Borrowing is to be an ABR Borrowing, a Canadian Prime Rate
Borrowing, a CDOR Borrowing, a Eurocurrency Borrowing or a EURIBOR Borrowing, as
applicable;


(v)in the case of a CDOR Borrowing, a Eurocurrency Borrowing or a EURIBOR
Borrowing, the initial Interest Period to be applicable thereto, which shall be
a period contemplated by the definition of the term “Interest Period”; and


(vi)the location and number of the applicable Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (A) in the case of a Borrowing
denominated in U.S. Dollars, an ABR Borrowing, (B) in the case of a Borrowing
denominated in Canadian Dollars, a Canadian Prime Rate Borrowing, (C) in the
case of a Borrowing denominated in Euros, a EURIBOR Borrowing and (D) in the
case of a Borrowing denominated in any other Foreign Currency, a Eurocurrency
Borrowing. If no Interest Period is specified with respect to any requested CDOR
Borrowing, Eurocurrency Borrowing or EURIBOR Borrowing, then the Company shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Revolving Loan to be made as part of the requested
Borrowing.


SECTION 2.04 Increase in Revolving Commitments.


(a)Request for Increase. Provided there exists no Default, the Company may, at
any time and from time to time, request, by notice to the Administrative Agent,
the Administrative Agent’s approval of an increase of the aggregate Revolving
Commitments (a “Revolving Commitment Increase”) within the limitations hereafter
described, which request shall set forth the amount of each such requested
Revolving Commitment Increase. The Administrative Agent shall notify all the
Lenders of any such request and provide them the first right to participate in
the same proportions that their respective Applicable Percentages bear to those
of all the Lenders who elect to participate therein. Within twenty (20) days of
such request, the Administrative Agent shall advise the Company of its approval
or disapproval of such request; failure to so advise the Company shall
constitute disapproval. If the Administrative Agent approves any such Revolving
Commitment Increase, then the aggregate Revolving Commitments may be so
increased (up to the amount of such approved Revolving Commitment Increase) by
having one or more of the Lenders increase the amount of their then existing
Revolving Commitments and, if the existing Lenders do not choose to participate
to the extent necessary for the applicable Revolving Commitment Increase to be
provided entirely by the existing Lenders, by having one or more new banks or
financial institutions become the Lenders party to this


33

--------------------------------------------------------------------------------





Agreement. Any Revolving Commitment Increase shall be subject to the following
limitations and conditions: (i) any Revolving Commitment Increase shall not be
less than $10,000,000 (and shall be in integral multiples of $10,000,000 if in
excess thereof); (ii) no Revolving Commitment Increase shall increase the
aggregate Revolving Commitments to an amount in excess of $400,000,000;
(iii) the provisions of Section 9.04(b) shall apply in respect of any Increasing
Lender that is not a Lender before the Revolving Commitment Increase, as if such
Increasing Lender were an assignee of a Revolving Commitment, (iv) the Borrowers
shall have executed and delivered to the Administrative Agent such Note or Notes
as the applicable Increasing Lender requests to reflect such Revolving
Commitment Increase (or, in the case of a new Lender, such Lender’s Revolving
Commitment); (v) the Company shall have delivered a certificate executed by an
Authorized Officer of the Company and dated the effective date of such Revolving
Commitment Increase, to the effect that the conditions set forth in Section 4.02
shall be satisfied (with all references in such paragraphs to a Borrowing being
deemed to be references to such Revolving Commitment Increase and attaching
resolutions of the Borrowers approving such Revolving Commitment Increase);
(vi) the Subsidiary Guarantors shall have consented in writing to the Revolving
Commitment Increase and shall have agreed in writing that their respective
Subsidiary Guaranties continue in full force and effect; and (vii) the Company,
the Subsidiary Guarantors and each Increasing Lender shall have executed and
delivered such other instruments and documents as the Administrative Agent shall
have reasonably requested in connection with such Revolving Commitment Increase,
in the case of the documents required under clauses (iv) through (vii) above, in
form and substance reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall provide written notice to all of the Lenders
hereunder of any Revolving Commitment Increase.


(b)Revolving Loans by Increasing Lenders. Upon the effective date of any
increase in the aggregate Revolving Commitments pursuant to the provisions
hereof, which effective date shall be mutually agreed upon by the Company, each
Increasing Lender and the Administrative Agent, each Increasing Lender shall
make a payment to the Administrative Agent in an amount sufficient, upon the
application of such payments by all Increasing Lenders to the reduction of the
outstanding Revolving Loans held by the Lenders, to cause the principal amount
outstanding under the Revolving Loans made by each Lender (including, as
applicable, any Increasing Lender) to be in the amount of its Applicable
Percentage (upon the effective date of such increase). The Borrowers hereby
irrevocably authorize each Increasing Lender to fund to the Administrative Agent
the payment required to be made pursuant to the immediately preceding sentence
for application to the reduction of the outstanding Revolving Loans held by the
other the Lenders hereunder. If, as a result of the repayment of the Revolving
Loans provided for in this Section 2.04(b), any payment of a Eurocurrency
Borrowing, CDOR Borrowing or EURIBOR Borrowing occurs on a day which is not the
last day of the applicable Interest Period, the Borrowers will pay to the
Administrative Agent for the benefit of any of the Lenders holding such
Borrowing any loss or cost incurred by such Lender resulting therefrom in
accordance with Section 2.16. Upon the effective date of such increase in the
aggregate Revolving Commitments, all Eurocurrency Loans denominated in U.S.
Dollars outstanding hereunder (including any Revolving Loans made by the
Increasing Lenders on such date) shall be ABR Loans, subject to the Company’s
right to convert the same to Eurocurrency Loans on or after such date in
accordance with the provisions of Section 2.08.


(c)Increasing Lenders’ Participation in Letters of Credit. Upon the effective
date of any increase in the aggregate Revolving Commitments and the making of
the Revolving Loans by the Increasing Lenders in accordance with the provisions
of Section 2.04(b), each Increasing Lender shall also be deemed to have
irrevocably and unconditionally purchased and received, without recourse or
warranty, from the Lenders party to this Agreement immediately prior to the
effective date of such increase, an undivided interest and participation in any
Letters of Credit then outstanding, ratably, such that each Lender (including
each Increasing Lender) holds a participation interest in each such Letter of
Credit in proportion equal to its Applicable Percentage upon the effective date
of such increase in the aggregate Revolving Commitments.


34

--------------------------------------------------------------------------------





(d)No Obligation to Increase Revolving Commitment. Nothing contained herein
shall constitute, or otherwise be deemed to be, a commitment or agreement on the
part of the Borrowers or the Administrative Agent to give or grant any Lender
the right to increase its Revolving Commitment hereunder at any time or a
commitment or agreement on the part of any Lender to increase its Revolving
Commitment hereunder at any time, and no Revolving Commitment of a Lender shall
be increased without its prior written approval, which it may grant or deny in
its sole discretion.


SECTION 2.05 Swingline Loans.


(a)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans denominated in Canadian Dollars to the Canadian
Borrowers and Swingline Loans denominated in U.S. Dollars or Canadian Dollars to
the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $30,000,000
or (ii) the Swingline Lender’s Revolving Credit Exposure exceeding its Revolving
Commitment; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Swingline
Borrowers may borrow, prepay and reborrow Swingline Loans.


(b)To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan, as well as the name
of the Swingline Borrower that will receive the Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the applicable Swingline Borrower by means of a credit to the
general deposit account of such Swingline Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 5:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender


35

--------------------------------------------------------------------------------





from the Swingline Borrowers (or other party on behalf of any Swingline
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Company for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Swingline Borrowers of any
default in the payment thereof.


SECTION 2.06 Letters of Credit.
 
(a)General. Subject to the terms and conditions set forth herein, the Company
may request the issuance of Letters of Credit for its own account or for the
account of any Subsidiary, and denominated in U.S. Dollars or a Foreign
Currency, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
For the avoidance of doubt, no Borrower other than the Company may request the
issuance of Letters of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Company to,
or entered into by the Company with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any Sanctioned Country or (ii)
in any manner that would result in a violation of any Sanctions by any party to
this Agreement.


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, whether such Letter of Credit is to be denominated in U.S.
Dollars or one of the Foreign Currencies in which case such Foreign Currency
shall be specified, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the Company also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the Letter of Credit
Sublimit, (ii) the total Revolving Credit Exposures shall not exceed the
aggregate Revolving Commitments and (iii) the Foreign Currency Exposure shall
not exceed the Foreign Currency Sublimit.


(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), and (ii) the date
that is five (5) Business Days prior to the


36

--------------------------------------------------------------------------------





Termination Date; provided, however, that (A) any Letter of Credit with a
one-year tenor may provide for the renewal thereof for additional one-year
periods (which shall in no event extent beyond the date referred to in clause
(ii) above, except as hereinafter provided); (B) Letters of Credit may have
tenors longer than one year, but in no event longer than three years, so long as
the LC Exposure of all such Letters of Credit does not exceed $50,000,000 at any
time; and (C) the expiration date of a Letter of Credit may be up to one year
later than the date referred to in clause (ii) above if the Issuing Bank
consents to the issuance of such Letter of Credit in its sole discretion, which
consent may be subject to, among other things, the provision of cash collateral
by the Company in respect of such Letter of Credit in a manner satisfactory to
the Issuing Bank.


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.


(e)Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Company shall have received notice of such LC Disbursement prior
to 10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Company prior to such time on such date, then not later than
12:00 noon, New York City time, on (i) the Business Day that the Company
receives such notice, if such notice is received prior to 10:00 a.m., New York
City time, on the day of receipt, or (ii) the Business Day immediately following
the day that the Company receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $500,000, the Company may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with a Canadian Prime Rate Borrowing, an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Company’s obligation to make such payment shall be discharged and
replaced by the resulting Canadian Prime Rate Borrowing, ABR Revolving Borrowing
or Swingline Loan. If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in Section
2.07 with respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the Issuing Bank or,
to the extent that the Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Bank, then to such the Lenders and the Issuing Bank as
their interests may appear. Any payment


37

--------------------------------------------------------------------------------





made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of a Canadian Prime Rate Loan, ABR
Revolving Loan or Swingline Loan as contemplated above) shall not constitute a
Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.


(f)Obligations Absolute. The Company’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.


(g)Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of their obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h)Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Company shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that the Company reimburse such LC Disbursement, at the rate per annum
then applicable to Canadian Prime Rate Revolving Loans (if the LC Disbursement
is in Canadian Dollars) or ABR Revolving Loans (if the LC Disbursement is in
U.S. Dollars); provided that, if the Company fails


38

--------------------------------------------------------------------------------





to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(e) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse the Issuing Bank shall be for the account of
such Lender to the extent of such payment.


(i)Replacement of the Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Lenders with LC Exposure representing greater than
fifty percent (50%) of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Company shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any of the Borrowers described in clause (h) or (i) of Section 7.01.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Company for the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
the Lenders with LC Exposure representing greater than fifty percent (50%) of
the total LC Exposure), be applied to satisfy other obligations of the Borrowers
under this Agreement. If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three Business Days after all Events of Default have been cured or
waived.


(k)Existing Letters of Credit; Assumption of Existing Letter of Credit
Denominated in Canadian Dollars. The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes and shall be deemed to have been issued
under this Agreement. Matrix North American Construction Ltd. hereby assigns to
the Company, and the Company hereby assumes from Matrix North American
Construction Ltd., effective as of the Effective Date, all of the obligations of
Matrix North American Construction Ltd. under that certain


39

--------------------------------------------------------------------------------





Existing Letter of Credit denominated in Canadian Dollars and described on
Exhibit B. From and after the Effective Date, the Company shall be the obligor
in respect of such Existing Letter of Credit.


(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligation of, or is
for the account of, a Subsidiary, the Company shall be obligated to reimburse
the Issuing Bank hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of any of its Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the business of
such Subsidiaries.


SECTION 2.07 Funding of Borrowings.


(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the applicable Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Company or the
applicable Borrower, maintained with the Administrative Agent in Tulsa, Oklahoma
or elsewhere and designated by the Company in the applicable Borrowing Request;
provided that ABR Revolving Loans and Canadian Prime Rate Revolving Loans made
to finance the reimbursement of an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank.


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to the subject Loan. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.


SECTION 2.08 Interest Elections.


(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a CDOR Revolving Borrowing,
Eurocurrency Revolving Borrowing or EURIBOR Revolving Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a CDOR Revolving Borrowing, Eurocurrency
Revolving Borrowing or EURIBOR Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans


40

--------------------------------------------------------------------------------





comprising each such portion shall be considered a separate Borrowing; provided
that a Borrowing in one currency may only be converted to another Type of
Borrowing denominated in the same currency as the Borrowing to be so converted.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.


(b)To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election by telephone in the case of a Borrowing in
U.S. Dollars and in writing in the case of a Borrowing in a Foreign Currency, in
each case, by the time that a Borrowing Request would be required under Section
2.03 if the Company were requesting a Revolving Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Company.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions of a
Borrowing, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing, if in Canadian Dollars, is to be a
Canadian Prime Rate Borrowing or a CDOR Borrowing, or, if in U.S. Dollars, is to
be an ABR Borrowing or a Eurocurrency Borrowing; and


(iv)if the resulting Borrowing is a CDOR Borrowing, Eurocurrency Borrowing or
EURIBOR Borrowing, the Interest Period to be applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of the term “Interest Period”.


If any such Interest Election Request requests a CDOR Borrowing, Eurocurrency
Borrowing or EURIBOR Borrowing but does not specify an Interest Period, then the
Company shall be deemed to have selected an Interest Period of one month.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each Borrowing affected by such Interest Election Request.


(e)If the Company fails to deliver a timely Interest Election Request with
respect to a CDOR Borrowing, a Eurocurrency Borrowing or a EURIBOR Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall (i) in the case of a Borrowing denominated in U.S. Dollars, be
converted to an ABR Borrowing, (ii) in the case of a Borrowing denominated in
Canadian Dollars, be converted to a Canadian Prime Rate Borrowing and (iii) in
the case of a Borrowing denominated in any other Foreign Currency, automatically
continue as a Eurocurrency Borrowing or EURIBOR Borrowing, as the case may be,
with an Interest Period of one month. Notwithstanding any contrary provision
hereof, if an Event of Default has


41

--------------------------------------------------------------------------------





occurred and is continuing then (i) no outstanding Borrowing in U.S. Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Borrowing in U.S. Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto, (iii) no
outstanding Borrowing in Canadian Dollars may be converted to or continued as a
CDOR Borrowing and (iv) unless repaid, each CDOR Borrowing shall be converted to
a Canadian Prime Rate Borrowing at the end of the Interest Period applicable
thereto.


SECTION 2.09 Termination and Reduction of Revolving Commitments.


(a)Unless previously terminated, the Revolving Commitments shall terminate on
the Termination Date.


(b)The Company may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $5,000,000, and (ii) the Company shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11(a), (A) the aggregate Revolving Credit
Exposures would exceed the aggregate Revolving Commitments or (B) the Foreign
Currency Exposure would exceed the Foreign Currency Sublimit.


(c)The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.


SECTION 2.10 Repayment of Loans; Evidence of Debt.


(a)Each Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Borrower on the Termination Date. Each Swingline Borrower
hereby unconditionally promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan of such Borrower on the earlier of the
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made to a Swingline Borrower, such Borrower shall repay all
Swingline Loans of such Borrower then outstanding, which may be made by the
Administrative Agent’s application of the proceeds of any such Borrowing to such
outstanding Swingline Loans.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency, Class and Type thereof
and the Interest Period applicable thereto,


42

--------------------------------------------------------------------------------





(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrowers to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.


(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.


(e)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, Agent shall prepare and the Borrowers shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11 Prepayment of Loans.


(a)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with this paragraph. The Company shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) of any
prepayment by the Borrowers hereunder (i) in the case of prepayment of a CDOR
Borrowing or Eurocurrency Borrowing denominated in U.S. Dollars, by telephone
(confirmed by telecopy) not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment, (ii) in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency or a EURIBOR Borrowing,
in writing not later than 11:00 a.m., Local Time, (3) Business Days before the
date of payment, (iii) in the case of prepayment of a Canadian Prime Rate
Borrowing or an ABR Borrowing, by telephone (confirmed by telecopy) not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iv) in the case of prepayment of a Swingline Loan, by telephone
(confirmed by telecopy) not later than 12:00 noon, New York City time, on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.


(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the aggregate Revolving Credit Exposures (calculated in
accordance with Section 1.05(b) as of the most recent Computation Date) exceed
the aggregate Revolving Commitments, (B) the Foreign Currency Exposure
(calculated in accordance with Section 1.05(b) as of the most recent Computation
Date) exceeds the Foreign Currency Sublimit or (C) the aggregate LC Exposure
(calculated in accordance with Section 1.05(b) as of the most recent Computation
Date) exceeds the Letter of Credit Sublimit, or (ii) solely as a result of
fluctuations in currency exchange rates, (A) the aggregate Revolving Credit
Exposures (so calculated) exceed


43

--------------------------------------------------------------------------------





105% of the aggregate Revolving Commitments, (B) the Foreign Currency Exposure
(so calculated) exceeds 105% the Foreign Currency Sublimit or (C) the aggregate
LC Exposure (so calculated) exceeds 105% of the Letter of Credit Sublimit, the
Borrowers shall in each case immediately repay Borrowings or cash collateralize
LC Exposure pursuant to Section 2.06(j), as applicable, in an aggregate
principal amount sufficient to cause (1) the aggregate Revolving Credit
Exposures (so calculated) to be less than or equal to the aggregate Revolving
Commitments, (2) the Foreign Currency Exposure (so calculated) to be less than
or equal to the Foreign Currency Sublimit and (3) the aggregate LC Exposure (so
calculated) to be less than or equal to the Letter of Credit Sublimit, as
applicable.


SECTION 2.12 Fees; Cost of Audits.


(a)The Borrowers agree to pay to the Administrative Agent for the account of
each Lender an unused fee (the “Unused Fee”), which shall accrue at the
Applicable Margin for Unused Fees described in the definition of “Applicable
Margin” on the daily unutilized amount of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates. Accrued Unused Fees
shall be payable in arrears on the first day of each fiscal quarter (currently
January 1, April 1, July 1, and October 1 of each year) and on the date on which
the Revolving Commitments terminate, commencing on the first such date to occur
after the Effective Date; provided that any Unused Fees accruing after the date
on which the Revolving Commitments terminate shall be payable on demand. All
Unused Fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of calculating the unutilized Revolving
Commitment of each Lender, Swingline Loans made by or deemed made by such Lender
shall not count as utilization.


(b)The Company agrees to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Margin
for Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Revolving Commitment terminates and the
date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee of 0.125% per annum of the face of amount of each
Letter of Credit, as well as the Issuing Bank’s standard fees with respect to
the issuance, documentation, processing, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).


(c)The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.


(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


44

--------------------------------------------------------------------------------





(e)The Company shall pay the cost of all audits, inspections, valuations and/or
field examinations conducted pursuant to Section 5.06; provided that if no Event
of Default shall be continuing, the Company shall not be required to pay for
(i) any such audit, inspection, valuation and/or field examination conducted
prior to the date one (1) year after the Effective Date or (ii) more than two
(2) such audits, inspections, valuations and/or field examinations per calendar
year.


SECTION 2.13 Interest.


(a)The Loans comprising each ABR Borrowing (including each Swingline Loan
denominated in U.S. Dollars) shall bear interest at the Alternate Base Rate plus
the Applicable Margin. The Loans comprising each Canadian Prime Rate Borrowing
(including each Swingline Loan denominated in Canadian Dollars) shall bear
interest at the Canadian Prime Rate plus the Applicable Margin.


(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.


(c)The Loans comprising each CDOR Borrowing shall bear interest at the Canadian
Dealer Offered Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin.


(d)The Loans comprising each EURIBOR Borrowing shall bear interest at the EURIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin.


(e)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrowers hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section,
(ii) in the case of overdue interest on any Eurocurrency Loan denominated in
Foreign Currencies, any CDOR Loan or any EURIBOR Loan, 2% plus the rate
applicable to such Loan as provided in paragraph (b), (c) or (d) of this
Section, as applicable, (iii) in the case of any other amount (other than any
amount denominated in Canadian Dollars), 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section, or (iv) in the case of any
other amount denominated in Canadian Dollars, 2% plus the rate applicable to
Canadian Prime Rate Loans as provided in paragraph (a) of this Section.


(f)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (e) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Canadian Prime Rate Revolving Loan or an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
CDOR Loan, Eurocurrency Loan or EURIBOR Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and Canadian
Dollars and (ii) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, in each case,
shall be computed on the basis of a year of 365 days (or, except in the case of
Borrowings denominated in Sterling, 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate,


45

--------------------------------------------------------------------------------





Adjusted LIBO Rate, Canadian Prime Rate, Canadian Dealer Offered Rate,
Eurocurrency Rate, EURIBOR Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.


(h)For purposes of the Interest Act (Canada), where in this Agreement or any
other Loan Document a rate of interest is to be calculated on the basis of a
year of 360, 365 or 366 days, the yearly rate of interest to which the rate is
equivalent is the rate multiplied by the number of days in the year for which
the calculation is made and divided by 360, 365 or 366, as applicable.


(i)If any provision of this Agreement or of any of the other Loan Documents
would obligate any Credit Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (A) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.13, and (B) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Credit Parties shall be
entitled, by notice in writing to the Administrative Agent, to obtain
reimbursement from the Lenders in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Lenders to the Borrowers. Any amount or rate of interest referred to in this
paragraph (i) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that the applicable Loan remains outstanding on the assumption that any
charges, fees or expenses that fall within the meaning of “interest” (as defined
in the Criminal Code (Canada)) shall, if they relate to a specific period of
time, be pro-rated over that period of time and otherwise be pro-rated over the
period from the earliest possible date to the Termination Date and, in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive for the purposes of
such determination.


SECTION 2.14 Market Disruption; Alternate Rate of Interest.


(a)If, at the time the Administrative Agent shall seek to determine the relevant
Screen Rate on the Quotation Day for any Interest Period, the applicable Screen
Rate shall not be available for such Interest Period and/or for the applicable
currency for any reason and the Administrative Agent shall determine that it is
not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the LIBO Rate, EURIBO Rate
or CDOR Rate, as the case may be, for such Interest Period for the relevant
Borrowing shall be the Reference Bank Rate; provided that if the Reference Bank
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement; provided, further, that if less than two Reference Banks
shall supply a rate to the Administrative Agent for purposes of determining such
rate for such Borrowing, (i) if such Borrowing shall be requested in U.S.
Dollars, then such Borrowing shall be made as an ABR Borrowing, (ii) if such
Borrowing shall be requested in Canadian Dollars, then such Borrowing shall be
made as a Canadian Prime Rate Borrowing and (iii) if such Borrowing shall be
requested in any other currency, the request for such Borrowing shall be
ineffective.




46

--------------------------------------------------------------------------------





(b)If prior to the commencement of any Interest Period for a CDOR Borrowing, a
Eurocurrency Borrowing or a EURIBOR Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Canadian Dealer Offered
Rate or the EURIBO Rate, as applicable, for such Interest Period (including, for
the avoidance of doubt, pursuant to Section 2.14(a)); or


(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the Canadian Dealer Offered Rate or the
EURIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Required Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) no outstanding
Borrowing of U.S. Dollars or Canadian Dollars shall be converted to or continued
as a Eurocurrency Borrowing or CDOR Borrowing, as applicable, and any Interest
Election Request requesting such conversion or continuation shall be
ineffective, (B) no outstanding Eurocurrency Borrowing in any Foreign Currency
or EURIBOR Borrowing shall be continued and any Interest Election Request
requesting such continuation shall be ineffective, (C) if any Borrowing Request
requests a Eurocurrency Borrowing in U.S. Dollars, such Borrowing shall be made
as an ABR Borrowing, (D) if any Borrowing Request requests a CDOR Borrowing,
such Borrowing shall be made as a Canadian Prime Rate Borrowing and (E) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency or a
EURIBOR Borrowing, such request shall be ineffective; provided that if the
circumstances giving rise to such notice affect less than all Types of
Borrowings, then the other Types of Borrowings shall be permitted.
SECTION 2.15 Increased Costs.


(a)If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;


(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue


47

--------------------------------------------------------------------------------





any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender,
the Issuing Bank or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrowers will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.


(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan, CDOR Loan or EURIBOR Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.11),
(b) the conversion of any Eurocurrency Loan denominated in U.S. Dollars or CDOR
Loan other than on the last day of the Interest Period applicable thereto,
(c) the failure to borrow, convert, continue or prepay any Eurocurrency Loan,
CDOR Loan or EURIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(a)
and is revoked in accordance therewith), or (d) the assignment of any
Eurocurrency Loan, CDOR Loan or EURIBOR Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate, the Canadian Dealer Offered Rate
or the EURIBOR Rate, as applicable, plus the Applicable Margin that would have
been applicable to such Loan, for the period from the date of such event to the
last day of


48

--------------------------------------------------------------------------------





the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the London or European interbank market, or for Canadian Dollar deposits of a
comparable amount and period to such CDOR Loan from other banks in the Canadian
bankers’ acceptance market. A certificate of any Lender setting forth any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrowers and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


SECTION 2.17 Taxes.


(a)Payments Free of Taxes. Any and all payments by or on account of any
obligation of Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)Payment of Other Taxes by the Borrowers. The Credit Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.


(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.17, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(d)Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable


49

--------------------------------------------------------------------------------





to such Lender’s failure to comply with the provisions of Section 9.04(c)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


(f)Status of the Lenders.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)Without limiting the generality of the foregoing, if any Borrower is a U.S.
Person,


(i)any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or before the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;


(ii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:


(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor


50

--------------------------------------------------------------------------------





form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;


(B)executed originals of IRS Form W-8ECI;


(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form); or


(D)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;


(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or before the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(iv)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


51

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(g)Additional United Kingdom Withholding Tax Matters.


(i)Subject to (ii) below, each Lender and each U.K. Borrower that makes a
payment to such Lender shall cooperate in completing in a timely manner any
procedural formalities necessary for such U.K. Borrower to obtain authorization
to make such payment without withholding or deduction for Taxes imposed under
the laws of the United Kingdom.


(ii)(A) A Lender on the Effective Date that (1) holds a passport under the HMRC
DT Treaty Passport scheme and (2) wishes such scheme to apply to this Agreement,
shall provide its scheme reference number and its jurisdiction of tax residence
to each U.K. Borrower and the Administrative Agent; and


(B)a Lender that becomes a Lender hereunder after the Effective Date that (1)
holds a passport under the HMRC DT Treaty Passport scheme and (2) wishes such
scheme to apply to this Agreement, shall provide its scheme reference number and
its jurisdiction of tax residence to each U.K. Borrower and the Administrative
Agent, and


(C)upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (g)(i) above.


(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the U.K.
Borrower(s) shall make a DTTP Filing with respect to such Lender, and shall
promptly provide such Lender with a copy of such filing; provided that, if:


(A)each U.K. Borrower making a payment to such Lender has not made a DTTP Filing
in respect of such Lender; or


(B)each U.K. Borrower making a payment to such Lender has made a DTTP Filing in
respect of such Lender but:


(1)such DTTP Filing has been rejected by HM Revenue & Customs; or


(2)HM Revenue & Customs has not given such U.K. Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such DTTP Filing;


and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing in a timely manner any additional procedural formalities necessary
for such U.K. Borrower to obtain authorization to make that payment without
withholding or deduction for Taxes imposed under the laws of the United Kingdom.


52

--------------------------------------------------------------------------------





(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no U.K. Borrower
shall make a DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Revolving Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.


(v)Each U.K. Borrower shall, promptly on making a DTTP Filing, deliver a copy of
such DTTP Filing to the Administrative Agent for delivery to the relevant
Lender.


(vi)Each Lender shall notify promptly the Company and Administrative Agent if it
determines in its sole discretion that it is ceases to be entitled to claim the
benefits of an income tax treaty to which the United Kingdom is a party with
respect to payments made by any U.K. Borrower hereunder.


(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.17 (including by the payment
of additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(j)Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.


(k)Grandfathered Obligation Status. For purposes of determining withholding
Taxes imposed under FATCA, from and after the Effective Date, the Borrowers and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)The Borrowers shall make each payment required to be made by the Borrowers
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under


53

--------------------------------------------------------------------------------





Section 2.15, Section 2.16 or Section 2.17, or otherwise) prior to 12:00 noon,
Local Time, on the date when due, in immediately available funds, without set
off or counterclaim. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent, be deemed to have been received on
the next succeeding Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Administrative Agent at the account as
the Administrative Agent shall from time to time specify in a notice delivered
to the Company, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Section 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in the currency in which the applicable Obligations are
denominated, and, if not otherwise specified, in U.S. Dollars.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other the Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrowers consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.


(d)Unless the Administrative Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event,


54

--------------------------------------------------------------------------------





if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in Foreign
Currencies).


(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


(f)Notwithstanding the foregoing Section 2.18 or anything else to the contrary
in this Agreement, amounts received from any Credit Party that is not a
Qualified ECP Guarantor shall not be applied to any Excluded Swap Obligation of
such Credit Party.


SECTION 2.19 Mitigation Obligations; Replacement of the Lenders.


(a)If any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)If any Lender requests compensation under Section 2.15, or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
    


55

--------------------------------------------------------------------------------





SECTION 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:


(a)Unused Fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);


(b)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all the Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02); provided that any
waiver, amendment or modification requiring the consent of all the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
affected the Lenders shall require the consent of such Defaulting Lender;


(c)if any Swingline Exposure or LC Exposure exists at the time a Lender becomes
a Defaulting Lender then:


(i)all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that (A) such reallocation does
not cause (1) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures
to exceed the total of all non-Defaulting Lenders’ Revolving Commitments or (2)
any non-Defaulting Revolving Credit Exposure to exceed such non-Defaulting
Lender’s Revolving Commitment and (B) the conditions set forth in Section 4.02
are satisfied at such time; provided that, subject to Section 9.19, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation;


(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j);


(iii)if the Borrowers cash collateralize any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrowers shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and (b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages;


(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to clause (i) or (ii) above, then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all Unused Fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and Letter of Credit fees payable under Section 2.12(b)
with


56

--------------------------------------------------------------------------------





respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until such LC Exposure is cash collateralized and/or reallocated; and


(d)so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.20(c), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.20(c)(i) (and Defaulting Lenders shall not participate therein); and


(e)any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.01 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, to be held as cash
collateral for such Defaulting Lender’s LC Exposure other than any portion of
such LC Exposure that has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof; fourth, as the Company may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the future
funding obligations of such Defaulting Lender of any participation in any Letter
of Credit or Swingline Loan; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Disbursements and
Swingline Loans are held by the Lenders pro rata in accordance with the
Revolving Commitments hereunder without giving effect to (c)(i). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.20(e) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(f)In the event that the Administrative Agent, the Company, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted


57

--------------------------------------------------------------------------------





to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other the Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
    
SECTION 2.21 Illegality. If, in any applicable jurisdiction, the Administrative
Agent, the Issuing Bank or any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the Issuing Bank or any Lender to (a) perform any
of its obligations hereunder or under any other Loan Document, (b) to fund or
maintain its participation in any Loan or (c) issue, make, maintain, fund or
charge interest or fees with respect to any Loan or Letter of Credit to any
Foreign Borrower, such Person shall promptly notify the Administrative Agent,
then, upon the Administrative Agent notifying the Company, and until such notice
by such Person is revoked, any obligation of such Person to issue, make,
maintain, fund or charge interest or fees with respect to any such Loan or
Letter of Credit shall be suspended, and to the extent required by applicable
Law, cancelled. Upon receipt of such notice, the Company shall, or shall cause
the applicable Foreign Borrower to, (i) repay that Person’s participation in the
Loans or other applicable Obligations on the last day of the Interest Period for
each Loan or other Obligation occurring after the Administrative Agent has
notified the Company or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable law), (ii) to the extent
applicable to the Issuing Bank, cash collateralize that portion of the LC
Exposure comprised of the aggregate undrawn amount of Letters of Credit to the
extent not otherwise cash collateralized and (iii) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.


SECTION 2.22 Borrower Representative. The Company is hereby appointed by each
Foreign Borrower as its contractual representative hereunder and under each
other Loan Document, and each of the Foreign Borrowers irrevocably authorizes
the Company to act as the contractual representative of such Foreign Borrower in
regard to this Agreement and the other Loan Documents.


ARTICLE III
Representations and Warranties
The Borrowers represent and warrant to the Administrative Agent and Lenders
that:
SECTION 3.01 Organization; Powers. Each of the Company and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.


SECTION 3.02 Authorization; Enforceability. The Transactions are within each
Credit Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and the other
Loan Documents have been duly executed and delivered by each Credit Party that
is a party thereto and constitute the legal, valid and binding obligation of
such Credit Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
    
SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for the filing of a description of
the entry into a material definitive agreement on either a Current Report on


58

--------------------------------------------------------------------------------





Form 8-K or Quarterly Report on Form 10-Q with the SEC and except such as have
been obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Company or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries other than those Liens which are created or imposed
hereunder or pursuant to the Collateral Documents.


SECTION 3.04 Financial Condition; No Material Adverse Change; Absence of
Default.


(a)The Company has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended June 30, 2016, reported on by Deloitte & Touche LLP,
independent registered public accountants and (ii) as of and for the fiscal
quarter ended September 30, 2016 on an unaudited basis. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.


(b)Since June 30, 2016, there has been no adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole, that could reasonably be
expected to have a Material Adverse Effect.


(c)No Default has occurred and is continuing.


SECTION 3.05 Properties.


(a)Each of the Company and the other Credit Parties has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.


(b)Each of the Company and the other Credit Parties owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Company and the other
Credit Parties does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06 Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.


(b)In the ordinary course of its business the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities to which the Company or its Subsidiaries may be subject due to
Environmental Laws. On the basis of this consideration, except with respect to
matters that, individually or


59

--------------------------------------------------------------------------------





in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Company nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability. Neither the Company nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal, state, provincial or territorial investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.


SECTION 3.07 Compliance with Laws and Agreements. Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08 Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.


SECTION 3.09 Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with Agreement Accounting Principles and
as to which no Lien exists or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of any Taxes or other governmental charges are adequate. Each of the
Company and its Subsidiaries has withheld all employee withholdings and has made
all employer contributions to be withheld and made by it pursuant to applicable
law on account of employment insurance and employee income taxes.


SECTION 3.10 ERISA; Canadian Pension and Benefit Plans.


(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect and neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, any
Withdrawal Liability to Multiemployer Plans in excess of $1,000,000 in the
aggregate.


(b)None of the Company or any of its Subsidiaries has any Canadian Pension Plan.


(c)Except where the failure to perform any obligation or make any withholding,
collection or payment, as applicable, could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect:
(i) all obligations of the Company and its Subsidiaries (including fiduciary,
funding, investment, administration and reporting obligations) required to be
performed by them in connection with the Canadian Benefit Plans and the funding
agreements therefor have been performed (ii) all contributions or premiums
required to be made or paid by the Company and its Subsidiaries to the Canadian
Benefit Plans have been made or paid in a timely fashion in accordance with the
terms of such plans and all applicable laws, and (iii) all employee
contributions to the Canadian Benefit Plans by way of authorized payroll


60

--------------------------------------------------------------------------------





deduction or otherwise have been properly withheld or collected by the Company
and its Subsidiaries and have been fully paid into those plans in compliance
with the plans and applicable laws. There have been no improper withdrawals or
applications of the assets of the Canadian Benefit Plans, except where any such
withdrawals or applications could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect. There is no proceeding,
action, suit or claim (other than routine claims for benefits) pending or
threatened involving the Canadian Benefit Plans, and no facts exist which could
reasonably be expected to give rise to that type of proceeding, action, suit or
claim, except where the outcome thereof could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. No
promises of benefit improvements under the Canadian Benefit Plans the Company or
any of its Subsidiaries have been made except where improvement could not have a
Material Adverse Effect.


SECTION 3.11 Plan Assets; Prohibited Transactions; ERISA. Except as to salary
deferrals before they are put into trust, no Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an “employee
benefit plan” (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any “plan” (within the meaning of Section 4975 of the Code). Neither
the execution of this Agreement nor the extending of Loans or issuance of
Letters of Credit hereunder gives rise to a “prohibited transaction” within the
meaning of Section 406 of ERISA or Section 4975 of the Code or results in or
causes an ERISA Event.


SECTION 3.12 Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The reports, financial statements, certificates and
other information furnished by or on behalf of the Company to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished), when taken as a whole, do not contain any material misstatement of
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.


SECTION 3.13 Subsidiaries. Schedule 3.13 contains an accurate list of and other
information regarding all Subsidiaries of the Company as of the Effective Date,
setting forth (a) their respective jurisdictions of organization, (b) the
percentage of their respective Equity Interests owned by the Company and/or
other Subsidiaries and (c) whether the Subsidiaries are required to be
Subsidiary Guarantors pursuant to Section 5.09. Deliberately omitted from
Schedule 3.13 are Matrix Service, Inc., Panama (formed in Panama) and San Luis
Tank S.A. de C.V. (formed in Mexico), both of which the Company has represented
and does hereby represent to the Administrative Agent and the Lenders are now
dormant and neither of which (a) the Company has any plan or intention to revive
or utilize in any way or (b) has any assets or operations whatsoever. All of the
issued and outstanding shares of capital stock or other ownership interests of
all Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.


SECTION 3.14 Material Agreements. Neither the Company nor any Subsidiary is
subject to any charter or other corporate restriction which could reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is in default in the performance, observance or fulfillment of any of
the obligations, covenants or conditions contained in (a) any agreement to which
it is a party, which default could reasonably be expected to have a Material
Adverse Effect or (b) any agreement or instrument evidencing or governing
Indebtedness, including but not limited to any of the Loan Documents.


61

--------------------------------------------------------------------------------





SECTION 3.15 Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical (excluding the cost of continuation coverage as required
by §4980(B) of the Code or by similar, applicable state insurance laws) and
insurance benefits payable by the Company and its Subsidiaries to its employees
and former employees, as estimated by the Company in accordance with procedures
and assumptions deemed reasonable by the Required Lenders, does not exceed
$500,000.


SECTION 3.16 Solvency.


(a)Immediately after the consummation of the transactions to occur on the date
hereof and immediately following the making of each Loan, if any, made on the
date hereof and after giving effect to the application of the proceeds of such
Loans, (i) the fair value of the assets of the Company and its Subsidiaries on a
consolidated basis, at a fair valuation, will exceed the debts and liabilities,
subordinated, contingent or otherwise, of the Company and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Company and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Company and
its Subsidiaries on a consolidated basis on their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Company and its Subsidiaries on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.


(b)The Company does not intend to, or to permit any of its Subsidiaries to, and
does not believe that it or any of its Subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing of and
amounts of cash to be received by it or any such Subsidiary and the timing of
the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


SECTION 3.17 Payment and Performance Bonds. Schedule 3.17 sets forth an accurate
list and brief description of all payment and performance bonds to which the
Company or any of its Subsidiaries is a party as of December 31, 2016. No such
bonds (or any application or related documents) currently evidence any
collateral or security of any kind or nature in favor of the Surety thereunder
other than Permitted Encumbrances.


SECTION 3.18 Commercial Tort Claims. As of the Effective Date, neither the
Company nor any of the Subsidiaries owns or has any interest in any “commercial
tort claim” (as that term is defined in 12A Okla. Stat. §1-9-102(a)(13) as of
the Effective Date) that has not been specifically described in a Security
Agreement as part of the collateral thereunder.


SECTION 3.19Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrowers, their Subsidiaries and their respective officers and employees and to
the knowledge of the Borrowers, their respective directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrowers, any Subsidiary or to the knowledge of the
Borrowers, any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrowers, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,


62

--------------------------------------------------------------------------------





use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.


SECTION 3.20 EEA Financial Institution. No Credit Party is an EEA Financial
Institution.




ARTICLE IV
Conditions
SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied to the
satisfaction of each Lender (or waived in accordance with Section 9.02):


(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.


(b)The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (to the extent
applicable in the relevant jurisdiction) of any of the Credit Parties, the
authorization of the Transactions and any other legal matters relating to the
Borrowers, the Credit Parties, this Agreement or the Transactions and (ii) a
certificate of incumbency which identifies by name and title and bears the
signatures of the Authorized Officers of each Credit Party authorized to sign
the Loan Documents to which it is a party and, in the case of the Company, the
Authorized Officers of the Company authorized to submit Borrowing Requests, upon
which certificate the Administrative Agent shall be entitled to rely until
informed of any change in writing by an Authorized Officer, all in form and
substance satisfactory to the Administrative Agent and its counsel.


(c)The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Company, stating that, as of the Effective Date (i) no
Default or Event of Default has occurred and is continuing, (ii) the
representations and warranties contained in Article III of this Agreement are
true and correct in all material respects, and (iii) there has been no material
adverse change in the business, assets, operations, or condition of the Company
and its Subsidiaries, taken as a whole, since June 30, 2016.


(d)The Administrative Agent shall have received a Borrowing Request with respect
to any Revolving Loans to be made on the Effective Date.


(e)The Administrative Agent shall have received Notes payable to the order of
the appropriate Lenders.


(f)The Administrative Agent shall have received all Collateral Documents (or
amendments, supplements or ratifications thereof) that may be required by the
Administrative Agent and any other documents, agreements, instruments or
certificates as the Administrative Agent may require in order to evidence the
grant to the Administrative Agent of a Lien against any property of the Company
or any other Credit Party desired by the Administrative Agent or to perfect any
such Lien, all of which shall be Collateral Documents hereunder.




63

--------------------------------------------------------------------------------





(g)The Administrative Agent shall have received the Subsidiary Guaranties duly
executed by each Subsidiary Guarantor.


(h)The Administrative Agent shall have received a completed and appropriately
executed Perfection Certificate in form acceptable to the Administrative Agent.


(i)Except as contemplated by Section 5.13, the Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of (i) Conner & Winters, LLP, counsel
for the Company, (ii) Baker & McKenzie LLP (Toronto office), counsel for Matrix
North American Construction Ltd., an Ontario corporation, (iii) Baker & McKenzie
LLP (London office), counsel for the Euro/Sterling Borrower, (iv) Baker &
McKenzie LLP (Sydney office), counsel for the Australian Borrower, (v) Lawson &
Lundell LLP, counsel for Matrix Service Canada ULC, an Alberta unlimited
liability company and (vi) Stewart McKelvey, counsel for Matrix SME Canada ULC,
a Nova Scotia unlimited liability company in each case, in form and substance
satisfactory to the Administrative Agent. The Company hereby requests such
counsel to deliver such opinion.


(j)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including but not limited to
(i) to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder, (ii) all
fees previously agreed to be paid to the Administrative Agent, to any of the
Lenders and to JPMorgan Chase as Sole Bookrunner and Sole Lead Arranger prior to
or on the Effective Date and (iii) all fees due and payable to the lenders under
the Existing Credit Agreement.


(k)The Administrative Agent shall have received payment of all accrued and
unpaid interest on the loans outstanding under the Existing Credit Agreement up
to the Effective Date.


(l)The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” rules and regulations, including the Patriot Act, that has been
reasonably requested in writing at least three (3) Business Days prior to the
Effective Date by the Lenders.


(m)All consents, authorizations and approvals of, and filings and registrations
with, and all other actions in respect of, any Governmental Authority or other
Person required in connection with the making of the Loans or the conduct of the
Borrowers’ business shall have been obtained and shall be in full force and
effect.


(n)The Administrative Agent shall have received a copy of the financial
statements of the Company for the most recently ended fiscal year and for each
fiscal quarter ended thereafter as to which such financial statements are
available.


(o)The Administrative Agent shall have received such other documents and
instruments as it or its counsel may have requested.


SECTION 4.02 Each Credit Event. The obligation of each Lender to make a
Revolving Loan on the occasion of any Revolving Borrowing, and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:


(a)The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Revolving Borrowing or the date of issuance,


64

--------------------------------------------------------------------------------





amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent limited to a specific prior date or incorrect as a result of
transactions permitted under the Loan Documents.


(b)At the time of and immediately after giving effect to such Revolving
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.


Each Revolving Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section.


ARTICLE V
Affirmative Covenants


Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Borrower covenants and
agrees with the Lenders that:
SECTION 5.01 Financial Statements; Other Information. The Company will furnish
to the Administrative Agent and each Lender:


(a)Within ninety (90) days after the close of each of its fiscal years, copies
of the audited consolidated balance sheets of the Company and its Subsidiaries
as at the end of such fiscal year, together with the related audited
consolidated statements of income and statements of comprehensive income,
statements of cash flows and statements of changes in stockholders’ equity for
such fiscal year, and the notes thereto, all in reasonable detail, setting forth
in each case in comparative form the audited consolidated figures as of the end
of and for the previous fiscal year, in reasonable detail and prepared in
accordance with Agreement Accounting Principles, and accompanied by a report and
opinion of an independent certified public accountant reasonably acceptable to
the Lenders which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall be unqualified (except for
qualifications relating to changes in accounting principles or practices
reflecting changes in generally accepted accounting principles and required or
approved by the Company’s independent certified public accountants) and not
subject to any “going concern” or like qualification or exception and shall
state that such consolidated financial statements present fairly, in all
material respects, the consolidated financial position of the Company and
Subsidiaries as at the end of such fiscal year and their consolidated results of
operations and cash flows for such fiscal year in conformity with Agreement
Accounting Principles (or words substantially similar to the foregoing) and that
the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards.


(b)Within forty-five (45) days after the end of the first three fiscal quarters
of the Company’s fiscal year, (i) condensed consolidated balance sheets of the
Company and Subsidiaries as at the end of such fiscal quarter, (ii) the related
condensed consolidated statements of income and the related condensed
consolidated statements of comprehensive income, each for such fiscal quarter
and for the portion of the fiscal year then ended and each setting forth in
comparative form the consolidated figures for the corresponding fiscal quarter
of the previous fiscal year and the corresponding portion of the previous fiscal
year, and (iii) the related condensed consolidated statements of cash flows for
the portion of the Company’s fiscal year then ended and the related condensed
consolidated statements of changes in stockholders' equity


65

--------------------------------------------------------------------------------





for the portion of the Company’s fiscal year then ended and in each case setting
forth in comparative form the consolidated figures for the corresponding portion
of the previous fiscal year, all in reasonable detail and certified by a
Financial Officer of the Company as fairly presenting the financial condition,
results of operations, cash flows and changes in stockholders’ equity of the
Company and its Subsidiaries in accordance with Agreement Accounting Principles,
subject only to normal year-end audit adjustments and the absence of footnotes.


(c)Together with the financial statements required under Sections 5.01(a) and
(b), a compliance certificate in substantially the form of Exhibit H signed by
its chief financial officer showing the calculations necessary to determine
compliance with this Agreement (including without limitation all the
calculations specified in Exhibit H) and stating that no Default or Event of
Default exists, or if any Default or Event of Default exists, stating the nature
and status thereof and the action the Company has taken, is taking, or proposes
to take in respect thereto (a “Compliance Certificate”).


(d)As soon as possible and in any event within ten (10) days after receipt by
the Company, a copy of (i) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
Hazardous Material into the environment, and (ii) any notice alleging any
violation of any Environmental Law by the Company or any of its Subsidiaries
which, in either case, could reasonably be expected to have a Material Adverse
Effect.


(e)Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished,
if not previously delivered to the Administrative Agent.


(f)Promptly upon the filing thereof, copies of all annual, quarterly, monthly or
other regular reports which the Company or any of its Subsidiaries files with
the SEC, if not previously delivered to the Administrative Agent.


(g)Promptly following any request therefor, a bonding report as of a date no
earlier than the last day of the fiscal quarter showing, as to all bonds to
which the Company or any Subsidiary is a party, the following: (i) the identity
of the principal, the identity of the obligee, a description of the applicable
project, the type of bond, the amount of the bond, the premium paid for the
bond, and the effective date and expiration date of the bond, and (ii) such
other information regarding such bonds as reasonably requested by the
Administrative Agent or any Lender.


(h)Within ninety (90) days after the end of the Company’s fiscal year, financial
projections for the Company and each Subsidiary, and for the Company and the
Subsidiaries on a consolidated basis, for the next fiscal year.


(i)Promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.


Documents required to be delivered pursuant to Section 5.01(a), (b), (e) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at http://matrixservice.com/InvestorSECFiling.asp; or (ii) on which such
documents are posted on the Company’s behalf on the SEC’s


66

--------------------------------------------------------------------------------





website; provided that: (x) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies and (y) the Company shall notify (which may be by
facsimile or electronic mail) the Administrative Agent (and the Administrative
Agent shall promptly notify the Lenders thereof) of the posting of any such
documents and provide to the Administrative Agent (and the Administrative Agent
shall promptly provide such documents to the Lenders) by electronic mail
electronic versions (i.e., soft copies) of such documents.
SECTION 5.02 Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Company or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and


(d)any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Authorized Officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03 Existence; Conduct of Business. The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.


SECTION 5.04 Payment of Obligations. The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with Agreement Accounting Principles and (c) the failure
to make payment pending such contest could not reasonably be expected to result
in a Material Adverse Effect.


SECTION 5.05 Maintenance of Properties; Insurance. The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, and the Company will furnish to any
Lender upon request full information as to all insurance carried. With respect
to each Mortgaged Property that is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a “special flood hazard
area” with respect to which flood insurance has been made available under Flood
Insurance Laws, the Company or its applicable Subsidiary (a) has obtained and
will maintain,


67

--------------------------------------------------------------------------------





with financially sound and reputable insurance companies (except to the extent
that any insurance company insuring the Mortgaged Property ceases to be
financially sound and reputable, in which case, the Company shall (or shall
cause its applicable to Subsidiary) to promptly replace such insurance company
with a financially sound and reputable insurance company), such flood insurance
in such reasonable total amount as the Administrative Agent and the Impacted
Lender may from time to time reasonably require, and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (b) promptly upon request of the Administrative Agent
or the Impacted Lender, will deliver to the Administrative Agent or the Impacted
Lender, as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and the Impacted Lender,
including, without limitation, evidence of annual renewals of such insurance.


SECTION 5.06 Books and Records; Inspection Rights. The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to audit,
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested. The Company will, and will cause each of its
Subsidiaries to, maintain at all times books and records pertaining to the
Collateral in such detail, form and scope as the Administrative Agent or any
Lender shall reasonably require.


SECTION 5.07 Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to fund working capital needs, Capital Expenditures,
Acquisitions, issuance of letters of credit and for general corporate purposes
of the Company and its Subsidiaries in the ordinary course of business. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support the working capital needs and general corporate obligations of the
Company and its Subsidiaries. The Borrowers will not request any Borrowing or
Letter of Credit, and each Borrower shall not use, and shall ensure that its
Subsidiaries and its and their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.


SECTION 5.09 Additional Subsidiaries; Subsidiary Guarantors.


(a)Within thirty (30) days after the date that any Person becomes a Subsidiary,
the Company shall provide notice to the Administrative Agent, which notice shall
be accompanied by a revised Schedule 3.13 prepared by the Company and containing
the information necessary to cause the representations and warranties of the
Company set forth in Section 3.13 of this Agreement to be true and correct in
all material respects on and as of the date of delivery thereof to the
Administrative Agent. Schedule 3.13 shall be replaced


68

--------------------------------------------------------------------------------





by any such revised Schedule 3.13, and this Agreement shall be amended
accordingly, upon approval of such revised Schedule 3.13 by the Administrative
Agent, notwithstanding any contrary provision of this Agreement.


(b)Subject to the time periods set forth below, the Company shall at all times
cause all Material Subsidiaries to be Subsidiary Guarantors.


(c)Within forty-five (45) days (or such later period as may be agreed by the
Administrative Agent up to thirty (30) days after the end of such forty-five
(45) day period) after (i) the Company acquires or creates a new Subsidiary, to
the extent that such Subsidiary is a Material Subsidiary, or (ii) any Subsidiary
ceases to be an Immaterial Subsidiary, the Company shall cause such Subsidiary
to (A) become a Subsidiary Guarantor by delivering a duly executed supplement to
the applicable Subsidiary Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, (B) grant a security interest in
all Collateral (subject to the exceptions set forth in the applicable Collateral
Documents) owned by such Subsidiary by delivering to the Administrative Agent a
duly executed supplement to the applicable Collateral Documents or such other
document as the Administrative Agent shall deem appropriate for such purpose and
comply with the terms of each applicable Collateral Document, (C) deliver to the
Administrative Agent such documents and certificates referred to in Section
4.01(b), (h), (i) and (l), in each case, as may be reasonably requested by the
Administrative Agent, (D) to the extent its parent entity is a Credit Party and
its Equity Interests are certificated, deliver to the Administrative Agent such
original certificated Equity Interests and stock or other transfer power in
respect of such Equity Interests and (E) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.


(d)If as of the end of any fiscal quarter, (i) the total assets of the
Immaterial Subsidiaries that are not Subsidiary Guarantors exceed 10% of the
consolidated total assets of the Company and all of its Subsidiaries as of the
end of such fiscal quarter or (ii) the consolidated revenues of the Immaterial
Subsidiaries that are not Subsidiary Guarantors for the three months ending on
the last day of such fiscal quarter exceed 10% of the consolidated total
revenues of the Company and all of its Subsidiaries for the same period, the
Company shall provide notice to the Administrative Agent concurrently with the
delivery of the financial statements and Compliance Certificate for such fiscal
quarter and, within forty-five (45) days after such notice, cause one or more
Immaterial Subsidiaries to become Subsidiary Guarantors and comply with the
other provisions of paragraph (c) above such that, after giving effect thereto,
both the total assets and consolidated revenues of all remaining Immaterial
Subsidiaries that are not Subsidiary Guarantors are less than 10% of the
consolidated total assets and consolidated total revenues (calculated as of the
end of, and for the three months ending on, the last day of such fiscal
quarter), respectively, of the Company and all of its Subsidiaries.


SECTION 5.10 Collateral Records. The Company agrees to execute and deliver
promptly, and to cause each other Credit Party to execute and deliver promptly,
to the Administrative Agent, from time to time, solely for the Administrative
Agent’s convenience in maintaining a record of the Collateral, such written
statements and schedules as the Administrative Agent may reasonably require
designating, identifying or describing the Collateral. The failure by the
Company or any other Credit Party, however, to promptly give the Administrative
Agent such statements or schedules shall not affect, diminish, modify or
otherwise limit the Liens on the Collateral granted pursuant to the Collateral
Documents.


SECTION 5.11 Security Interests. The Company shall, and shall cause each other
Credit Party to, defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein. The Company
shall, and shall cause each other Credit Party to, comply with the requirements


69

--------------------------------------------------------------------------------





of all state and federal laws in order to grant to the Administrative Agent
valid and perfected first priority security interests in the Collateral, with
perfection, in the case of any investment property or deposit account, being
effected by giving the Administrative Agent control of such investment property
or deposit account, rather than by the filing of a financing statement (under
the UCC or PPSA) with respect to such investment property. The Administrative
Agent is hereby authorized by the Company to file any financing statements
(under the UCC or PPSA) covering the Collateral, including any financing
statement describing the collateral as “all of the Debtor’s personal property”
or “all of the Debtor’s assets”, notwithstanding that such wording may be
broader in scope than the Collateral described in the applicable Collateral
Documents. The Company shall, and shall cause each other Credit Party to, do
whatever the Administrative Agent may reasonably request, from time to time, to
effect the purposes of this Agreement and the other Loan Documents, including
filing notices of liens, financing statements (under the UCC or PPSA), fixture
filings and amendments, renewals and continuations thereof; cooperating with the
Administrative Agent’s representatives; keeping stock records; obtaining waivers
from landlords and mortgagees and from warehousemen and their landlords and
mortgagees; and, paying claims which might, if unpaid, become a Lien on any of
the Collateral. Without limitation of the foregoing, after the Effective Date
the Company shall, and shall cause each other Credit Party to, execute and
deliver (i) such modifications to the Mortgages, and (ii) control agreements
covering any demand, time, savings, passbook, or other similar deposit account
maintained by the Company or any other Credit Party with any bank or other
financial institution, countersigned by such bank or financial institution, in
each case, as required by the Administrative Agent and in form acceptable to the
Administrative Agent. Notwithstanding the foregoing, the Administrative Agent
shall not enter into any Mortgage in respect of any real property acquired by
the Company or any of its Subsidiaries until the Administrative Agent has
received written confirmation from the Impacted Lender that flood insurance due
diligence and flood insurance compliance has been completed by the Impacted
Lender (such written confirmation not to be unreasonably conditioned, withheld
or delayed). If the Impacted Lender has not informed the Administrative Agent
and the Company of any outstanding flood diligence requirements by the date that
is thirty (30) days after the date on which the Administrative Agent made
available to the Lenders (which may be delivered electronically) the following
documents in respect of such real property: (i) a completed flood hazard
determination from a third party vendor; (ii) if such real property is located
in a “special flood hazard area”, (A) a notification to the Company of that fact
and (if applicable) notification to the Company that flood insurance coverage is
not available and (B) evidence of the receipt by the Company of such notice; and
(iii) if such notice is required to be provided to the Company and flood
insurance is available in the community in which such real property is located,
evidence of required flood insurance with respect to any such Mortgage, Impacted
Lender will be deemed to have completed its flood insurance due diligence and
flood insurance compliance and to have consented to such Mortgage.
    
SECTION 5.12 Canadian Benefit Plans. The Company shall perform, and shall cause
its Subsidiaries to perform, all obligations (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with each Canadian Benefit Plan and the funding media therefor; make,
and cause its Subsidiaries to make, all contributions and pay, and cause its
Subsidiaries to pay, all premiums required to be made or paid by it or them in
accordance with the terms of the plan and all applicable laws; and withhold, and
cause its Subsidiaries to withhold, by way of authorized payroll deductions or
otherwise collect and pay into the plan all employee contributions required to
be withheld or collected in accordance with the terms of the plan and all
applicable laws.


SECTION 5.13 Post-Closing Obligations. The Company shall (a) deliver or cause to
be delivered to the Administrative Agent each of the agreements, documents,
instruments or certificates described on Schedule 5.13, all in form and
substance satisfactory to the Administrative Agent; (b) perform each of the
actions described on Schedule 5.13 in a manner reasonably satisfactory to the
Administrative Agent and (c) cause all such matters described in clauses (a) and
(b) to be completed within the time periods set forth


70

--------------------------------------------------------------------------------





opposite each such item or action on such Schedule 5.13 (in each case, unless
otherwise agreed by the Administrative Agent).


ARTICLE VI
Negative Covenants


Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, each Borrower covenants and agrees with the Lenders
that:
SECTION 6.01 Indebtedness. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:


(a)the Obligations;


(b)Indebtedness existing on the Effective Date and set forth in Schedule 6.01,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;


(c)Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;


(d)Capital Lease Obligations;


(e)Indebtedness incurred to finance the acquisition, construction or improvement
of any fixed or capital assets other than Capital Lease Obligations, and
including any Indebtedness assumed in connection with the acquisition of any
such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred or assumed prior to, contemporaneously with or within
ninety (90) days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $2,500,000 at any time outstanding;


(f)Indebtedness incurred by the Company or any Subsidiary denominated in Korean
Won in an aggregate principal amount not exceeding $5,000,000 at any time
outstanding; provided that the entire outstanding principal amount of such
Indebtedness is supported by one or more Letters of Credit at all times;


(g)Indebtedness incurred by the Company that is subordinate in writing to the
Obligations on terms and conditions satisfactory to the Administrative Agent or
that is convertible into common stock of the Company, in each case, so long as,
at the time of and after giving effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Company shall be in
pro forma compliance with the Leverage Ratio and the Fixed Charge Coverage
Ratio;


(h)other Indebtedness not described in subsections (a) through (g) above
(i) incurred by one or more Foreign Borrowers or Foreign Subsidiaries in an
aggregate principal amount not exceeding $5,000,000 at any time outstanding, and
(ii) incurred by the Company or any Subsidiary in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding (excluding any Indebtedness
permitted by Section 6.01(h)(i));


71

--------------------------------------------------------------------------------





(i)Indebtedness of the Company or any Subsidiary in respect of Bonding
Obligations;


(j)Guarantees of the Company or any Subsidiary in respect of Indebtedness of the
Company or any Subsidiary that is otherwise permitted under this Agreement;


(k)Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management and other bank product
services (including purchase card services) or in connection with any automated
clearing-house transfers of funds; provided that such Indebtedness shall be
repaid in full within five (5) Business Days of the incurrence thereof; and


(l)Indebtedness of a Person existing on the date such Person becomes a
Subsidiary pursuant to a Permitted Acquisition; provided that (i) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary, (ii) neither the Company nor any other Subsidiary
(other than such Person or such other Person that such Person merges with or
acquires the assets of such Person) shall have any liability or other obligation
with respect to such Indebtedness and (iii) the aggregate principal amount of
Indebtedness permitted by this clause (l) shall not exceed $5,000,000 at any
time outstanding.


SECTION 6.02 Liens. The Company will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)Permitted Encumbrances;


(b)any Lien on any property or asset of the Company or any Subsidiary existing
on the Effective Date and set forth in Schedule 6.02; provided that (i) such
Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;


(c)Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (e) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed one hundred percent (100%) of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not apply to any other property or assets of the Company
or any Subsidiary;


(d)Liens relating to Capital Lease Obligations permitted by clause (d) of
Section 6.01;


(e)in the case of any Subsidiary that is not a Wholly-Owned Subsidiary, any
purchase options,
calls or similar rights set forth in its organizational documents or any related
joint venture or similar agreement; provided that in any such case such purchase
options, calls or similar rights are subordinated to any Lien in favor of the
Administrative Agent in a manner reasonably satisfactory to the Administrative
Agent;


(f)Liens securing Indebtedness permitted by Section 6.01(h);


(g)Liens securing the Obligations;




72

--------------------------------------------------------------------------------





(h)Liens on any account receivable or its proceeds in favor of that account
receivable’s purchaser pursuant to a sale or disposition permitted by Section
6.10; and


(i)Liens on the property of any Subsidiary that are in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition; provided that
(i) such Liens secure Indebtedness permitted by Section 6.01(l), (ii) such Liens
are not incurred in connection with, or in anticipation of, such Permitted
Acquisition, (iii) such Liens do not apply to any property of the Company or any
other Subsidiary and (iv) such Liens secure only those obligation which they
secure on the date of such Permitted Acquisition.


SECTION 6.03 Fundamental Changes.


(a)The Company will not, and will not permit any Subsidiary to, merge into, or
amalgamate, or consolidate with any other Person, or permit any other Person to
merge into, or amalgamate, or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge,
amalgamate or consolidate into the Company in a transaction in which the Company
is the surviving corporation, (ii) any Subsidiary may merge, amalgamate or
consolidate into any other Subsidiary in a transaction in which the surviving
entity is a Subsidiary, and (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all its assets to the Company or to another Subsidiary and
subsequently liquidate or dissolve; provided that (A) at least fifteen (15) days
prior to the effectiveness of any of the transactions described in (a)(i),
(ii) and (iii) that involve a Material Subsidiary, the Company shall provide to
the Administrative Agent notice and a description of the material provisions of
such transaction, and (B) prior to the effectiveness of any such transaction,
the Company shall provide to the Administrative Agent all documents, agreements
and instruments that Administrative Agent shall request relating to the Liens
against property of any Subsidiary and the perfection thereof.


(b)The Company will not, and will not permit any Subsidiary to, sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) any of its assets (including without limitation Equity Interests
in any Subsidiaries), whether now owned or hereafter acquired, except (i) sales
of inventory and obsolete or unneeded equipment in the ordinary course of
business, (ii) sales or dispositions of accounts receivable permitted by Section
6.10, and (iii) other sales, transfers, leases or other dispositions of assets
that, together with all other assets of the Company and its Subsidiaries
previously leased, sold or disposed of under this Section 6.03(b)(iii) during
the twelve-month period ending with the month in which any such transfer, lease,
sale or other disposition occurs, do not have a fair market value, as reasonably
determined by the Board of Directors of the Company, in excess of $20,000,000;
provided that the Company may sell, transfer, lease or otherwise dispose of
assets that, together with all other assets of the Company and its Subsidiaries
previously leased, sold or disposed of under this Section 6.03(b)(iii) during
the twelve-month period ending with the month in which any such transfer, lease,
sale or other disposition occurs, have a fair market value, as so determined, in
excess of $20,000,000 so long as 100% of the net cash proceeds of such sale,
transfer, lease or other disposition are reinvested into the Company and its
Subsidiaries within 180 days thereafter.


(c)The Company will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Company and/or any one or more of its Subsidiaries on the
Effective Date and businesses substantially related or incidental thereto (it
being understood that the Company and its Subsidiaries may expand their existing
engineering services, construction services, fabrication services and/or repair
and maintenance services businesses into additional market segments or
industries and augment their existing technology and expertise).


(d)The Company will not change its fiscal year.


73

--------------------------------------------------------------------------------







SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Company will not, and will not permit any of its Subsidiaries to, make or permit
any Acquisition, make or permit to exist any loans or advances to any other
Person, Guarantee any obligations of any other Person, or make or permit to
exist any investment or any other interest in any other Person, except:


(a)Permitted Investments;


(b)investments by the Company existing on the Effective Date in the capital
stock of its Subsidiaries;


(c)loans, capital contributions or advances made by the Company to any
Subsidiary and made by any Subsidiary to the Company or any other Subsidiary, to
the extent made in the ordinary course of business consistent with past
practices;


(d)Guarantees constituting Indebtedness permitted by Section 6.01;


(e)Guarantees of the Company or any Subsidiary in respect of obligations (other
than obligations constituting Indebtedness) of the Company or any Subsidiary,
made in the ordinary course of business consistent with past practices;


(f)advances to officers, directors and employees of the Company for travel,
entertainment, relocation and analogous ordinary business purposes in an
aggregate amount not to exceed $1,000,000 at any time outstanding;


(g)investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(h)investments in Joint Ventures; provided that (i) no Default or Event of
Default is in existence at the time thereof or would exist after giving effect
thereto, (ii) the Company is in compliance on a pro forma basis after giving
effect to the making of such investment, with the covenants set forth in Section
6.12 and Section 6.13 and (iii) the aggregate amount of investments in Joint
Ventures shall not exceed $20,000,000 outstanding at any time; and


(i)Acquisitions, subject to satisfaction of the following conditions:


i.no Default or Event of Default is in existence at the time of the consummation
of the proposed Acquisition or would exist after giving effect thereto,


ii.all representations and warranties contained in this Agreement and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties were made on and as of
the date of such proposed Acquisition (both before and after giving effect
thereto) except to the extent limited to a specific prior date or incorrect as a
result of transactions permitted under the Loan Documents,




74

--------------------------------------------------------------------------------





iii.the proposed Acquisition is not a hostile or contested Acquisition and is
not opposed by the board of directors (or equivalent governing body) of the
Person being acquired or the Person transferring the subject business unit or
ongoing business,


iv.in the case of an Acquisition that entails a merger, consolidation or other
combination with another Person, the Company or one of its Wholly-Owned
Subsidiaries is the surviving entity (or, in the case of a merger, consolidation
or other combination involving a Wholly-Owned Subsidiary, the surviving entity
complies with Section 5.09 to the extent required),


v.the applicable Permitted Acquisition Notice (described below) reflects that
after giving effect to the consummation of such proposed Acquisition (A) the
Leverage Ratio would be less than 2.00 to 1.00 on a pro forma basis as of the
last day of the fiscal quarter immediately prior to such proposed Acquisition
(with the Leverage Ratio adjusted to take into account the financial impact of
such proposed Acquisition as if such Acquisition had occurred prior to, and the
Person or property acquired pursuant to such Acquisition had been owned by the
Company or one or more of its consolidated Subsidiaries throughout, the entire
calculation period prior to the date as of which such calculation is being made)
and (B) the unused aggregate Revolving Commitments would be equal to at least
50% of the aggregate Revolving Commitments at such time,


vi.the Company shall have given the Administrative Agent written notice at least
five (5) Business Days prior to consummation of such proposed Acquisition (each
of such notices, a “Permitted Acquisition Notice”), which notice shall
(A) contain a brief description of the proposed Acquisition (including the
aggregate consideration to be paid in connection therewith) and the proposed
closing date thereof, (B) be accompanied by a Compliance Certificate that
includes calculations showing the Company’s compliance with the condition set
forth above in clause (v)(A) above and compliance on a pro forma basis as of the
last day of the fiscal quarter immediately prior to such proposed Acquisition
with the covenant contained in Section 6.13 after giving effect to the
consummation of such proposed Acquisition (and for purposes of calculating such
financial covenant, such calculation shall be adjusted to take into account the
financial impact of such proposed Acquisition as if such Acquisition had
occurred prior to, and the Person or property acquired pursuant to such
Acquisition had been owned by the Company or one or more of its consolidated
Subsidiaries throughout, the entire calculation period prior to the date as of
which such calculation is being made), (C) be accompanied by pro forma
consolidated financial statements of the Company after giving effect to such
Acquisition (adjusted as set forth above in clause (B)) and, if such Acquisition
is of a Person, such Person’s historical financial statements (to the extent
available) and (D) include an officer’s certificate executed by a Financial
Officer of the Company, certifying as to compliance with the requirements of
this Section 6.04(i),


vii.promptly upon request following delivery of the Permitted Acquisition
Notice, the Company shall have provided the Administrative Agent and each of the
Lenders with such additional information as the Administrative Agent shall have
reasonably requested, and


viii.if such Acquisition entails the acquisition of the Equity Interests of a
Person, the Acquisition is structured so that such Person shall become a
Subsidiary and, to the extent required pursuant to Section 5.09(c), the Company
shall cause the provisions of said Section 5.09(c) to be satisfied in respect of
such new Subsidiary.


The consummation of each Acquisition shall be deemed to be a representation and
warranty by the Borrowers that all conditions thereto have been satisfied and
that same is permitted in accordance with the terms of this


75

--------------------------------------------------------------------------------





Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder.
SECTION 6.05 Swap Agreements. The Company will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Company or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.


SECTION 6.06 Restricted Payments. The Company will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Company may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with stock incentive plans,
employee stock purchase plans or other benefit plans for management or employees
of the Company and its Subsidiaries, (d) the Company may declare and pay cash
dividends on its capital stock or make other distributions during any fiscal
year up to an amount which, when added to all other dividends and distributions
paid pursuant to this clause (d) during such fiscal year, does not exceed fifty
percent (50%) of cumulative net income of the Company for such fiscal year to
date, and (e) the Company may make Restricted Payments for the purpose of
repurchasing Equity Interests of the Company under the existing share buyback
plan, as it may be amended from time to time, or under any other share buyback
plan approved from time to time by the Company’s board of directors, in an
aggregate amount not to exceed $30,000,000 in any calendar year; provided in all
cases (a) through (e), inclusive, above that no Default or Event of Default
shall exist before or after giving effect to such Restricted Payment.


SECTION 6.07 Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions either not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties or upon
fair and reasonable terms consistent with past practices by the Company or such
Subsidiary (provided that transfers that occur solely for tax-related purposes
from the Company to Subsidiary or from Subsidiary to Subsidiary shall be
permitted), and (b) any Restricted Payment permitted by Section 6.06.


SECTION 6.08 Restrictive Agreements. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Company or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other Distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Company or any other Subsidiary or to Guarantee Indebtedness of the Company or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or


76

--------------------------------------------------------------------------------





conditions apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts entered into in the ordinary course of business
restricting the assignment thereof.


SECTION 6.09 Amendments to Agreements. The Company will not, and will not permit
any Subsidiary to, amend or terminate any agreement or contract if such
amendment or termination could reasonably be expected to cause a Material
Adverse Effect.


SECTION 6.10 Sale of Accounts. The Company will not, and will not permit any
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse, except as follows:


(a)the Company and any Subsidiary may sell an account receivable if each of the
following conditions are satisfied with respect to that account receivable: (i)
the purchaser of the account receivable is a Lender or a Lender’s Affiliate,
(ii) the account receivable is sold pursuant to a “put” option or other similar
arrangement providing the Company or its Subsidiary (as applicable) the
exclusive ability to sell or not sell the account receivable, at its option,
(iii) the purchase price for the account receivable is not less than 100% of its
face value (such face value calculated without discount or offset), and (iv) the
sale is made pursuant to documentation acceptable in form and content in all
respects to the Administrative Agent in its sole discretion, including, if
required by the Administrative Agent, an intercreditor or other similar
agreement between the Administrative Agent and the applicable purchaser; and


(b)the Company and any Subsidiary may sell or otherwise dispose of, to any
Person, up to $25,000,000 of accounts receivable during any 12-month period
pursuant to any agreement or arrangement not described in Section 6.10(a) above,
if the purchase price for the account receivable is not less than 96% of its
face value (such face value calculated without discount or offset) and the sale
or disposition, and all documentation needed to evidence such sale or
disposition is otherwise acceptable in all respects to the Administrative Agent
in its sole discretion, including, if required by the Administrative Agent, an
intercreditor or other similar agreement between the Administrative Agent and
the applicable purchaser.


SECTION 6.11 Sale and Leaseback Transactions. Except for the sale and leaseback
of assets sold as permitted by Section 6.03(b)(iii), the Company will not, and
will not permit any Subsidiary to, become or remain liable as lessee or as a
guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, that (a) the
Company or any Subsidiary has sold or transferred or is to sell or transfer to
any other Person or (b) the Company or any Subsidiary intends to use for
substantially the same purpose as any other property that has been or is to be
sold or transferred by the Company or any Subsidiary to any Person in connection
with such lease.


SECTION 6.12 Leverage Ratio. The Company will not permit the Leverage Ratio,
determined as of the end of each of its fiscal quarters, to exceed 3.00 to 1.00.


SECTION 6.13 Fixed Charge Coverage Ratio. The Company will not permit the Fixed
Charge Coverage Ratio, determined as of the end of each of its fiscal quarters,
to be less than 1.25 to 1.00.


SECTION 6.14 Employee Pension Benefit Plan; Canadian Pension Plans.
    
(a)The Company shall not (and shall not allow any Subsidiary to) adopt any
employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Company or any ERISA Affiliate is (or,


77

--------------------------------------------------------------------------------





if such plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” which has established or maintained such plan, or is otherwise the
employer in relation to it as described and defined in Section 3(5) of ERISA.


(b)The Company shall not (and shall not allow any Subsidiary to) establish or
maintain a Canadian Pension Plan.


ARTICLE VII
Events of Default


SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b)the Borrowers shall fail to pay any interest on any Loan, any reimbursement
obligation in respect of any LC Disbursement or any fee or any other amount
(other than an amount referred to in clause (a) of this Article) payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of three (3) Business Days;


(c)any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d)the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to any
Borrower’s existence), or Section 5.08 or in Article VI;


(e)the Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of (x) ten (10) days in the case of Section 5.01 or Section 5.05(b) and
(y) thirty (30) days in all other cases, in the case of (x) and (y) after the
earlier of (i) notice thereof from the Administrative Agent to the Borrowers
(which notice will be given at the request of any Lender) and (ii) the date on
which Company has actual knowledge of such failure;


(f)the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;




78

--------------------------------------------------------------------------------





(h)an involuntary proceeding shall be commenced or an involuntary petition or
application shall be filed seeking (i) liquidation, reorganization or other
relief in respect of the Company or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, interim receiver, receiver and manager, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary or for a substantial part of the assets of the Company and its
Subsidiaries, and, in any such case, such proceeding, petition or application
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;


(i)the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition or application seeking liquidation, reorganization,
arrangement with its creditors or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding, petition or application described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, interim receiver, receiver and manager, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of the property of the Company and its Subsidiaries,
(iv) file an answer admitting the material allegations of a petition or
application filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;


(j)the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k)(i) one or more judgments or orders shall be rendered against the Company,
any Subsidiary or any combination thereof that shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, either (A) for the payment of money in an aggregate amount
in excess of $10,000,000 (or the Equivalent Amount in currencies other than U.S.
Dollars) in excess of insurance coverage or (B) for nonmonetary relief which
could reasonably be expected to have a Material Adverse Effect, or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Subsidiary to enforce any such judgment or order;


(l)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;


(m)the Company or any of its Subsidiaries shall be the subject of any proceeding
or investigation pertaining to the release by the Company, any of its
Subsidiaries or any other Person of any Hazardous Materials into the environment
which results in remediation liability in excess of $10,000,000 (or the
Equivalent Amount in currencies other than U.S. Dollars) not covered by
insurance or indemnified by any third party;


(n)the occurrence of any “default” under any Loan Document (other than this
Agreement) or the breach of any of the terms or provisions of any Loan Document
(other than this Agreement), which default or breach continues beyond any period
of grace therein provided;


(o)except as a result of actions taken which are mergers, consolidations,
liquidations, dispositions or dissolutions that are not prohibited by Section
6.03, any Subsidiary Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue, terminate, or to assert the invalidity
or unenforceability of any such Subsidiary Guaranty, or any Subsidiary Guarantor
shall fail to comply with any of the terms or provisions of any such Subsidiary
Guaranty to which it is a party, or any Subsidiary Guarantor


79

--------------------------------------------------------------------------------





shall deny that it has any further liability under any such Subsidiary Guaranty
to which it is a party, or shall give notice to such effect;


(p)any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as to equipment which has become obsolete or which is
otherwise permitted to become released under the terms of any Collateral
Document; or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Credit Party shall fail
to comply with any term or provision of any Collateral Document that relates to
the perfection of a security interest and such failure is not cured within
thirty (30) days after the earlier of (i) Administrative Agent or any Lender
provides the Company notice of such failure or (ii) the date on which the
Company becomes aware of such failure;


(q)a Change in Control shall occur; or


(r)any event or condition occurs that results in any Surety (i) taking
possession of any Collateral with a book value in excess of $25,000,000 or (ii)
exercising any other rights or remedies as a secured party with respect to
Collateral with a book value in excess of $25,000,000 if such action continues
for a period of fifteen (15) Business Days after the earlier of (A) the
Administrative Agent’s delivery of written notice thereof to the Company and (B)
the date an Authorized Officer of the Company or any Subsidiary first obtains
knowledge thereof;


then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may (and at the
request of the Required Lenders shall), by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Revolving Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.
SECTION 7.02 Cash Collateral. In addition to the remedies contained in Section
7.01, upon the occurrence and during the continuance of an Event of Default, the
Borrowers shall pay to the Administrative Agent cash collateral in such amounts
and at such times as contemplated by Section 2.06(j).


ARTICLE VIII
The Administrative Agent


SECTION 8.01 Appointment. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.


80

--------------------------------------------------------------------------------





SECTION 8.02 Administrative Agent and Lender. The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.


SECTION 8.03 Collateral; Required Lenders.


(a)Each Lender hereby irrevocably ratifies and accepts the Collateral Documents
in effect as of the Effective Date and authorizes and directs Administrative
Agent to enter into all additional Collateral Documents for the benefit of such
Lender. Each Lender hereby agrees, and each holder of any Note by the acceptance
thereof will be deemed to agree, that, except as otherwise set forth in Section
9.02(b), any action taken by the Required Lenders, in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Administrative Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender from time to time prior to an Event of Default,
to take any action with respect to any Collateral or Collateral Documents which
may be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents.


(b)Each Lender hereby irrevocably authorizes Administrative Agent, at its option
and in its discretion, (i) to release any Lien on any property granted to or
held by Administrative Agent under any Loan Document (A) upon termination of the
Revolving Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, (C) subject
to Section 9.02(b), if approved, authorized or ratified in writing by the
Required Lenders, or (D) in connection with any foreclosure sale or other
disposition of Collateral after the occurrence of an Event of Default; and
(ii) to subordinate any Lien on any property granted to or held by
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by this Agreement or any other Loan Document. Upon
request by Administrative Agent at any time, each Lender will confirm in writing
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Collateral pursuant to this Article VIII. Subject
to the foregoing, Administrative Agent shall (and is hereby irrevocably
authorized by each Lender, to) execute such documents as may be necessary to
evidence the release or subordination of the Liens granted to Administrative
Agent for the benefit of Administrative Agent and the Lenders herein or pursuant
hereto upon the applicable Collateral; provided that (i) Administrative Agent
shall not be required to execute any such document on terms which, in
Administrative Agent’s opinion, would expose Administrative Agent to or create
any liability or entail any consequence other than the release or subordination
of such Liens without recourse or warranty and (ii) such release or
subordination shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrowers or any other
Credit Party in respect of) all interests retained by the Borrowers or any other
Credit Party, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral,
Administrative Agent shall be authorized to deduct all expenses reasonably
incurred by the Administrative Agent from the proceeds of any such sale,
transfer or foreclosure.


(c)The Administrative Agent shall have no obligation whatsoever to any Lender or
any other Person to assure that the Collateral exists or is owned by the
Borrowers or any other Credit Party or is cared for, protected or insured or
that the Liens granted to the Administrative Agent herein or in any of the
Collateral Documents or pursuant hereto or thereto have been properly or
sufficiently or lawfully created, perfected,


81

--------------------------------------------------------------------------------





protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Article VIII or in any of the
Collateral Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Administrative Agent’s own interest in the Collateral as one of the
Lenders and that the Administrative Agent shall have no duty or liability
whatsoever to the Lenders.


(d)Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession. Should any Lender
(other than the Administrative Agent) obtain possession of any such Collateral,
such Lender shall notify the Administrative Agent thereof, and, promptly upon
the Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.


SECTION 8.04 Duties. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


SECTION 8.05 Communications; Counsel. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.




82

--------------------------------------------------------------------------------





SECTION 8.06 Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.


SECTION 8.07 Successor. Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this Section 8.07, the Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Bank and the
Company. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in Tulsa, Oklahoma, or an Affiliate
of any such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.


SECTION 8.08 Lenders’ Reliance; Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any arranger
of this credit facility or any amendment thereto or any other Lender and their
respective Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.


ARTICLE IX
Miscellaneous


SECTION 9.01 Notices.


(a)Except in the case of notices and other communications expressly permitted to
be given by telephone or by electronic communication (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:


(i)if to the Company or any other Borrower, to Matrix Service Company, Attention
5100 E. Skelly Drive, Suite 500, Tulsa, Oklahoma 74135, Attention: Kevin S.
Cavanah; Telephone (918) 838-8832; Fax: (918) 838-8810; Email:
kcavanah@matrixservicecompany.com; with a copy to Matrix Service Company,
Attention 5100 E. Skelly Drive, Suite 500, Tulsa, Oklahoma 74135,


83

--------------------------------------------------------------------------------





Attention: Mike McMahon; Telephone (918) 838-8832; Fax: (918) 624-2555; Email:
mmcmahon@matrixservicecompany.com; with a copy to Conner & Winters, LLC, 4000
One Williams Center, Tulsa, Oklahoma 74172, Attention; Mark D. Berman; Telephone
(918) 586-8961; Fax: (918) 586-8661; Email: mberman@cwlaw.com;


(ii)if to the Administrative Agent, Issuing Bank or Swingline Lender in respect
of Loans or Letters of Credit in U.S. Dollars or Canadian Dollars, to JPMorgan
Chase Bank, N.A., 10 S. Dearborn, Floor L2, Chicago, Illinois 60603, Attention:
Ashley Goad; Telephone (312) 732-2467; Fax: (844) 235-1788; Email:
CLS.CAD.Chicago@jpmorgan.com;


(iii)if to the Administrative Agent or Issuing Bank in respect of Loans or
Letters of Credit in Foreign Currencies (other than Canadian Dollars), to J.P.
Morgan Europe, Loan and Agency Group, 25 Bank Street, Canary Wharf, London E14
5JP, Telephone +44 (0) 20 7742 1000; Fax: +44 (0) 20 7777 2360, E-Fax:
12016395145@tls.ldsprod.com; Email: loan_and_agency_london@jpmorgan.com;


(iv)if to the Administrative Agent in respect of any other matter, to JPMorgan
Chase Bank, N.A., 110 W. 7th Street, 17th Floor, Tulsa, Oklahoma 74119,
Attention: Kyle King; Telephone (918) 586-5088; Fax (918) 586-5474; Email:
johnathan.k.king@chase.com; and JPMorgan Chase Bank, N.A., 100 N. Broadway, 4th
Floor (OK-1070), Oklahoma City, Oklahoma 73102-8606, Attention: David Jackson;
Telephone: (405) 231-6566; Fax: (405) 231 6758; Email:
david.al.jackson@chase.com; and


(v)if to any other Lender, to it at its address (or fax number) set forth in its
Administrative Questionnaire.


(b)Notices and other communications to the Lenders and the Administrative Agent
hereunder may be delivered or furnished by electronic communications (e.g.
email); provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.


(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt, or with respect to notices or communications given by electronic
communications, on the date of transmission.


SECTION 9.02 Waivers; Amendments.


(a)No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrowers therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless


84

--------------------------------------------------------------------------------





of whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default at the time.


(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or by the Borrowers and the
Administrative Agent with the written consent of the Required Lenders; provided
that no such agreement shall (i) increase the Revolving Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) in a manner that would alter the sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of the Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, (vi) release any
Borrower from its Guarantee under Article X, release any Subsidiary Guarantor
from any Subsidiary Guaranty or release the Liens on a substantial part of the
Collateral except in accordance with the terms of any Loan Document, in each
case, without the written consent of each Lender or (vii) amend the definition
of “Foreign Currency” to add a new currency or permit any non-U.S. Person to
become a “Foreign Borrower” hereunder, in each case, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.


SECTION 9.03 Expenses; Indemnity; Damage Waiver.


(a)The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b)The Borrowers shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions


85

--------------------------------------------------------------------------------





contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto, and regardless of whether such claim, litigation, investigation
or proceeding is brought by any Borrower or any Subsidiary Guarantor, their
respective equity holders, their respective Affiliates, their respective
creditors or any other Person; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (B) result from a
claim brought by the Company or any other Credit Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company or such Credit Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 9.03(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, liabilities
or related expenses arising from any non-Tax claim.


(c)To the extent that the Borrowers fail to pay any amount required to be paid
to the Administrative Agent, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.


(d)To the extent permitted by applicable law, the Borrowers shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e)All amounts due under this Section shall be payable not later than five
(5) days after written demand therefor.


SECTION 9.04 Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the


86

--------------------------------------------------------------------------------





Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment (if any) and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:


(A)the Company, provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received written
notice thereof; provided, further that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Revolving Commitment to an
assignee that is a Lender immediately prior to giving effect to such assignment;
and


(C)the Issuing Bank and the Swingline Lender.


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than the lesser of (1) $5,000,000 or (2) the remaining amount of the assigning
Lender’s Revolving Commitment (calculated as of the date of such assignment), if
any, and outstanding Loans, unless each of the Company and the Administrative
Agent otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;


(B)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Revolving Commitments or Loans;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;


87

--------------------------------------------------------------------------------





(E)the assignee shall deliver to the Administrative Agent, the Withholding Agent
and/or the Company, as applicable, any documentation required by subsections (f)
or (g) of Section 2.17; and


(F)no assignment shall be made to (1) a natural person (or a holding company,
investment vehicle or trust for, or owned or operated for the primary benefit
of, a natural person), (2) the Company or any of the Company’s Affiliates or
Subsidiaries or (3) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof.


For the purposes of this (b), the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.15, Section 2.16, Section 2.17, and Section 9.03). Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with paragraph (c) of this Section.


(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05


88

--------------------------------------------------------------------------------





(c), Section 2.06(d) or Section 2.06(e), Section 2.07(b), Section 2.18(d) or
Section 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.


(c)(i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Revolving Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative Agent,
the Issuing Bank and the other the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16, and
Section 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.


(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender, or a non-resident of Canada for purposes of the ITA in the case of any
participation of rights and/or obligations with respect to a Canadian Borrower,
shall not be entitled to the benefits of Section 2.17 unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 2.17(e) as
though it were a Lender.


(iii)Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register


89

--------------------------------------------------------------------------------





(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05 Disclosure. The Borrowers and each Lender hereby (a) acknowledge
and agree that (i) one or more Affiliates of JPMorgan Chase are or may become
direct or indirect equity investors in the Company, and (ii) JPMorgan Chase
and/or its Affiliates from time to time may hold other investments in, make
other loans to or have other relationships with the Company, and (b) waive any
liability of JPMorgan Chase or such Affiliate to the Company or any Lender,
respectively, arising out of or resulting from such investments, loans or
relationships other than liabilities arising out of the gross negligence or
willful misconduct of JPMorgan Chase or its Affiliates, in each case, as
determined by a court of competent jurisdiction by final and non-appealable
judgment.


SECTION 9.06 Survival. All covenants, agreements, representations and warranties
made by the Borrowers herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Commitments have not expired or
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Commitments or the termination of this Agreement or any
provision hereof.


SECTION 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


SECTION 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


90

--------------------------------------------------------------------------------





SECTION 9.09 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held, and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Bank or any such Affiliate to or for the credit or
the account of the Borrowers against any of and all the obligations of the
Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Bank or such Affiliate, irrespective of
whether or not such Lender, the Issuing Bank or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or the Issuing Bank different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
set-off, (a) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20(e) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
Issuing Bank and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, the Issuing Bank or their respective Affiliates may have. Each Lender
and Issuing Bank agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.


SECTION 9.10 Governing Law; Jurisdiction; Consent to Service of Process.


(a)This Agreement shall be construed in accordance with and governed by the law
of the State of Oklahoma.


(b)Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any United States federal
court or Oklahoma state court sitting in Tulsa, Oklahoma, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrowers or any of their properties in the courts of any
jurisdiction.


(c)Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


91

--------------------------------------------------------------------------------





SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.13 Confidentiality.


(a)Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ and Approved Funds’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (A) becomes publicly available other than
as a result of a breach of this Section or (B) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.13(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC


92

--------------------------------------------------------------------------------





INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.


SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.15 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Company,
for itself and the other Credit Parties, acknowledges and agrees that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Lenders are arm’s-length commercial transactions between the Company and its
Affiliates, on the one hand, and the Lenders, on the other hand, (ii) the
Company has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Company is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company or any of
its Affiliates, or any other Person and (ii) no Lender has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Company and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Company or its Affiliates. To the fullest
extent permitted by law, the Company, for itself and the other Credit Parties,
hereby waives and releases any claims that it may have against each of the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.


SECTION 9.16 USA PATRIOT Act. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.


SECTION 9.17 Judgment Currency Conversion.


(a)The obligations of the Borrowers or any of the other Credit Parties hereunder
and under the other Loan Documents to make payments in U.S. Dollars or in
Foreign Currencies, as the case may be (the “Obligation Currency”), shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender


93

--------------------------------------------------------------------------------





under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Administrative Agent’s quoted rate of exchange
prevailing, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).


(b)If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Credit Parties each covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.


(c)Any amount due from a Credit Party under this Section 9.17 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.


(d)For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.


SECTION 9.18 MIRE Events. Each of the parties to this Agreement acknowledges and
agrees that, if there are any Mortgaged Properties, any increase, extension or
renewal of any of the Revolving Commitments or Loans (but excluding (a) any
continuation or conversion of Borrowings, (b) the making of any Revolving Loans
or Swingline Loans or (c) the issuance, renewal or extension of Letters of
Credit) shall be subject to (and conditioned upon) (i) the prior delivery of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by Flood Insurance Law and as otherwise
reasonably required by the Administrative Agent and (ii) the Administrative
Agent shall have received written confirmation from the Impacted Lender that
flood insurance due diligence and flood insurance compliance has been completed
by the Impacted Lender (such written confirmation not to be unreasonably
withheld, conditioned or delayed).


SECTION 9.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;




94

--------------------------------------------------------------------------------





(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


SECTION 9.20 Limitation of Liability of Foreign Borrowers. Notwithstanding
anything to the contrary contained in this Agreement or in any other Loan
Document, the parties agree that (a) no Foreign Borrower shall be liable for any
obligation of the Company or any Domestic Subsidiary arising under or with
respect to the Loan Documents, (b) the Company shall be liable for all of the
obligations of each Credit Party arising under or with respect to the Loan
Documents and (c) none of the Administrative Agent, the Issuing Bank nor any
Lender, nor any Affiliate thereof, may setoff and apply any deposits of a
Foreign Borrower or any other obligations at the time owing to or for the credit
of the account of any Foreign Borrower by the Administrative Agent, the Issuing
Bank, such Lender or Affiliate thereof, against any or all of the obligations of
the Company.


SECTION 9.21 Amendment and Restatement. This Agreement constitutes an amendment
and restatement of the Existing Credit Agreement, effective from and after the
Effective Date. The execution and delivery of this Agreement shall not
constitute a novation of any loans or letters of credit owing to or issued by
the Lenders, the Issuing Bank or the Administrative Agent under the Existing
Credit Agreement. On the Effective Date, the credit facilities described in the
Existing Credit Agreement shall be amended, supplemented, modified and restated
in their entirety by the credit facilities described herein, and all loans and
other obligations of the Borrowers outstanding as of the Effective Date under
the Existing Credit Agreement shall be deemed to be Loans and Obligations
outstanding under the credit facility described herein without any further
action by any Person, except that the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Loans, together with any Loans funded on the Effective Date, reflect the
respective Revolving Commitments of the Lenders hereunder.


SECTION 9.22 Release of Subsidiaries Constituting Immaterial Subsidiaries. The
Company represents and warrants to the Administrative Agent and the Lenders that
each of the following Subsidiaries that are “Guarantors” under the Existing
Credit Agreement (collectively, the “Specified Subsidiaries”) constitutes an
Immaterial Subsidiary under this Agreement as of the Effective Date: (a) Matrix
Service Specialized Transport, Inc., a Pennsylvania corporation; (b) Matrix SME
Canada, Inc., a Delaware corporation; (c) Matrix Service International, LLC, a
Delaware limited liability company; (d) Matrix International Holdings, LLC, a
Delaware limited liability company; (e) Matrix International Construction, LLC,
an Oklahoma limited liability company; (f) Matrix International Engineering,
LLP, a Delaware limited liability partnership; (g) Mobile Aquatic Solutions,
Inc., an Oklahoma corporation; (h) Matrix Applied Technologies, Inc., a Delaware
corporation; and (i) Matrix PDM, LLC, an Oklahoma limited liability company.
Accordingly, the Administrative Agent and each of the Lenders that is a “Lender”
under the Existing Credit Agreement hereby releases each of the Specified
Subsidiaries from their respective obligations under the “Loan Documents” as
defined in the Existing Agreement and releases any and all property of the
Specified Subsidiaries from the Liens of the “Collateral Documents” as defined
in the Existing Credit Agreement. At the request and expense of the Company, the
Administrative Agent agrees to, and each of the Lenders that is a “Lender” under
the Existing Credit Agreement authorizes the Administrative Agent to, execute
and deliver such documents to evidence the release granted in this Section 9.22.




95

--------------------------------------------------------------------------------





SECTION 9.23 Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed by each other Credit Party to honor
all of its obligations hereunder in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 9.23 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.23 or otherwise
hereunder voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until all Obligations shall have been indefeasibly paid in full, the Revolving
Commitments shall have terminated or expired and all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Bank have been made) shall have terminated
or expired. Each Qualified ECP Guarantor intends that this Section 9.23
constitute, and this Section 9.23 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


ARTICLE X
BORROWER GUARANTEES


SECTION 10.01 Guarantee of the Company.
 
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that, except for
any consent of the Company which is expressly required pursuant to this
Agreement, the due and punctual payment of such Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee hereunder notwithstanding any such
extension or renewal of any such Obligation.
The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent
or any Lender to assert any claim or demand or to enforce any right or remedy
against any Credit Party under the provisions of this Agreement, any other Loan
Document or otherwise, (b) any extension or renewal of any of the Obligations,
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, or any other Loan Document or
agreement, (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations or (e) any other act, omission or delay to
do any other act which may or might in any manner or to any extent vary the risk
of the Company or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of the Company to
subrogation.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or any Lender upon the bankruptcy or reorganization of
any Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or any Lender, forthwith pay, or cause to be paid, to the


96

--------------------------------------------------------------------------------





Administrative Agent or such Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon.
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.
Nothing shall discharge or satisfy the liability of the Company under this
Section 10.01 except the full performance and payment of the Obligations.
SECTION 10.02 Guarantee of the Foreign Borrowers.


In order to induce the Lenders to extend credit to the other Foreign Borrowers
hereunder, each Foreign Borrower hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the payment when
and as due of the Obligations of each other Foreign Borrower. Each Foreign
Borrower further agrees that, except for any consent of such Foreign Borrower
which is expressly required pursuant to this Agreement, the due and punctual
payment of such Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Obligation.
Each Foreign Borrower waives presentment to, demand of payment from and protest
to any other Borrower of any of the Obligations of any Foreign Borrower, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of the Foreign Borrowers hereunder shall not be
affected by (a) the failure of the Administrative Agent or any Lender to assert
any claim or demand or to enforce any right or remedy against any Credit Party
under the provisions of this Agreement, any other Loan Document or otherwise,
(b) any extension or renewal of any of the Obligations, (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement, (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations or (e) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of any Foreign
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of any Foreign Borrower
to subrogation.
Each Foreign Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, or any Obligation of any Foreign Borrower is
rescinded or must otherwise be restored by the Administrative Agent or any
Lender upon the bankruptcy or reorganization of any Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Lender may have at law or in equity against any
Foreign Borrower by virtue hereof, upon the failure of any Foreign Borrower to
pay any Obligation of such Foreign Borrower when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Foreign Borrower hereby promises to and will, upon receipt of
written demand by the Administrative Agent or any Lender, forthwith pay, or
cause to be paid, to the Administrative Agent or such Lender in cash an amount
equal to the unpaid principal amount of any Obligations of any other Foreign
Borrowers then due, together with accrued and unpaid interest thereon.
Upon payment by any Foreign Borrower of any sums as provided above, all rights
of such Foreign Borrower against any other Foreign Borrower arising as a result
thereof by way of right of subrogation or


97

--------------------------------------------------------------------------------





otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full of all the Obligations owed by such
Foreign Borrower to the Administrative Agent, the Issuing Banks and the Lenders.
Nothing shall discharge or satisfy the liability of any Foreign Borrower under
this Section 10.02 except the full performance and payment of the Obligations of
all Foreign Borrowers.
SECTION 10.03 Limitation on Foreign Guarantees.


Notwithstanding any other provisions of the Loan Documents, no Loan to the
Company or other obligation of the Company or any Domestic Subsidiary under this
Agreement or under any Loan Document may be, directly or indirectly,
(a) guaranteed by a Foreign Borrower or a Foreign Subsidiary, (b) secured by any
assets of any Foreign Borrower or Foreign Subsidiary (including any stock held
directly or indirectly by a Foreign Borrower or Foreign Subsidiary) or
(c) secured by a pledge in excess of 65% of the stock (measured by the total
combined voting power of the issued and outstanding voting stock) of a Foreign
Borrower or Foreign Subsidiary. The Guarantee granted pursuant to this Article X
does not apply to any liability to the extent that it would result in such
Guarantee constituting unlawful financial assistance within the meaning of
sections 678 or 679 of the English Companies Act 2006.
[END OF TEXT]


98

--------------------------------------------------------------------------------





IN WITHNESS WHEREOF, the parties hereto, by their respective officers thereunto
duly authorized, have executed this Agreement effective as of the date first
above written.
BORROWERS:
MATRIX SERVICE COMPANY, a Delaware
corporation, MATRIX SERVICE CANADA
ULC, an Alberta unlimited liability corporation,
MATRIX SME CANADA ULC, a Nova
Scotia unlimited liability company, MATRIX
NORTH AMERICAN CONSTRUCTION
LTD., an Ontario corporation, and MATRIX
INTERNATIONAL HOLDING COMPANY
LIMITED, a private company formed under the
laws of England and Wales


                        
By:    /s/ Kevin S. Cavanah
Name:    Kevin S. Cavanah
Title:    VP or Treasurer








Signed by
MATRIX APPLIED
TECHNOLOGIES PTY LTD (ACN
089 397 982)
in accordance with section 127 of the
Corporations Act 2001 by two directors:


/s/ Joseph F. Montalbano         /s/ Kevin S. Cavanah
Signature of director                    Signature of director




Joseph Frank Montalbano         Kevin Scott Cavanah
Name of director (please print)            Name of director (please print)






















Signature Page to Fourth Amended and Restated Credit Agreement


99

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT, ISSUING BANK,
SWINGLINE LENDER AND LENDER:


JPMORGAN CHASE BANK, N.A.




By:    /s/ David Jackson
Name:    David Jackson
Title:    Executive Director
 






































Signature Page to Fourth Amended and Restated Credit Agreement


100

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH






By:    /s/ Michael N. Tam
Name:    Michael N. Tam
Title:    Senior Vice President














































Signature Page to Fourth Amended and Restated Credit Agreement


101

--------------------------------------------------------------------------------





CO-SYNDICATION AGENT AND LENDER:


WELLS FARGO BANK, N.A., CANADIAN
BRANCH






By:    /s/ Marc-Philippe Piche
Name:    Marc-Philippe Piche
Title:    Regional Vice President










































Signature Page to Fourth Amended and Restated Credit Agreement


102

--------------------------------------------------------------------------------





CO-SYNDICATION AGENT AND LENDER:


BANK OF MONTREAL






By:    /s/ John Dillon
Name:    John Dillon
Title:    Director












































Signature Page to Fourth Amended and Restated Credit Agreement


103

--------------------------------------------------------------------------------





CO-SYNDICATION AGENT AND LENDER:


BANK OF AMERICA, N.A.






By:    /s/ Lisa M. Chrzanowski
Name:    Lisa M. Chrzanowski
Title:    Senior Vice President










































Signature Page to Fourth Amended and Restated Credit Agreement


104

--------------------------------------------------------------------------------





CO-SYNDICATION AGENT AND LENDER:


BANK OF AMERICA, N.A.






By:    
Name:    
Title:    




LENDER:
BANK OF AMERICA, N.A.
(CANADA BRANCH)
By:    /s/ Medina Sales de Andrade
Name:    Medina Sales de Andrade
Title:    Vice President






























Signature Page to Fourth Amended and Restated Credit Agreement


105

--------------------------------------------------------------------------------





CO-DOCUMENTATION AGENT AND LENDER:


BOKF, N.A., dba BANK OF OKLAHOMA






By:    /s/ Jarrod Compton
Name:    Jarrod Compton
Title:    Senior Vice President










































Signature Page to Fourth Amended and Restated Credit Agreement


106

--------------------------------------------------------------------------------





CO-DOCUMENTATION AGENT AND LENDER:


FIFTH THIRD BANK






By:    /s/ Matthew Lewis
Name:    Matthew Lewis
Title:    Vice President










































Signature Page to Fourth Amended and Restated Credit Agreement


107

--------------------------------------------------------------------------------





CO-DOCUMENTATION AGENT AND LENDER:


FIFTH THIRD BANK, Operating through its Canadian
Branch






By:    /s/ Mauro Spagnolo
Name:    Mauro Spagnolo
Title:    Managing Director & Principal Officer










































Signature Page to Fourth Amended and Restated Credit Agreement


108

--------------------------------------------------------------------------------





CO-DOCUMENTATION AGENT AND LENDER:


BRANCH BANKING & TRUST COMPANY






By:    /s/ Jim Wright
Name:    Jim Wright
Title:    Assistant Vice President










































Signature Page to Fourth Amended and Restated Credit Agreement


109

--------------------------------------------------------------------------------





LENDER:


COMMERCE BANK






By:    /s/ Darren P. Walkup
Name:    Darren P. Walkup
Title:    Senior Vice President










































Signature Page to Fourth Amended and Restated Credit Agreement




110

--------------------------------------------------------------------------------











HOU:3759565.1


HOU:3759565.1
Schedule 2.01


LENDERS AND REVOLVING COMMITMENTS




Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$60,000,000
Wells Fargo Bank, N.A.
$47,500,000
Bank of Montreal
$45,000,000
Bank of America, N.A.
$42,500,000
BOKF, NA dba Bank of Oklahoma
$35,000,000
Fifth Third Bank
$30,000,000
Branch Banking and Trust Company
$30,000,000
Commerce Bank
$10,000,000
TOTAL
$300,000,000





111

--------------------------------------------------------------------------------





SCHEDULE 3.13
Subsidiaries (List of All Subsidiaries, with Jurisdictions of Organization,
Ownership Percentages Held by the Company or other Subsidiaries)
Parent Company: Matrix Service Company, a Delaware corporation (the Company)
 
Subsidiary Name
Total
Authorized Capital
Place of
Incorporation or Formation
Owned By
Percentage
Ownership of
Issued and
Outstanding
Common Stock and other Equity
Interests
Principal
Place of
Business
Subsidiary
Guarantor
(Y/N)
Matrix North American
Construction, Inc.
500 shares of common stock @ $1.00 par value
Oklahoma
Matrix Service Company
100%
500 shares of common stock
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
Y
Matrix Service Inc.
5,000 shares of common stock @ $1.00 par value
Oklahoma
Matrix Service
Company
100%
500 shares of common stock
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
Y

Matrix International
Holding Company
Limited
1 GBP
United Kingdom
Matrix Service Company
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
(Foreign Borrower)
Matrix Applied
Technologies, Ltd.
40,000 shares @ ₩ 5,000
(Korean won) per share
Korea
Matrix
International
Holding
Company
Limited
100%
90, Donyu 2-ro, Paju-eup, Pajusi, Kyunggi-do, South Korea
 N
Matrix Applied Technologies, Pty.
Ltd.
50,000 Shares
@AUD $0.10
(Australian Dollar) per share
Australia
Matrix Applied
Technologies, Ltd.
100%
190 O’Riordan
St., Suite 5.02
Mascot,
Sydney, NSW
2020 Australia
 N
(Foreign Borrower)

Matrix Service, Inc., Panama ***
 N/A
Panama
Matrix Service
Company
100%
less 1 share owned by local citizen on board of directors
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N



112

--------------------------------------------------------------------------------











HOU:3759789.1




San Luis Tank S.A. de C.V. ***
 N/A
Mexico
Matrix Service
Company
100%
less 1 share owned by local citizen on board of directors
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N
Matrix SME Canada,
Inc.
50,000 shares of common stock @ $0.01 par value
Delaware
Matrix North
American Construction, Inc.
100%
1,000 shares of common stock
1500 Chester Pike
Eddystone, PA
19022
N
Matrix SME Canada
ULC
100,000 shares of common stock @ no par value
Nova Scotia, Canada
Matrix SME Canada, Inc.
100%
100 shares of
Common Stock
250 Industrial
Dr. Saint John,
NB E2R 1A5
N
(Foreign Borrower)



Matrix North
American
Construction Ltd.
2,200,001
Ontario
Matrix North
American Construction, Inc.
100%
2,200,001 shares of
Common Stock
3196 Mainway
Burlington, Ontario
L7M 1A5
N
(Foreign Borrower)
Matrix Applied
Technologies, Inc.
500 shares of common stock @ $0.01 par value
Delaware
Matrix Service Company
100%
 
500 shares of common stock
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N



Matrix Service
Specialized Transport, Inc.
62,000 Shares
1,000 shares of Class A
common @
$1.00 par value
1,000 shares of Class B
common @
$1.00 par value
30,000 shares of Class A Preferred @
$1.00 par value
30,000 shares of Class B Preferred @
$1.00 par value
Pennsylvania
Matrix North
American Construction, Inc.
100%
100 shares of Class
A Common Stock
100%
400 shares of Class
B Common Stock
100%
17,500 shares of
Class A Preferred
Stock
1500 Chester Pike
Eddystone, PA
19022
N





113

--------------------------------------------------------------------------------





Matrix Service
Canada ULC (f/k/a
Matrix Service ULC)
Unlimited common and
preferred stock
Alberta, Canada
Matrix Service Inc. (OK)
100%
100 shares of
Common Stock
7067 39th Street
Leduc, AB
T9E 0B3
N
(Foreign Borrower)
Matrix Service
International, LLC
N/A
Delaware
Matrix Service
Company
100% of the limited liability company interest
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N
Matrix International Holding, LLC
N/A
Delaware
Matrix Service
Company
100% of the limited liability company interest
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N
Matrix Service Costa
Rica, SRL, a Costa
Rican Sociedad de
Responsabilidad
Limitada
10,000,000 colones
Costa Rica
Matrix Service
International,
LLC
100% - 10,000 colones
Costa Rica
N



Matrix International Construction, LLC
N/A
Oklahoma
Matrix Service
International,
LLC
100% of the limited liability company interest
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N
Matrix PDM
Engineering, Inc.
5,000,000 shares common
stock
Delaware
Matrix Service Company
100% - 1,000 shares
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
Y
Matrix PDM, LLC
 N/A
Oklahoma
Matrix PDM Engineering, Inc.
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
Matrix International Bahamas Ltd.
 N/A
Bahamas
Matrix Service
International,
LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N





114

--------------------------------------------------------------------------------





Mobile Aquatic Solutions, Inc.
500 shares of
Common
Stock, $0.01 / share par value
Oklahoma
Matrix Service Inc.
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
MSE International Puerto Rico, LLP
 N/A
Puerto Rico
Matrix
International
Engineering,
LLP
 
Kenneth
Erdmann
 
 
 
Joseph Hoptay
99% - Class A
Partnership
Participation Units
 
 
0.5% - Class B
Partnership
Participation Units
 
 
0.5% Class B
Partnership
Participation Units
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N



Matrix Construction,
SRL
 N/A
Panama
Matrix
International
Holding, LLC
Matrix Service
International,
LLC
50%
 
 
50%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N
Matrix International Engineering, LLP
 N/A
Delaware
Matrix Service
International, LLC
Matrix PDM Engineering, Inc.
 99%






1%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N



Matrix Construction Puerto Rico, LLC
 N/A
Puerto Rico
Matrix
International
Engineering,
LLP


Kenneth
Erdmann


Joseph Hoptay
 99%








0.5%




0.5%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
N
Matrix North
American
Construction, LLC.
 N/A
Delaware
Matrix North
American Construction, Inc.
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
Houston Interests,
LLC
 N/A
Oklahoma
Matrix PDM Engineering, Inc.
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 Y





115

--------------------------------------------------------------------------------





Devco USA LLC
 N/A
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
River Consulting,
LLC
 N/A
Louisiana
Houston
Interests (River),
LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
River International,
LLC
 N/A
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
S&R Technical Services, Inc.
 5,000,000 shares of common stock, par value $0.01 per share
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N



Houston Interests (River), LLC
 N/A
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
Devco International,
LLC
 N/A
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
Process Plant Services, LLC
 N/A
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
River Consulting Colombia, S.A.S.
 N/A
Colombia
River
International,
LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
River Food Services,
LLC
 N/A
Maryland
Houston
Interests (River),
LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N
Devco World, LLC
 N/A
Oklahoma
Houston
Interests, LLC
100%
5100 East
Skelly Dr.,
Suite 100
Tulsa, OK
74135
 N

*** Not currently considered to be a Subsidiary for purposes of the Credit
Agreement - see the revised definition of “Subsidiary”


116

--------------------------------------------------------------------------------





MATRIX SERVICE COMPANY
SCHEDULE 3.17
Bonds In Force as of December 31 , 2016
Bond Number(s)
Principal Name(s)
Obligee Name(s)
Bond Description
Sub Type
Bond Amount
Surety Group
Original Inception Date
Effective Date
Expiration Date
BID BONDS
 
 
 
 
 
 
 
 
 
102680-CHUBB-16-1
Matrix Service Company
University of Nebraska-Lincoln - Facilities Management & Planning Department
City Campus Thermal Energy Storage Tank - Lincoln, NE
Bid
$4,200,000.00
Chubb Group
29-Feb-16
 
28-Feb-17
102680-CHUBB-16-2
Matrix North American Construction, Inc.
Peabody Municipal Light Plant
Peabody Municipal Light Plant - Johnson Street Switching Station - Demolition
and Re-build of Existing Switching Station
Bid
$2,750,000.00
Chubb Group
24-Feb-16
 
01-Mar-17
102680-CHUBB-16-3
Matrix Service Inc.
Fluor Federal Petroleum Operations LLC
WHB-16-026, Task BM-MM-740C, Convert BMT-2 to an External Floating Roof Tank at
Bryan Mount SPR Site.
Bid
$9,000,000.00
Chubb Group
27-May-16
 
27-May-17
102680-CHUBB-16-4
Matrix Service Inc.
Hastings Utilities
New Fuel Oil Tank At Whelan Energy Center - Hastings Utilities, Hastings,
Nebraska
Bid
$600,000.00
Chubb Group
06-Jul-16
 
06-Jul-17
102680-PREQUAL - PSE&G
Matrix North American Construction, Inc.
PSE&G Fossil, LLC
 Sewaren 07 Combined Cycle Project - Mechanical construction services to build a
new 540 MW 1x1 Gas Turbine Combined Cycle (GTCC) facility adjacent to Sewaren
Generating Station in Sewaren, NJ
Bid
$0.00
Chubb Group
22-Jun-16
 
22-Jun-17
TOTAL BID BONDS
 
 
5
$16,550,000.00
 
 
 
 
PAYMENT & PERFORMANCE BONDS
 
 
 
 
 
 
 
 
837925
Matrix North American Construction, Inc.
Siemens Energy, Inc.
PSEG 40th Street Substation 69kV GIS Installation
Performance and/or Payment
$637,851.33
AIG Group
16-Dec-14
16-Dec-14
16-Dec-15



117

--------------------------------------------------------------------------------





837926
Matrix North American Construction, Inc.
Siemens Energy, Inc.
PSEG Belleville Switch Station 69kV GIS Installation
Performance and/or Payment
$531,311.20
AIG Group
16-Dec-14
16-Dec-14
16-Dec-15
837927
Matrix North American Construction, Inc.
Siemens Energy, Inc.
PSEG North Paterson Station 69kV GIS Installation
Performance and/or Payment
$1,270,993.18
AIG Group
16-Dec-14
16-Dec-14
16-Dec-15
837928
Matrix North American Construction, Inc.
Siemens Energy, Inc.
PSEG Warren Point Substation 69kV GIS Installation
Performance and/or Payment
$835,669.86
AIG Group
16-Dec-14
16-Dec-14
16-Dec-15
837929
Matrix North American Construction, Inc.
Siemens Energy, Inc.
PSEG McLean Station 69kV GIS Installation
Performance and/or Payment
$717,921.66
AIG Group
06-Jan-15
06-Jan-15
06-Jan-16
837930
Matrix PDM Engineering
Samsung Engineering Co., Ltd
Texas LNG Samsung LNG Storage Tank FEED Study - Advance Payment
Performance and/or Payment
$27,750.00
AIG Group
24-Apr-15
30-Mar-16
30-Mar-17
837932
Matrix North American Construction, Inc.
Mass Electric Construction Co.
Philips 66 Cogen 230kV Gas Insulated Switchgear G23 Split
Performance and/or Payment
$1,211,355.00
AIG Group
29-Sep-15
09-Oct-15
28-Apr-16
915246
Matrix Service Canada ULC
Flatiron Constructors Canada Limited
Proposal #9285-0914-034; CNRL Horizon Thickener Steel Tank
Performance and/or Payment
$1,527,537.96
AIG Group
18-Sep-14
18-Sep-14
19-Dec-14
994630
Matrix Service Inc.
Rust Constructors,Rust Constructors, Inc.
Mechanical Installation, Subcontract #33797-SC-003, Morenci Tailings Storage
Expansion, Morenci, AZ
Performance and/or Payment
$3,460,498.00
AIG Group
05-Nov-13
05-Nov-13
05-Nov-14
994637
Matrix Service Inc.
Sabine Pass Liquefaction, LLC
Engineering, procurement and construction for the condensate storage and
send-out system sub-project for the Sabine Pass LNG Liquefaction Project.
Performance and/or Payment
$8,838,935.00
AIG Group
24-Feb-14
24-Feb-14
24-Feb-15
994638
Matrix Service Inc.
Burns & McDonnell Engineering Company, Inc.
Construct the three (3) CS+ Tanks on the Phillips 66 Freeport LPG Export
Terminal Project In Accordance with Subcontract 78597-TNK-201.
Performance and/or Payment
$10,066,791.00
AIG Group
31-Jan-14
31-Jan-14
15-Sep-15



118

--------------------------------------------------------------------------------





994639
Matrix Service Inc.
Burns & McDonnell Engineering Company, Inc.
Furnish and Erect Tanks at the Phillips 66 Freeport LPG Export Terminal Project
in Freeport, TX, Contract #82849
Performance and/or Payment
$2,325,746.00
AIG Group
06-Jun-14
06-Jun-14
06-Jun-15
994640
Matrix Service Inc.
Burns & McDonnell Engineering Company, Inc.
Furnish and Erect Tanks at the Phillips 66 Freeport LPG Export Terminal Project
in Freeport, TX, Contract #82850.
Performance and/or Payment
$28,253,940.00
AIG Group
06-Jun-14
06-Jun-14
06-Jun-15
994641
Matrix Service Inc.
MMC, Inc.
Fuel Storage Facility Modifications - Phase II - Aircraft Fuel Receiving Storage
and Distribution Facility Expansion at McCarran International Airport in Las
Vegas, NV; Bid No. 1130167/LAS-14-001, Subcontract No. 724-S013
Performance and/or Payment
$3,558,000.00
AIG Group
08-Aug-14
08-Aug-14
08-Aug-15
994643
Matrix SME, Inc.
Illinois Extension Pipeline Company, LLC and Enbridge Energy, Limited
Partnership
Eastern Access Program (EAP) Flanagan Phase III Manifold Expansion - E
Performance and/or Payment
$20,710,850.84
AIG Group
07-Oct-14
07-Oct-14
07-Oct-15
994644
Matrix SME, Inc.
Illinois Extension Pipeline Company, L.L.C.
Southern Access Extension (SAX) Flanagan Pump Station General Construction -
SAX-1-01B
Performance and/or Payment
$23,140,152.00
AIG Group
07-Oct-14
07-Oct-14
07-Oct-15
8237-93-94
Matrix North American Construction, Inc.
 
ETC Project Revolution Fractionator
Performance and/or Payment
$4,847,700.00
Chubb Group
02-Sep-16
02-Sep-16
02-Sep-17
8237-93-95
Matrix Service Inc.
JAX LNG, LLC
EPC of one 2MM gallon net working capacity double wall, single containment LNG
Tank in Jacksonville, FL
Performance and/or Payment
$14,547,350.00
Chubb Group
05-Oct-16
05-Oct-16
05-Oct-17



119

--------------------------------------------------------------------------------





8237-99-01
Matrix Service Inc.
Village of Mount Prospect
Village of Mount Prospect, IL Tank 17 existing umbrella roof demolition,
replacement with a supported cone roof, interior and exterior painting.
Performance and/or Payment
$1,131,447.00
Chubb Group
07-Apr-16
07-Apr-16
07-Apr-17
8237-99-02
Matrix Service Inc.
Arizona Solar One LLC
Packinox heat exchange cleaning; chemical clean to remove molten salt; service
of chemical cleaning for the Solana Generating Station in Maricopa County, AZ -
Contract No. 4500832626
Performance and/or Payment
$373,640.00
Chubb Group
21-Apr-16
21-Apr-16
21-Apr-17
8237-99-03
Matrix North American Construction, Inc.
SNC-Lavalin Constructors, Inc.
Civil & Electrical Scope for installation of 500kV Switchyard at the Keyes
Energy Center - Prince George's County, Maryland
Performance and/or Payment
$8,895,000.00
Chubb Group
13-May-16
13-May-16
31-Dec-16
8237-99-04
Matrix North American Construction, Inc.
ETC Northeast Pipeline LLC
ETC Project Revolution Fractionator; S-420 Cooling Water Electrical &
Instrumentation at the Marcus Hook Industrial Complex; Subcontract Number
110088-84361
Performance and/or Payment
$512,026.00
Chubb Group
26-May-16
02-Jun-16
02-Jun-17
8237-99-05
Matrix North American Construction, Inc.
Siemens Energy Inc.
Amtrak Metuchen GIS Installation for the Frequency Converter Project. No.
G-000215
Performance and/or Payment
$719,400.00
Chubb Group
07-Jun-16
07-Jun-16
07-Jun-17
8237-99-10
Matrix Service Inc.
Fluor Industrial Services, Inc.
TX6 Building Foundations & Structural Steel Contract No. A5EF-90-K130 Oxnard, CA
Performance and/or Payment
$1,769,894.00
Chubb Group
02-Jun-16
02-Jun-16
02-Jun-17



120

--------------------------------------------------------------------------------





8237-99-12
Matrix Service Inc.
Fluor Industrial Services, Inc.
Xc2 Bldg. 17 Ductwork, Contract No. A5EF-90-K131, P&G - Oxnard, CA
Performance and/or Payment
$696,775.78
Chubb Group
08-Aug-16
08-Aug-16
08-Aug-17
8239-39-79
Matrix Service Canada ULC
Enbridge Pipelines (Athabasca) Inc.
Northwest Redwater Connections Project at Stonefell
Performance and/or Payment
$2,276,291.50
Chubb Group
29-Jan-16
29-Jan-16
27-Jun-17
8244-93-47
Matrix Service Inc.
Fluor Industrial Services, Inc.
Contract No. A5EF-90-K133, P&G Oxnard, CA - XC2 Pipe Rack and Duct Support Steel
Performance and/or Payment
$386,645.00
Chubb Group
01-Sep-16
01-Sep-16
01-Jan-17
8244-93-63
Matrix Service Inc.
Vopax Terminal Deer Park
Design, engineer, procure and construct ten (10) bulk liquid storage tanks; some
plant construction
Performance and/or Payment
$4,800,000.00
Chubb Group
21-Dec-16
21-Dec-16
21-Dec-17
837933
Matrix PDM Engineering
UTE TSGI
Coke Handling Package for the Aegean Refinery Project (ARP) Project no. 02245
Maintenance
$222,810.00
AIG Group
28-Dec-15
28-Dec-15
30-Apr-19
TOTAL PAYMENT, PERFORMANCE & MAINTENANCE BONDS
 
29
$148,294,282.31
 
 
 
 
LICENSE & PERMIT BONDS
 
 
 
 
 
 
 
 
08364704
Matrix North American Construction, Inc.
State of North Carolina
Contractors License
Contractors License
$2,000,000.00
Zurich
01-Mar-11
01-Mar-16
01-Mar-17
08364733
Matrix North American Construction, Inc. & Bill Jackel
State of California
Bond of Qualifying Individual
Contractors License
$15,000.00
Zurich
18-Jun-09
18-Jun-16
18-Jun-17
08756491
Matrix North American Construction, Inc.
State of Washington
Contractors License
Contractors License
$12,000.00
Zurich
15-Mar-05
15-Mar-16
15-Mar-17
08756504
Matrix North American Construction, Inc.
Regulation of Construction Contractors
General Contractor
Contractors License
$25,000.00
Zurich
31-Dec-07
31-Dec-16
31-Dec-17
08756513
Matrix Service Inc.
City of Whiting Indiana
Contractor
Contractors License
$5,000.00
Zurich
18-May-05
18-May-16
18-May-17
08828024
Matrix North American Construction, Inc.
State of California
Contractors License Bond
Contractors License
$15,000.00
Zurich
18-Apr-06
18-Apr-16
18-Apr-17
08828025
Matrix Service Inc.
State of California
Contractor
Contractors License
$15,000.00
Zurich
18-Apr-08
18-Apr-16
18-Apr-17
08983170
Matrix Service Inc.
Department of Labor and Industries, State of Washington
Electrical/Telecommunications Contractor's
Contractors License
$6,000.00
Zurich
10-Mar-10
10-Mar-16
10-Mar-17
09009314
Matrix Service Inc.
State of Arizona
"A" Class General Engineering Contractor
Contractors License
$100,000.00
Zurich
15-Aug-10
15-Aug-16
15-Aug-17



121

--------------------------------------------------------------------------------





09009399
Matrix Service Inc.
State of Washington
Contractors Bond
Contractors License
$12,000.00
Zurich
16-Aug-10
16-Aug-16
16-Aug-17
09009400
Matrix Service Inc.
State of Oregon
Commercial Contractor
Contractors License
$75,000.00
Zurich
16-Jun-10
16-Jun-16
16-Jun-17
09026617
Matrix North American Construction, Inc.
The Board of Commissioners of the County of Lake, State of Indiana, and any
Cities or Towns in Lake
Contractor
Contractors License
$5,000.00
Zurich
22-Sep-06
22-Sep-16
22-Sep-17
09026629
Matrix North American Construction, Inc.
Nevada State Contractors Board
Contractor
Contractors License
$50,000.00
Zurich
27-Nov-10
27-Nov-16
27-Nov-17
09026630
Matrix Service Inc.
State of Texas
Superheavy or Oversize Permit Bond
Other License-Permit
$10,000.00
Zurich
31-Aug-14
31-Aug-16
31-Aug-17
09026731
Matrix Service Inc.
AK - Dept of Natural Resources - Anchorage AK
Construction Contractor
Contractors License
$25,000.00
Zurich
09-Mar-10
09-Mar-16
09-Mar-17
09036023
Matrix Service Inc. - Mark McBroom
State of Oklahoma
Mechanical Contractor
Contractors License
$5,000.00
Zurich
18-Mar-11
18-Mar-16
18-Mar-17
09036070
Matrix Service Inc. - Kevin A. Durkin
State of California
Bond of Qualifying Individual
Contractors License
$15,000.00
Zurich
21-Mar-11
21-Mar-16
21-Mar-17
09036072
Matrix Service Inc.
West Virgina Division of Labor
Wage Payment Collection Surety Bond
Contractors License
$50,000.00
Zurich
11-Apr-11
11-Apr-16
11-Apr-17
09057361
Matrix Service Inc.
State of New Mexico
Contractor License Code
Contractors License
$10,000.00
Zurich
12-Aug-11
12-Aug-16
12-Aug-17
09057550
Matrix Service Inc.
State of Iowa
Out-of-State Contractor - License No. C095804
Contractors License
$25,000.00
Zurich
17-Feb-12
17-Feb-16
17-Feb-17
09066707
Matrix Service Inc.
State of Arizona
B-1 General Commercial Contractor
Contractors License
$100,000.00
Zurich
26-Apr-12
26-Apr-16
26-Apr-17
09066777
Matrix Service Inc.
State of Florida
Construction License
Contractors License
$100,000.00
Zurich
08-Jun-12
08-Jun-16
08-Jun-17
09077549
Matrix North American Construction, Inc. & Charles R. Carter
Board of Examiners of Electrical Contractors, State of New Jersey
Electrical Contractor
Other License-Permit
$1,000.00
Zurich
31-Mar-12
31-Mar-15
31-Mar-18
09077608
Matrix Service Inc.
Nevada State Contractors Board
Contractor
Contractors License
$50,000.00
Zurich
22-Mar-12
22-Mar-16
22-Mar-17
09077616
Matrix North American Construction, Inc.
State of Florida
Contractors License
Contractors License
$100,000.00
Zurich
29-Mar-12
29-Mar-16
29-Mar-17
09089606
Lyndon Cutler (Matrix Service Inc.)
Oklahoma Construction Industries Board
Mechanical Contractor
Contractors License
$5,000.00
Zurich
25-Jul-12
25-Jul-16
25-Jul-17
09126884
Matrix Service Inc.
City of Superior
General Contractor - Commercial
Contractors License
$25,000.00
Zurich
01-Jan-15
31-Dec-16
31-Dec-17
09143825
Matrix North American Construction, Inc.
Porter County
Construction Subcontractor - Foundation/Steel Erection/Machinery Erection.
Contractors License
$5,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17



122

--------------------------------------------------------------------------------





09143834
Matrix North American Construction, Inc.
Town of Burns Harbor
Contractor
Contractors License
$10,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143835
Matrix North American Construction, Inc.
Lake County, Indiana
Contractor
Contractors License
$5,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143837
Matrix North American Construction, Inc.
Village of Dolton, IL
Contractor
Contractors License
$10,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143838
Matrix Service Inc.
State of Arizona
Electrical Contractor
Other License-Permit
$50,000.00
Zurich
13-Dec-13
13-Dec-16
13-Dec-17
09152459
Matrix Service Inc.
City of El Paso, Texas
Blanket Building Construction Bond
Other License-Permit
$25,000.00
Zurich
11-Mar-14
11-Mar-16
11-Mar-17
09157267
Matrix North American Construction, Inc.
City of Jersey City
 
Contractors License
$15,000.00
Zurich
18-May-15
18-May-16
18-May-17
09157276
Matrix Service Inc.
Nevada State Contractors Board
A14 - Steel Erection & Industrial Machinery / A20 - Industrial Piping
Contractors License
$20,000.00
Zurich
19-Apr-91
19-Apr-16
19-Apr-17
09164693
Matrix North American Construction, Inc.
New Castle County
Statutory Compliance Bond - Outside Utility Contractor
Contractors License
$50,000.00
Zurich
01-Jan-15
01-Jan-17
01-Jan-18
09164739
Matrix North American Construction, Inc.
Nevada State Contractors Board
Contractor
Contractors License
$50,000.00
Zurich
09-Oct-14
09-Oct-16
09-Oct-17
09185174
Matrix North American Construction, Inc.
State of Oregon Construction Contractors Board
Construction Contractor's Commercial Surety Bond - ORS Chapter 701 and OAR
Chapter 812.
Contractors License
$75,000.00
Zurich
20-Jul-16
20-Jul-16
20-Jul-17
09185179
Matrix North American Construction, Inc.
Board of Lake County Commissioners, all Cities, Towns and Municipalities of Lake
County, Indiana
Contractor's License Bond - Bill Uporsky - qualifier
Contractors License
$5,000.00
Zurich
05-Aug-16
05-Aug-16
15-Aug-17
TOTAL LICENSE & PERMIT BONDS
 
 
39
$3,176,000.00
 
 
 
 
WAGE & WELFARE BONDS
 
 
 
 
 
 
 
 



123

--------------------------------------------------------------------------------





08364718
Matrix North American Construction, Inc.
Trustees of the Pension, Welfare, Vacation, Education, Industry and Surety Funds
of Steamfitters, Pipefitters and Apprentices Local Union No. 475
Guarantees payment of the amounts which under the Agreement are to be paid to
the Trustees of the Steamfitters Welfare Fund Local Union No. 475, Steamfitters
Pension Fund Local Union No. 475, Steamfitters Education Fund Local Union No.
475, Steamfitters Surety Fund Local Union No. 475, Steamfitters Vacation Fund
Local Union No. 475 and the Mechanical Contracting Industry Council Fund.
Wage and Welfare
$30,000.00
Zurich
30-Apr-10
30-Apr-16
30-Apr-17
08719365
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union No. 98
Guarantee payments to Local 98, International Brotherhood of Electrical Workers'
Pension Fund and the Local 98, I.B.E.W. Vacation Fund and the Local 98, I.B.E.W.
Health and Welfare Fund, Local 98, I.B.E.W. Deferred Income Plan, the Joint
Apprentice Committe Fund and the Local Employees' Benefit Board
Wage and Welfare
$1,250,000.00
Zurich
17-Jun-04
17-Jun-16
17-Jun-17
08719371
Matrix North American Construction, Inc.
District Council Ironworkers Funds of Northern New Jersey
Wage and Welfare Funds Bond
Wage and Welfare
$25,000.00
Zurich
14-Jul-14
14-Jul-16
14-Jul-17
08719373
Matrix North American Construction, Inc.
Laborers' District Council of the Metropolitan Area of Philadelphia and Vicinity
Payments made in accordance with the Collective Bargaining Agreement
Wage and Welfare
$10,000.00
Zurich
14-Jul-04
14-Jul-16
14-Jul-17



124

--------------------------------------------------------------------------------





08719375
Matrix North American Construction, Inc.
International Brotherhood of Electrical workers, AFL-CIO Local Union No. 24
Payment of Wages and Dues
Wage and Welfare
$25,000.00
Zurich
14-Jul-04
14-Jul-16
14-Jul-17
08719376
Matrix North American Construction, Inc.
Maryland Electrical Industry Funds
Contributions to fund in accordance with the agreement.
Wage and Welfare
$75,000.00
Zurich
14-Jul-14
14-Jul-16
14-Jul-17
08720283
Matrix North American Construction, Inc.
United Association of Plumbers & Steamfitters Local 322
Guarantees payment to wage and welfare funds.
Wage and Welfare
$110,000.00
Zurich
12-Nov-13
12-Nov-16
12-Nov-17
08748704
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers, Local Union 400
Collective Bargaining Agreement guaranteeing the payment of Assessments for
Temporary Disability Insurance, the National Electrical Benefit Fund, Vacation
Fund, Pension Fund, Training Fund, Annuity Fund, Welfare Fund and Wages.
Wage and Welfare
$120,000.00
Zurich
10-May-04
10-May-16
10-May-17
08756488
Matrix North American Construction, Inc.
Iron Workers District Council of Southern Ohio & Vicinity Benefit Trust, etal
Benefit - Pension - Annuity Trust
Wage and Welfare
$20,000.00
Zurich
09-Feb-05
09-Feb-16
09-Feb-17
08756502
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Union No. 102
IBEW Local Union 102 Pension Fund, Welfare Fund, Personal Fund, National
Electrical Benefit Fund, Annuity Fund, Dues Check-Off Fund, JATC Fund and
Temporary Disability Fund in accordance with the Collective Bargaining Agreement
Wage and Welfare
$1,500,000.00
Zurich
11-Mar-05
11-Mar-16
11-Mar-17
08756507
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 380
Guarantees contributions in accordance with Collective Bargaining Agreement.
Wage and Welfare
$50,000.00
Zurich
13-Apr-05
13-Apr-16
13-Apr-17



125

--------------------------------------------------------------------------------





08756509
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 474
Agreement between the Memphis Chapter, National Electrical Contractors
Association and Local Union No. 474 of the International Brotherhood of
Electrical Workers - National Electrical Benefit Fund; Memphis Electrical Health
and Welfare Plan and Trust; NECA-IBEW Memphis Retirement Plan and Trust; Memphis
Electrical Apprenticeship and Training Trust Fund; National Electrical Industry
Fund; NECA Receiving Trust; and Local 474
Wage and Welfare
$25,000.00
Zurich
20-Apr-05
20-Apr-16
20-Apr-17
08756537
Matrix North American Construction, Inc.
Trustees of Iron Workers District Council of Philadelphia and Vicinity Benefit
Plan
Guarantee payments to Benefit and Pension Plans.
Wage and Welfare
$25,000.00
Zurich
01-Jul-05
01-Jul-16
01-Jul-17
08982050
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local 607
IBEW Local No. 607 Health and Welfare Fund, Pension Fund, Annuity Fund, Joint
Electrical Apprenticeship and Training Committee, Vacation Fund, National
Electrical Benefit Fund and National Labor Mangement Cooperative Committee.
Wage and Welfare
$20,000.00
Zurich
03-May-10
03-May-16
03-May-17



126

--------------------------------------------------------------------------------





08983161
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 488
Collective Bargaining Agreement guaranteeing payments covering wages, dues
Checkoff, Health and Welfare, Pension, Annuity, Joint Apprenticeship Training
Committee (JATC)
Wage and Welfare
$90,000.00
Zurich
10-Apr-10
10-Apr-16
10-Apr-17
08983162
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers, Local No. 90
Collective Bargaining Agreement guaranteeing payments covering Wages, Dues
Checkoff, Health and Welfare, Pension, annuity, Joint Apprenticeship Training
Committee (JATC), and the Connecticut Labor Management Cooperation Committee
Trust Fund, Administrative Maintenance Fund, and National Electrical Benefit
Fund
Wage and Welfare
$50,000.00
Zurich
21-Apr-10
21-Apr-16
21-Apr-17
09009202
Matrix North American Construction, Inc.
Mechanical Contractors Association of Eastern Pennsylvania, Inc.
Trustees of Steamfitters Local Union 420 of Philadelphia Welfare Fund, Pension
Fund, Joint Apprenticeship Training Fund, Vacation Fund, and Mechanical
Contractors Association of Eastern Pennsylvania, Inc., Administor of Industry
Fund, and Steamfitters Local Union 420
Wage and Welfare
$500,000.00
Zurich
01-May-10
30-Apr-16
30-Apr-17



127

--------------------------------------------------------------------------------





09009208
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Union #456
Guarantees payment of assessments for Temporary Disability Insurance, National
Electrical Benefit Fund, Northern New Jersey Electrical Industry Fund, Health
and Welfare Fund, Supplemental Welfare Fund, Joint Pension Fund, Annuity Fund,
Personal Fund, Working Dues and Wages.
Wage and Welfare
$500,000.00
Zurich
23-May-10
23-May-16
23-May-17
09009245
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union No. 164
Guarantees contributions to the National Electrical Benefit Fund (NEBF) the New
Jersey Temporary Disability Trust Fund (TDB), the Joint Welfare Fund, Local
union #164, the Joint Pension Fudn, Local Union #164, IBEW, the Joint
AnnuityFund, Local union #164, IBEW, the Joint Apprenticeship Training Fund,
Local Union #164, IBEW, Employee's Personal Fund, Local Union #164, IBEW,
current working Assessments, Local Union #164, IBEW and has also agreed to pay
the wages of the employees represented by the Obligee, Joint Industry Fund 1% of
Gross Labor Payroll.
Wage and Welfare
$1,350,000.00
Zurich
30-Jun-10
30-Jun-16
30-Jun-17



128

--------------------------------------------------------------------------------





09009316
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #103
Gurantees contributions to Electrical Workers Pension Fund, IBEW 103 Electrical
Workers Deferred Income Fund, IBEW 103 Health Benefit Fund, the Joint
Apprenticeship and Training Trust Fund, IBEW 103 Electrical Industry
Labor-Management Cooperation Trust Fund, the National Electrical Benefit Fund,
the Administrative Maintenance Fund, the National Electrical Industry Fund, the
National Labor-Management Cooperation Committee, the Local-Labor Management
Cooperation Committee, the Electrical Workers Educaitonal and Cultural Fund,
IBEW 103 and the Electrical Workers Educational and Cultural Fund B.
Wage and Welfare
$50,000.00
Zurich
18-Aug-10
18-Aug-16
18-Aug-17
09009317
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #313
Contributions made in accordance with the Collective Bargaining Agreement
Wage and Welfare
$60,000.00
Zurich
25-Aug-11
25-Aug-16
25-Aug-17
09026750
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers - Local Union 229
Guarantee payment of wages for all such union members and/or pay to he obligee
such welfare funds collected or deducted from wages.
Wage and Welfare
$60,000.00
Zurich
28-Jan-12
28-Jan-16
28-Jan-17



129

--------------------------------------------------------------------------------





09089670
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #81
Contributions to IBEW #81 Annuity Fund, IBEW #81 Vacation Fund, IBEW #81 Health
and Welfare Fund, IBEW #81 Educational Fund, IBEW #81 Pension Fund, JATC
Building Fund, and IBEW #81 General Fund (additional working dues) and the
National Electrical Benefit Fund per the Collective Bargaining Agreement.
Wage and Welfare
$50,000.00
Zurich
24-Sep-14
24-Sep-16
24-Sep-17
09105310
Matrix North American Construction, Inc.
Local 537 Pipefitters Association of Boston
Contributions to the Trustees of the Health & Hospitalization Trust Fund,
Pension Trust Fund, Annuity Trust Fund, Education Trust Fund, Vacation Trust
Fund, Industry Improvement Trust Fund, and Labor Management Funds.
Wage and Welfare
$25,000.00
Zurich
16-Oct-12
16-Oct-16
16-Oct-17
09120997
Matrix North American Construction, Inc.
IBEW Local 96 Trust Funds and their respective Trustees, IBEW Local Union No.
96, and Associated Entities
IBEW Local 96 Trust Funds, IVEW Local Union No. 96, and Associated Entities
Benefit Contribution & Wage payment Bond
Wage and Welfare
$270,899.00
Zurich
16-Sep-16
16-Sep-16
16-Sep-17



130

--------------------------------------------------------------------------------





09137106
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #363
Payment of IBEW 363 Welfare Fund, IBEW 363 Pension Fund, IBEW 363 Annuity Fund,
IBEW 363 Joint Apprenticeship Training Fund, IBEW363 Vacation and Paid Holiday
Fund, IBEW 363 Labor Management Cooperative Committee, IBEW 363 Supplemental
Unemployment Benefit Fund, the National Electrical Benefit Funds, and IBEW 363
Scholarship Fund
Wage and Welfare
$65,000.00
Zurich
18-Sep-14
18-Sep-16
18-Sep-17
09143819
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union No. 5
Collective Bargaining Agreement
Wage and Welfare
$50,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143820
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers, Local Union 897
Payment of wages and contributions to certain welfare funds and/or vacations
funds and/or similar trust funds.
Wage and Welfare
$20,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143823
Matrix North American Construction, Inc.
Construction Workers Pension Trust-Lake County and Vicinity
Collective Bargaining Agreement to pay all wages, deductions and contributions.
Wage and Welfare
$100,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143824
Matrix North American Construction, Inc.
Ironworkers Local Union #395
Pay the wages, fringe benefit contribution and payroll deductions of any and all
Union members or other employees working pursuant to the provisions of the
aforesaid agreement.
Wage and Welfare
$75,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17



131

--------------------------------------------------------------------------------





09143827
Matrix North American Construction, Inc.
Plumbers & Pipefitters UA Local 74
Guarantee remittance of wages, dues, fringe benefit contributions, liquidated
damages, interest and attorneys' fees and costs associated wth the Collective
Bargaining Agreement - Plumbers and Pipefitters Local Union No. 74 Annuity Fund,
Plumbers and Pipefitters Local Union No. 74 Pension Trust Fund, Plumbers and
Pipefitters Local No. 74 Apprenticeship Fund, Delaware Mechnical Contractors
Association Industry Advancement Fund and Pipefitters Local Union 74
Educational/PAC Fund.
Wage and Welfare
$250,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143828
Matrix North American Construction, Inc.
Metropolitan Regional Council of Philadelphia and Vicinity of the United
Brotherhood of Carpenters and Joiners of America
Guarantee contributions to various pension, health & welfare funds, savings
funds, advancement programs, legal services, scholarship funds, etc. in
accordance with the collective bargaining agreements.
Wage and Welfare
$125,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143829
Matrix North American Construction, Inc.
International Union of Bricklayers and Allied Craftworkers
Guarantees payment of employer's wage, expense, welfare, pension, annuity,
vacation and industry fund contributions.
Wage and Welfare
$100,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17



132

--------------------------------------------------------------------------------





09143830
Matrix North American Construction, Inc.
International Association of Bridge, Structural, Ornamental and Reinforcing Iron
Workers, AFL-CIO
Payment of the scale of wages and benefits, work the schedule of hours and
conform to the conditions of employment in force and effect in the Local Union.
Wage and Welfare
$100,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143833
Matrix North American Construction, Inc.
Laborers' District Council of Chicago & Vicinity
Collection of the Funds in accordance with the collective bargaining agreements.
Wage and Welfare
$5,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143836
Matrix North American Construction, Inc.
Pipefitters Association Local Union 597
Pay contributions to wage-work assessments, individual account and 401(k) plan
payments, and welfare, retirement, trianing and education fund contributions in
accordance with the collective bargaining agreement.
Wage and Welfare
$1,000,000.00
Zurich
20-Dec-13
20-Dec-16
20-Dec-17
09143845
Matrix North American Construction, Inc.
Teamsers Local Union No. 142 Pension Fund
Guranteeing contributions to Pension Fund - Kvaerner North America Construction,
Inc. Sale and Purchase Agreement dated December 8, 2013.
Wage and Welfare
$291,076.43
Zurich
19-Dec-13
01-Jul-16
30-Jun-17



133

--------------------------------------------------------------------------------





09143869
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union No. 375
Guarantees contributions to the National Electrical Benefit Fund, Trustees for
electricians' Welfare Fund, IBEW, LU #375, Trustees for Electricians' Vacation
Fund, IBEW, LU #375, Trustees for Electricians' Annuity Fund, IBEW, LU #375,
Trustees for Joint Apprenticeship Training Fund, IBEW LU #375, Working Dues,
IBEW LU #375 - in accordance with the Collective Bargaining Agreement.
Wage and Welfare
$50,000.00
Zurich
01-Jun-12
03-Feb-16
03-Feb-17
09146846
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 269
Guaranteeing payment of the National Electrical Benefit Fund; Temporary
Disability Fund; IBEW Local 269 - Welfare Fund; Pension Fund; Annuity Fund;
Supplemental Benefit Fund, Joint Apprenticeship Training Fund; and any other
contributions and/or payments listed in the current Collective Bargaining
Agreement.
Wage and Welfare
$165,500.00
Zurich
23-Jan-15
23-Jan-16
23-Jan-17



134

--------------------------------------------------------------------------------





09146847
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 654
Guaranteeing payment under the collective bargaining agreement to National
Electrical Benefit Fund, IBEW Local 654 - Apprentice Training Fund; Health &
Welfare Fund; Pension Fund; Credit Union Deduction and C.O.P.E. Deduction.
Wage and Welfare
$50,000.00
Zurich
23-Jan-15
23-Jan-16
23-Jan-17
09146848
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 351
Guaranteeing payments for Temporary Disability Insurance, the National
Electrical Benefit Fund; Training Funds; New Jersey IBEW Welfare Fund; Joint
Pension; Annuity & Vacation; Working Dues and Wages.
Wage and Welfare
$355,000.00
Zurich
26-Jan-15
26-Jan-16
26-Jan-17
09146849
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union 126
Guarantees contributions to the Local Union 126 IBEW - Retirement Plan; Health &
Welfare Fund; Occupational Safety Health & Education Fund; Northeast Joint
Apprentice and Training Committee for the Outside Electrical Industry; the
Wage and Welfare
$350,000.00
Zurich
26-Jan-15
26-Jan-16
26-Jan-17



135

--------------------------------------------------------------------------------





09164691
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #42
Collective Bargaining Agreement guaranteeing payments covering wages, working
dues deductions, Health and Welfare Fund, Annuity Fund, Occupational Safety and
Health Fund, Industry Fund, Apprentice Training Fund, Northeastern Line
Contractors Administration Fund, National Labor Management Cooperation Committee
Fund and the National Electrical Benefit Fund.
Wage and Welfare
$5,000.00
Zurich
06-Aug-14
06-Aug-16
06-Aug-17
09164737
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #26
Contributions to Electrical Welfare Trust Fund, Electrical Workers Local No. 26
Pension Trust Fund, Electrical Workers Local 26 Joint Apprenticeship and
Training Fund, Electrical Workers Local No. 26 Individual Account Fund, National
Electrical Benefit Fund.
Wage and Welfare
$50,000.00
Zurich
09-Oct-14
09-Oct-16
09-Oct-17
09164738
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #26
Guarantees the faithful and timely payment of direct wages required by the
Collective Bargaining Agreement.
Wage and Welfare
$50,000.00
Zurich
09-Oct-14
09-Oct-16
09-Oct-17
09164750
Matrix North American Construction, Inc.
International Brotherhood of Electrical Workers Local Union #99
Guarantees payment of wages and contributions to certain welfare funds and/or
vacation funds and/or other similar trust funds.
Wage and Welfare
$18,000.00
Zurich
27-Oct-14
27-Oct-16
27-Oct-17



136

--------------------------------------------------------------------------------





09185110
Matrix North American Construction, Inc.
Plumbers and Pipefitters Local Union No. 333
Guarantees payment of wages, fringe benefits, and any assessments due in
accordance with the Collective Bargaining Agreement.
Wage and Welfare
$40,000.00
Zurich
22-Dec-15
22-Dec-16
22-Dec-17
TOTAL WAGE & WELFARE BONDS:
 
 
47
$918,000.00
 
 
 
 
NOTARY BONDS
 
 
 
 
 
 
 
 
09066742
Rene Thompson
State of Oklahoma
Notary Bond - Rene Thompson
Notary Bond
$1,000.00
Zurich
13-May-16
13-Jun-16
13-Jun-20
09105392
Robin G. Van Den Berg
State of Washington
Notary Bond
Notary Bond
$10,000.00
Zurich
15-Feb-13
15-Feb-13
15-Feb-17
09116076
Michael D. Huber
State of Washington
Notary Bond
Notary Bond
$10,000.00
Zurich
19-May-13
19-May-13
19-May-17
09126877
Jamie C. Martin
State of Washington
Notary Bond
Notary Bond
$10,000.00
Zurich
24-Apr-13
24-Apr-13
24-Apr-17
09137138
Gloria R. Acevedo
State of Arizona
Notary Bond
Notary Bond
$5,000.00
Zurich
14-Oct-13
14-Oct-13
14-Oct-17
09157259
Lisa M. Stone
State of Oklahoma, Secretary of State
Notary Bond
Notary Bond
$1,000.00
Zurich
01-Jun-15
01-Jun-15
01-Jun-19
09164736
Jillene Mulligan
Notary Public Program
Notary Bond
Notary Bond
$10,000.00
Zurich
08-Oct-14
08-Oct-14
08-Oct-18
09185115
Tami Hardway
State of Oklahoma
Notary Public
Notary Bond
$1,000.00
Zurich
19-Jan-16
08-Feb-16
08-Feb-20
09185199
Robin G. Van Den Berg
State of Washington
Notary Bond
Notary Bond
$10,000.00
Zurich
15-Feb-17
15-Feb-17
15-Jan-21
TOTAL NOTARY BONDS:
 
 
9
$57,000.00
 
 
 
 
OTHER MISCELLANEOUS BONDS
 
 
 
 
 
 
 
 
09120999
Matrix Service Inc.
ND - JMaC Resources - Williston
Discharge of Lien
Lien Bonds
$13,317,923.58
Zurich
02-Oct-17
02-Oct-16
02-Oct-17
09185158
Matrix Service Inc.
TransCanada Oil Pipelines, Inc.
TransCanada Houston Tank Terminal BoP Project, Houston, Harris County, Texas
Lien Bonds
$2,851,731.50
Zurich
29-Apr-16
25-May-16
25-May-17
160516001
Matrix Applied Technologies, Inc.
U.S. Customs and Border Protection
Importer Broker Bond: C. A. Shea Bond No. 160516001 - F&D Bond No. 9210527 -
Customs Bond No. 16C000KLL
United States Customs
$50,000.00
Zurich
19-May-16
19-May-16
19-May-17
09035481/991175032
Matrix Service Inc.
Department of the Treasury
Importer/Broker
United States Customs
$50,000.00
Zurich
14-Feb-11
14-Feb-16
14-Feb-17
08364709
Matrix Service Company
State of Washington
Re-invoicing to include the Washington Regulatory Surcharge.
Self Insurer Workers Compensation
$1,553,000.00
Zurich
03-Apr-08
03-Apr-16
03-Apr-17
09026603
Matrix North American Construction, Inc.
Massachusetts Turnpike Authority
E-Z Pass Toll Bond
Other Financial Guarantee
$6,000.00
Zurich
03-Sep-10
03-Sep-16
03-Sep-17



137

--------------------------------------------------------------------------------





09164706
Matrix North American Construction, Inc.
State of Arizona
Taxpayer Bond for Contractor
Other Financial Guarantee
$22,000.00
Zurich
17-Nov-14
17-Nov-16
17-Nov-17
09120998
Matrix Service Inc.
Job Service North Dakota
Unemployment Insurance Trust Fund Surety Bond
Self Insurer Workers Compensation
$7,578,200.00
Zurich
20-Sep-16
20-Sep-16
20-Sep-17
TOTAL OTHER BONDS:
 
 
8
$25,428,855.08
 
 
 
 
GRAND TOTALS:
 
 
137
 $ 194,424,137.39
 
 
 
 



138

--------------------------------------------------------------------------------











HOU:3758404.1


HOU:3758404.1
SCHEDULE 5.13


POST-CLOSING OBLIGATIONS
Item
Deadline
Delivery to the Administrative Agent of a favorable written opinion (addressed
to the Administrative Agent and the Lenders) for each of the Australian Borrower
and the Euro/Sterling Borrower.
Within 3 Business Days after the Effective Date.
Delivery to the Administrative Agent of evidence that that certain Lien against
the assets of the Australian Borrower in favor of Australian and New Zealand
Banking Group Limited has been discharged.
Within 10 Business Days after the Effective Date.
Delivery to the Administrative Agent of such modifications to the Mortgages as
the Administrative Agent requires.
Within 30 days after the Effective Date.





139

--------------------------------------------------------------------------------





SCHEDULE 6.01
Existing Indebtedness


None




140

--------------------------------------------------------------------------------





SCHEDULE 6.02
Existing Liens


None




141

--------------------------------------------------------------------------------





SCHEDULE 6.08
Existing Restrictions
None


142

--------------------------------------------------------------------------------













HOU:3756061.4




Exhibit A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:            _______________________________________________________
2.    Assignee:            _______________________________________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]


3.    Borrowers:            Matrix Service Company and the other Borrowers named
therein


4.    Administrative Agent:     JPMorgan Chase Bank, N.A., as the Administrative
Agent under the
Credit Agreement
_______________________


1 Select as applicable.


143

--------------------------------------------------------------------------------





Facility Assigned
Aggregate Amount of Revolving Commitment/Revolving Loans for all the Lenders
Amount of Revolving Commitment/Revolving Loans Assigned
Percentage Assigned of Revolving Commitment/Revolving Loans2
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _______________ ___, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]






























___________________________
2 Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitments/Revolving Loans of all the Lenders thereunder.


The terms set forth in this Assignment and Assumption are hereby agreed to:


144

--------------------------------------------------------------------------------





ASSIGNOR
[NAME OF ASSIGNOR]
By:        
Title:        
ASSIGNEE
[NAME OF ASSIGNEE]
By:        
Title:        




145

--------------------------------------------------------------------------------





[Consented to and]3 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By        
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By                        
Title:




















































____________________________


3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
4 To be added only if the consent of the Company and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the
terms of the Credit Agreement.




146

--------------------------------------------------------------------------------







ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.


1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


147

--------------------------------------------------------------------------------









3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Oklahoma.






HOU:3756061.4


HOU:3756061.4


148

--------------------------------------------------------------------------------





Exhibit B
EXISTING LETTERS OF CREDIT


Letter of Credit Ref. No.
Status
Global Balance
Currency
Effective Date
Expiry Date
S-200080
Active
5,866,575.00
USD
30-Apr-12
30-June-17
S-634139
Active
134,291.00
USD
19-June-03
23-Mar-18
S-634268
Active
300,000.00
USD
29-August-03
23-Mar-17
S-634492
Active
163,302.00
USD
10-Sept-04
23-Mar-17
S-764070
Active
1,370,000.00
USD
17-March-10
7-Jun-17
S-940529
Active
144,961.74
AUD
4-Nov-16
29-Apr-18
OCOS-705237
Active
10,000,000
CAD
4-Jun-15
3-Jun-17







149

--------------------------------------------------------------------------------





Exhibit C
Existing Security Agreements
March 13, 2014 Amended and Restated Pledge and Security Agreement
Matrix Service Company, a Delaware corporation
March 13, 2014 Amended and Restated Pledge and Security Agreement
Matrix Service Inc., an Oklahoma corporation
Matrix Service Specialized Transport, Inc., a Pennsylvania corporation
Matrix SME Canada, Inc., a Delaware corporation
Matrix Service International, LLC, a Delaware limited liability company
Matrix International Holding, LLC, a Delaware limited liability company
Matrix International Construction, LLC, an Oklahoma limited liability company
Matrix PDM Engineering, Inc., a Delaware corporation
Matrix International Engineering, LLP, a Delaware limited liability partnership
Mobile Aquatic Solutions, Inc., an Oklahoma corporation
Matrix North American Holdings, Inc., a Delaware corporation
Matrix North American Construction, Inc., an Oklahoma corporation
Matrix Applied Technologies, Inc., a Delaware corporation
Matrix PDM, LLC, an Oklahoma limited liability company
March 13, 2014 Amended and Restated Pledge and Security Agreement
Matrix Service Canada ULC, an unlimited liability corporation organized under
the laws of the Province of Alberta
Matrix SME Canada ULC, an unlimited liability company organized under the laws
of the Province of Nova Scotia
Matrix North American Construction Ltd., a corporation incorporated under the
laws of Ontario






HOU:3756061.4


HOU:3756061.4
HOU:3756061.4


150

--------------------------------------------------------------------------------





Exhibit D
Existing Mortgages
California:
Mortgagor/Mortgagee
Matrix Service Inc./JPMorgan Chase Bank, N.A., as Agent
Property Address
500 West Collins Avenue, Orange County, CA
Instrument
11/7/11 Amended and Restated Deed of Trust with Assignment of Rents, Security
Agreement and Fixture Filing
Recording Info
Filed 7/16/12, Doc No. 2012000401021
Orange County Clerk-Recorder
The Hall of Finance & Records
12 Civic Center Plaza
Santa Ana, CA 92701



Canada:
Mortgagor/Mortgagee
Matrix Service Inc./JPMorgan Chase Bank, N.A., as Agent
Property Address
473 Scott Road, Sarnia, Ontario N7T 7H5
Instrument
8/10/05 Registered Charge/Mortgage of Land;
11/7/11 Modification Agreement
Recording Info
County of Lambton, No. 941714 registered August 17, 2005;



Mortgagor/Mortgagee
Matrix North American Construction Ltd./JPMorgan Chase Bank, N.A., as Agent
Property Address
3196 Mainway, Burlington, Ontario L7M 1A5
Instrument
3/31/14 Debenture



Michigan:
Mortgagor/Mortgagee
Matrix Service Industrial Contractors, Inc./JPMorgan Chase Bank, N.A., as Agent
Property Address
6945 Crabb Road, Temperance, Michigan 48182
Instrument
3/7/03 Mortgage;
11/7/11 Mortgage Modification
Recording Info
Filed 4/2/03, Liber 2431, Page 159;
Filed 8/1/12, Liber 8029614, Page 5, Doc No. 2012R17460
Monroe County Register of Deeds
106 E. First
Monroe, MI 48161



Oklahoma:
Mortgagor/Mortgagee
Matrix Service Company/JPMorgan Chase Bank, N.A., as Agent
Property Address
1105 West Main Parkway, Catoosa, OK
Instrument
3/7/03 Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement
and Financing Statement;
11/7/11 Modification to Leasehold Mortgage, Assignment of Leases and Rents,
Security Agreement and Financing Statement
Recording Info
Filed 12/4/03, Book 1547, Page 0373, Doc No. 026796;
Filed 7/18/12, Book 2258, Page 209
Rogers County Clerk
Rogers County Courthouse
P. O. Box 1210
Claremore, OK 74017



151

--------------------------------------------------------------------------------







Texas:
Mortgagor/Mortgagee
Matrix Service Inc./JPMorgan Chase Bank, N.A., as Agent
Property Address
7021 Gregdale Road, Houston, Texas 77049
Instrument
3/7/03 Deed of Trust Assignment of Leases and Rents, Security Agreement and
Financing Statement;
11/7/11 Modification to Deed of Trust with Assignment of Leases and Rents,
Security Agreement and Financing Statement
Recording Info
Filed 12/15/03, Doc No. 200361109, Official Public Records of Real Property;
Filed 7/17/12, Doc No. 20120317307, Official Public Records of Real Property
Harris County Clerk
P.O. Box 1525
Houston, TX 77251



Washington:
Mortgagor/Mortgagee
Matrix Service Inc./JPMorgan Chase Bank, N.A., as Agent
Property Address
3810 Bakerview Spur, Bellingham, WA 98226
Instrument
11/7/11Amended and Restated Deed of Trust, Assignment of Rents and Leases,
Security Agreement and Fixture Filing
Recording Info
Filed 7/16/12, Doc No. 2120701641
Whatcom County Auditor
311 Grand Avenue
P.O. Box 398
Bellingham, WA 98227





        
HOU:3756061.4
HOU:3756061.4


152

--------------------------------------------------------------------------------





Exhibit E
MATRIX SERVICE COMPANY INVESTMENT POLICY
(See attached)







--------------------------------------------------------------------------------

























Matrix Service Company
Investment Policy










HOU:3756061.4


HOU:3756061.4


I.
Purpose



The purpose of this policy is to establish guidelines for the management of cash
and investments for Matrix Service Company (the “Company”) while ensuring the
following (in order of importance):


1.
Preservation of capital

2.
Provide sufficient liquidity to satisfy operating requirements, working capital
purposes, and strategic initiatives

3.
Ensure compliance with the Company’s Senior Credit Facility and other covenants

4.
Maximize after-tax yield based on Company’s investment policy and market
conditions



II.
Responsible Parties



A.
It is the responsibility of the Board of Directors to approve the Investment
Policy and any revisions or amendments



153

--------------------------------------------------------------------------------





 


B.
It is the responsibility of the Chief Financial Officer to:



1.
Monitor the portfolio for suitability

2.
Propose alterations to the Investment Policy

3.
Maintain administrative approvals

4.
Execute the investment policy and designate in writing those who can execute the
policy



C.
All movement of funds into and out of the Company’s approved investment accounts
must be authorized by the Company’s Chief Financial Officer, or their designee
and all transfer of funds are restricted to transfers between such accounts and
the Company’s primary bank account



D.
All investment transactions must be approved in advance by the Company’s Chief
Financial Officer



III.
Investment Objectives



Invest idle or surplus funds in accordance with the principles of sound
investment management and this Investment Policy by incorporating the following
fundamental objectives (in order of priority):


A.
Preserve capital

B.
Maintain an acceptable degree of liquidity

C.
Maximize after-tax yield within the constraints under section III. A & B

D.
The average weighted maturity in the portfolio will be no longer than 12 months
with no investment having a time to maturity greater than 24 months

E.
Maintain at all times an average portfolio credit quality of AA by S&P/Fitch
and/or Aa by Moody’s

F.
The Company may not borrow money for short-term investment purposes, however,
excess LIBOR borrowings may be invested in overnight money market funds



IV.
Securities Approved for Investment (refer also to Exhibit I)



A.
U.S. Government and Government-Sponsored Securities



1.
Direct obligations of the U.S. Government

2.
Government-Sponsored Agency securities including, but not limited to:

Federal National Mortgage Association (FNMA)
Student Loan Marketing Association (SLMA)
Federal Home Loan Bank (FHLB)
Federal Home Loan Mortgage Corporation (FHLMC)
Federal Farm Credit Banks (FFCB)
Tennessee Valley Authority (TVA) Power Bonds and Notes


B.
Repurchase (Repo) Agreements



1.
The short-term rating of the counter-party broker, dealer or bank must be at
least A1 by S&P/Fitch and/or P1 by Moody’s.

2.
The only acceptable collateral is:

a)
United States Treasuries

b)
United States Agencies as defined in section V.A.2.



154

--------------------------------------------------------------------------------









C.
Bank Related Securities



Certificates of Deposit
Time Deposits
Bankers Acceptances
Bank Deposit Notes


Eurodollar Time Deposits
    


1.Banks must carry a long-term rating of A+ by S&P/Fitch and/or A1 by Moody’s.


D.
Corporate Debt Securities



Commercial Paper
Corporate Notes
Corporate Bonds


1.
Corporate issues of commercial paper must have minimum rating ofA1 by S&P/Fitch
or P1 by Moody’s.

2.
Other corporate debt instruments must have a long-term debt rating of at least
AA by S&P/Fitch or Aa by Moody’s.



E.
Tax Exempt and Taxable Securities



Municipal Notes & Bonds
Variable-Rate Demand Bonds (VRDN’s)


1.
Bonds must carry a rating of at least an A rating by S&P/Fitch and A2 by
Moody’s.

2.
Any supporting bank letters of credit or guarantees must be of an institution
whose debt rating is at least A S&P/Fitch or A2 by Moody’s.



F.
Money Market Funds



1.
Investment is restricted to any such fund that invests primarily in securities
deemed acceptable for outright purchase.

2.
Domestic based money market funds shall be limited to 2a-7 funds. For additional
diversification and liquidity, the fund shall have at least $5 Billion in assets
as of the date the Company’s account is initially opened.

3.
Money Funds shall be rated AAA by S&P/Fitch or Aaa by Moody’s.



VI.    General Portfolio Parameters


A.
No security shall be of a maturity longer than two (2) years at date of
purchase, with the exception of “put” bonds or other “option” securities whose
ultimate maturity might exceed this restriction but whose option allows for
redemption within this limit.



B.
The weighted-average maturity of the portfolio shall not exceed 12 months. The
weighted-average maturity is the average length of time to maturity of
investments in the portfolio weighted according to the face value of the
investment.



C.
The portfolio shall at all times maintain an average credit quality of AA
S&P/Fitch or Aa by Moody’s.





155

--------------------------------------------------------------------------------





D.
No more than 30% of the portfolio is to be invested in any one issuer, excluding
U.S. Treasury obligations and Government Sponsored Agencies.



E.
See Exhibit I for portfolio concentration limits and minimum credit ratings.



All securities must carry the rating as outlined above at time of purchase.
Should ratings fall below these acceptable levels, the Chief Financial Officer
or their designee will be notified immediately and a decision will be made as to
what appropriate action will be taken.


VII.    Administration/Internal Controls


A.
Administration of the Investment Policy and execution of the investment strategy
shall be the responsibility of the Chief Financial Officer.



B.
The Chief Financial Officer or their designee may authorize investments
permitted by this policy. No other persons are authorized to make investments
except for interest bearing deposits at the bank where the Company has its
primary accounts.



C.
A Monthly Portfolio Report will be provided for management review.



VIII.    Other


The Company’s Chief Financial Officer and Treasurer Director of Finance are
authorized to administer and execute this Investment Policy to include:


A.
The establishment and maintenance of files for all accounts with broker-dealers
or asset managers and related transaction confirmations and periodic account
statements.



B.
The preparation of journal entries on a monthly basis to accrue investment
income earned on investments, amortization of premiums or discounts, cash
receipts and fund transfers.



C.
The reconciliation of all periodic account statements received from the
organizations investing the company’s cash, and from the company’s custodian, to
the general ledger.



D.
The notification to an investment provider in the event of any change in the
Company’s Investment Policy objectives, authorized persons or income tax status.



E.
Confirming that an account at a broker-dealer or asset manager conforms to the
terms of this Investment Policy statement and notifying the investment provider
in the event of non-conformance.



F.
Provide updates SAS 70 on a yearly basis.









156

--------------------------------------------------------------------------------





EXHIBIT I


Security Type
Minimum Rating
S&P/Moody’s
Maximum Maturity
Maximum %
Portfolio
Single Issuer % Portfolio
 
 
 
 
 
U.S. Treasuries or Agencies
A/A2
2 years
100%
N/A
Repurchase Agreements
A1/P1
2 years
30%
30%
CDs, Banker’s Acceptances, Bank Notes
A1/P1
1 year
100%
30%
Commercial Paper
A1/P1
270 days
30%
30%
Corporate Notes or Bonds
AA/Aa
2 years
30%
30%
Municipal Notes or Bonds
A/A2
2 years
100%
30%
Floating Rate Securities
A/A2
2 years
50%
30%
Money Market Funds
AAA/Aaa
N/A
100%
N/A







Moody’s
S&P
Fitch
Long-Term
Short-Term
Long-Term
Short-Term
Long-Term
Short-Term
Aaa
P1
AAA
A1+
AAA
A1+
Aa1
AA+
AA+
Aa2
AA
AA
Aa3
AA-
AA-
A1
A+
A1
A+
A1
A2
A
A
A3
P2
A-
A2
A-
A2
Baa1
BBB+
BBB+
Baa2
P3
BBB
A3
BBB
A3
Baa3
BBB-
BBB-
Ba1
Not Prime
BB+
B
BB+
B
Ba2
BB
BB
Ba3
BB-
BB-
B1
B+
B+
B2
B
B
B3
B-
B-
Caa
CCC
C
CCC
C
Ca
CC
C
C
N/A
D
N/A
D
N/A















157

--------------------------------------------------------------------------------





HOU:3756061.4
Exhibit F
FORMS OF SUBSIDIARY GUARANTIES
(See attached)


158

--------------------------------------------------------------------------------





Exhibit F-1
SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of February 8, 2017, by
each of the undersigned Subsidiaries of the Parent along with any additional
Subsidiaries of the Parent that become parties to this Guaranty by executing an
addendum hereto in the form attached hereto as Annex I (each a “Subsidiary
Guarantor”, and collectively the “Subsidiary Guarantors”), in favor of the
Agent, for the benefit of the Secured Parties (as such terms are defined
herein).
RECITALS
A.    The Subsidiary Guarantors are direct and/or indirect subsidiaries of
Matrix Service Company, a Delaware corporation (the “Parent”).
B.    The Parent is a party to that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as may be amended, restated or modified
from time to time hereafter in accordance with its terms, the “Credit
Agreement”) by and among the Parent, the other Borrowers party thereto (together
with the Parent, the “Borrowers”), the Lenders signatory thereto (the “Lenders”)
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”).
C.    In accordance with the Credit Agreement, the Agent requires that the
Subsidiary Guarantors execute a guaranty agreement guaranteeing the Obligations.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Lenders to make the Loans and other extensions of credit
pursuant to the Credit Agreement, the Subsidiary Guarantors hereby agree as
follows:
1.    Definitions. All definitions in the foregoing recitals are incorporated
herein by reference. All capitalized terms used but not defined in this Guaranty
have the meanings assigned to them in the Credit Agreement. In addition, the
following terms have the following meanings:
“Guaranteed Obligations” is defined in Section 4 below.
“Other Guarantors” means all Guarantors other than the Subsidiary Guarantors.
“Secured Parties” means, collectively, (a) each Lender and each Issuing Bank in
respect of their Loans and LC Exposure, (b) the Agent, the Issuing Banks and the
Lenders in respect of all other present and future obligations and liabilities
of the Credit Parties of every type and description arising under or in
connection with the Credit Agreement or any other Loan Document, (c) each Lender
or Affiliate of a Lender party to a Lender Swap Agreement or Cash Management
Agreement, (d) each indemnified party under Section 9.03 of the Credit Agreement
in respect of the obligations and liabilities of the Credit Parties to such
Person thereunder and under the other Loan Documents, and (e) the respective
successors and (in the case of a Lender, permitted) transferees and assigns of
the foregoing Persons.
2.    Representations and Warranties. The Subsidiary Guarantors represent and
warrant (which representations and warranties shall be deemed to have been
renewed upon each Borrowing under the Credit Agreement) that:


159

--------------------------------------------------------------------------------





(a)    They are duly and properly incorporated or organized, validly existing
and in good standing under the laws of the jurisdiction of their organization
and have all requisite authority to conduct their business in each jurisdiction
in which their business is conducted.
(b)    They have the power and authority and legal right to execute and deliver
this Guaranty and to perform their obligations hereunder. The execution and
delivery by them of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate or similar proceedings,
and this Guaranty constitutes a legal, valid and binding obligation of the
Subsidiary Guarantors enforceable against them in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
(c)    Neither the execution and delivery by them of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on them or any of their
subsidiaries or (ii) their articles or certificate of incorporation or
organization or by-laws or operating agreement, or (iii) the provisions of any
indenture, instrument or agreement to which they or any of their subsidiaries is
a party or is subject, or by which they, or their Property, is bound, or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Subsidiary
Guarantors or a subsidiary thereof pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by them or
any of their subsidiaries, is required to be obtained by them or any of their
subsidiaries in connection with the execution and delivery of this Guaranty or
the performance by them of their obligations hereunder or the legality,
validity, binding effect or enforceability of this Guaranty.
3.    Covenants. The Subsidiary Guarantors covenant that, until Payment in Full
(as defined below), they will, and, if necessary, will enable the Parent and the
other Borrowers to, fully comply with those covenants and agreements of the
Parent and the other Borrowers set forth in the Credit Agreement.
4.    The Guaranty. Subject to Section 10 hereof, each Subsidiary Guarantor
hereby jointly, severally, absolutely and unconditionally guarantees, as primary
obligor and not as surety, the full and punctual payment (whether at stated
maturity, upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations, other than any Excluded Swap
Obligation, but including without limitation any such Obligations, other than
any Excluded Swap Obligation, incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, whether or not
allowed or allowable in such proceeding (collectively, subject to the provisions
of Section 10 hereof, being referred to collectively as the “Guaranteed
Obligations”). If any such amounts shall become due and payable under the Credit
Agreement, any Note, any Cash Management Agreement, any Lender Swap Agreement
and/or any Loan Document, the Subsidiary Guarantors agree, jointly and
severally, that they shall forthwith on demand pay to the Agent for the benefit
of the applicable Secured Party, the amount not so paid at the place and in the
manner specified in the Credit Agreement, Note, Cash Management Agreement,
Lender Swap Agreement or the relevant Loan Document, as the case may be. This
Guaranty is a guaranty of payment and not of collection.
5.    Guaranty Unconditional. Subject to Section 10 hereof, the obligations of
the Subsidiary Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:


160

--------------------------------------------------------------------------------





(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;
(b)    any modification or amendment of or supplement to the Credit Agreement,
any Note, any Cash Management Agreement, any Lender Swap Agreement or any other
Loan Document;
(c)    any release, nonperfection or invalidity of any direct or indirect
security for any Obligation, or any action or failure to act by the Agent, any
Secured Party or any Affiliate of any Secured Party with respect to any
collateral securing all or any part of the Guaranteed Obligations;
(d)    any change in the corporate existence, structure or ownership of the
Parent, any Borrower or any guarantor of any of the Guaranteed Obligations, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Parent, any other Borrower or any other guarantor of the Guaranteed
Obligations, or its assets or any resulting release or discharge of any
obligation of the Parent, any Borrower or any guarantor of any of the Guaranteed
Obligations;
(e)    the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against the Parent, any Borrower, any guarantor
of any of the Guaranteed Obligations, the Agent, any Secured Party or any other
Person, whether in connection herewith or any unrelated transactions;
(f)    any invalidity or unenforceability relating to or against the Parent, any
Borrower or any guarantor of any of the Guaranteed Obligations, for any reason
related to the Credit Agreement, any Note, any Cash Management Agreement, any
Lender Swap Agreement or any other Loan Document, or any provision of applicable
law or regulation purporting to prohibit the payment by the Parent, any Borrower
or any guarantor of the Guaranteed Obligations, of the principal of or interest
on any Note or any other amount payable by the Credit Parties in respect of the
Obligations;
(g)    the election by, or on behalf of, any one or more of the Secured Parties,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (such statute and any successor statute, as in
effect from time to time, the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code;
(h)    any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(i)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Agent or any other Secured Party for repayment of
all or any part of the Guaranteed Obligations;
(j)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or
(k)    any other act or omission to act or delay of any kind by the Parent, any
Borrower, any guarantor of the Guaranteed Obligations, the Agent, any Secured
Party or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any of Subsidiary Guarantors’ obligations hereunder.


161

--------------------------------------------------------------------------------





6.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Subsidiary Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations have been indefeasibly
paid in full, the Revolving Commitments shall have terminated or expired and all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Agent and the Issuing Bank have been made) shall have
terminated or expired (collectively, “Paid in Full” or “Payment in Full”). If at
any time any payment of the principal of or interest on any Note or any other
amount payable by the Parent, any Borrower or any other Credit Party under the
Credit Agreement, any Note, any Cash Management Agreement, any Lender Swap
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of such Credit
Party or otherwise, the Subsidiary Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. The parties hereto acknowledge and agree that each of
the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated, but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result such currency no longer exists or the relevant Subsidiary Guarantor is
not able to make payment in such currency, then all payments to be made by such
Subsidiary Guarantor hereunder in such currency shall instead be made when due
in the Equivalent Amount of U.S. Dollars (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.
7.    Waivers.
(a)    The Subsidiary Guarantors irrevocably waive acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Parent, any Borrower or any guarantor
of any of the Guaranteed Obligations, or any other Person.
(b)    The Subsidiary Guarantors waive any right to require the Agent or the
Secured Parties to sue the Parent, any Borrower, any Other Guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
(c)    The Subsidiary Guarantors waive any and all rights or defenses arising by
reason of (i) any defense given to guarantors at law or in equity other than
actual payment and performance of the indebtedness or (ii) by any failure,
neglect or omission by the Agent or the Secured Parties to perfect in any manner
the collection of the Guaranteed Obligations or the security given therefore,
including the failure or omission to seek a deficiency judgment against the
Parent, the Subsidiary Guarantors, any Borrower, any guarantor, or any person.
(d)    The Subsidiary Guarantors further waive and agree not to assert or claim
at any time any deductions to the amount guaranteed under this Guaranty for any
claim of setoff, counterclaim, counter demand, recoupment or similar right,
whether such claim, demand or right may be asserted by any Borrower, other
Credit Party and/or the Subsidiary Guarantors.
(e)    The Subsidiary Guarantors waive and agree not to assert: (i) the benefit
of any statute of limitations affecting Subsidiary Guarantors’ liability
hereunder or the enforcement hereof; (ii) the benefits of any statutory
provision limiting the liability of a surety, including without limitation the
provisions of Sections 334, 337, 338 and 344 of Title 15 of the Oklahoma
Statutes; (iii) the benefits of any statutory provision limiting the right of
the Agent to any foreclosure or trustee’s sale of any security for the
indebtedness, including without limitation, any right to set off under Section
686 of Title 12 of the Oklahoma Statutes.


162

--------------------------------------------------------------------------------





8.    Subrogation. The Subsidiary Guarantors hereby agree not to assert any
right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the Parent or
any Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by Subsidiary Guarantors unless and until
Payment in Full.
9.    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Parent or any Borrower, all such amounts otherwise subject
to acceleration under the terms of the Credit Agreement, any Note, any Cash
Management Agreement, any Lender Swap Agreement or any other Loan Document shall
nonetheless be payable by the Subsidiary Guarantors hereunder forthwith on
demand by the Agent.
10.    Limitation on Obligations; Keepwell.
(a)    The provisions of this Guaranty are severable, and in any action or
proceeding involving any state or provincial corporate or similar law, or any
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of Subsidiary
Guarantors under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of any Subsidiary
Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Subsidiary Guarantors, the Agent or any
Secured Party, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being such Subsidiary Guarantor’s “Maximum
Liability”). This Section 10(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the Agent
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither any Subsidiary Guarantor nor any other person or entity shall have
any right or claim under this Section 10(a) with respect to the Maximum
Liability, except to the extent necessary so that the obligations of any
Subsidiary Guarantor hereunder shall not be rendered voidable under applicable
law.
(b)    The Subsidiary Guarantors agree that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of any Subsidiary
Guarantor, and may exceed the aggregate of the Maximum Liability of Subsidiary
Guarantors and the maximum lawful amount of the liability of all Other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Agent hereunder. Nothing in this Section 10(b) shall be construed to
increase Subsidiary Guarantors’ obligations hereunder beyond its Maximum
Liability.
(c)    If any Other Guarantor makes any payment or payments under its Guarantee
of any of the Guaranteed Obligations or suffers any loss as a result of any
realization upon any collateral granted by them to secure the Guaranteed
Obligations, each Subsidiary Guarantor (each a “Non-Paying Subsidiary
Guarantor”) shall contribute to the Other Guarantor an amount equal to such
Non-Paying Subsidiary Guarantor’s “Pro Rata Share” of such payment or payments
made, or losses suffered, by the Other Guarantor. For purposes hereof, each
Non-Paying Subsidiary Guarantor’s “Pro Rata Share” with respect to any such
payment or loss by an Other Guarantor will be determined as of the date on which
such payment or loss was made by reference to the ratio of (i) such Non-Paying
Subsidiary Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Subsidiary Guarantor’s Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Subsidiary Guarantor from the Parent after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Guarantors


163

--------------------------------------------------------------------------------





(including Subsidiary Guarantors) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantor from the Parent after
the date hereof (whether by loan, capital infusion or by other means). Nothing
in this Section 10(c) shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to the Guarantor’s Maximum
Liability). The Subsidiary Guarantors covenant and agree that its right to
receive any contribution under this Guaranty from a Non-Paying Subsidiary
Guarantor shall be subordinate and junior in right of payment to all the
Guaranteed Obligations. The provisions of this Section 10(c) are for the benefit
of both the Agent and the Other Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.
(d)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Subsidiary Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10(d) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10(d) or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10(d) shall
remain in full force and effect until Payment in Full. Each Qualified ECP
Guarantor intends that this Section 10(d) constitute, and this Section 10(d)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
11.    Application of Payments. All payments received by the Agent hereunder
shall be applied by the Agent to payment of the Guaranteed Obligations in the
following order unless a court of competent jurisdiction shall otherwise direct:
(a)    FIRST, to payment of all costs and expenses of the Agent incurred in
connection with the collection and enforcement of the Guaranteed Obligations or
of any security interest granted to the Agent in connection with any collateral
securing the Guaranteed Obligations;
(b)    SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees in respect of the Loan
Documents, pro rata among the Lenders, the Issuing Bank and their Affiliates in
accordance with the amount of such accrued and unpaid interest and fees owing to
them;
(c)    THIRD, to payment of the principal of the Guaranteed Obligations and net
early termination payments and that portion of the Guaranteed Obligations in
respect of the Lender Swap Agreements then due and unpaid from the Credit
Parties to any of the Secured Parties or their Affiliates, pro rata among the
Secured Parties and their Affiliates in accordance with the amount of such
principal and such net early termination payments and such portion of the
Guaranteed Obligations in respect of the Lender Swap Agreements then due and
unpaid owing to them; and
(d)    FOURTH, to payment of any Guaranteed Obligations (other than those listed
above) pro rata among those parties to whom such Guaranteed Obligations are due
in accordance with the amounts owing to them.


164

--------------------------------------------------------------------------------





(e)    Notwithstanding the foregoing, amounts received from any Subsidiary
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the
Guaranteed Obligations that are Excluded Swap Obligations of such Subsidiary
Guarantor.
12.    Notices. All notices, requests and other communications to any party
hereunder shall be sent (and deemed received) in the manner and to the addresses
set forth in Article IX of the Credit Agreement, with notices to the Subsidiary
Guarantors to be sent to the address provided for the Parent.
13.    No Waivers. No failure or delay by the Agent or any Secured Parties in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Note, any Cash Management Agreement, any Lender Swap Agreement or any other Loan
Document shall be cumulative and not exclusive of any rights or remedies
provided by law.
14.    No Duty to Advise. The Subsidiary Guarantors assume all responsibility
for being and keeping themselves informed of the Parent’s and any other
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that the Subsidiary Guarantors assume and
incur under this Guaranty, and agrees that neither the Agent nor any Secured
Party has any duty to advise the Subsidiary Guarantors of information known to
it regarding those circumstances or risks.
15.    Successors and Assigns. This Guaranty is for the benefit of the Agent and
the Secured Parties and their respective successors and permitted assigns and in
the event of an assignment of any amounts payable under the Credit Agreement,
any Note, any Cash Management Agreement, any Lender Swap Agreement or any other
Loan Document, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon the Subsidiary Guarantors and their respective
successors and permitted assigns.
16.    Changes in Writing. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated orally, but only in writing signed by
the Subsidiary Guarantors and the Agent with the consent of the Required
Lenders.
17.    Costs of Enforcement. The Subsidiary Guarantors agree to pay all costs
and expenses including, without limitation, all court costs and reasonable
attorneys’ fees and expenses actually paid or incurred by the Agent or any
Secured Parties or any Affiliate of any Secured Party in endeavoring to collect
all or any part of the Guaranteed Obligations from, or in prosecuting any action
against, the Parent, the Borrowers, the Subsidiary Guarantors or any other
guarantor of all or any part of the Guaranteed Obligations.
18.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Security Agreement shall be construed in accordance with and
governed by the law of the State of Oklahoma.
(b)    Subsidiary Guarantors hereby irrevocably and unconditionally submit, for
themselves and their property, to the nonexclusive jurisdiction of any United
States federal court or Oklahoma state court sitting in Tulsa, Oklahoma, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Guaranty, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state or, to the extent


165

--------------------------------------------------------------------------------





permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the Agent,
the Issuing Bank or any Secured Party may otherwise have to bring any action or
proceeding relating to this Guaranty against the Subsidiary Guarantors or their
properties in the courts of any jurisdiction.
(c)    Subsidiary Guarantors hereby irrevocably and unconditionally waive, to
the fullest extent they may legally and effectively do so, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in paragraph (b) of this Section. Each of the parties hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
19.    Taxes, etc. All payments required to be made by the Subsidiary Guarantors
hereunder shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any government or any political or taxing authority thereof (but excluding
Excluded Taxes), provided, however, that if the Subsidiary Guarantors are
required by law to make such deduction or withholding, the Subsidiary Guarantors
shall forthwith (i) pay to the Agent or any Secured Party, as applicable, such
additional amount as results in the net amount received by the Agent or any
Secured Party, as applicable, equaling the full amount which would have been
received by the Agent or any Secured Party, as applicable, had no such deduction
or withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the Agent or
any Secured Party, as applicable, certified copies of official receipts
evidencing payment of such withholding taxes within 30 days after such payment
is made.
20.    Setoff. Without limiting the rights of the Agent or the Secured Parties
under applicable law, if all or any part of the Guaranteed Obligations is then
due, whether pursuant to the occurrence of a Default or otherwise, then the
Subsidiary Guarantors authorize the Agent and the Secured Parties to apply any
sums standing to the credit of the Subsidiary Guarantors with the Agent, any
Secured Party or their Affiliates toward the payment of the Guaranteed
Obligations.
21.    Joinder of Additional Subsidiary Guarantors. Upon execution and delivery
by any Domestic Subsidiary to the Agent after the date hereof of an addendum and
joinder hereto in the form attached hereto


166

--------------------------------------------------------------------------------





as Annex I, such Subsidiary shall become a Subsidiary Guarantor hereunder with
the same force and effect as if originally named herein as a Subsidiary
Guarantor upon acceptance by the Agent of such addendum and joinder. The
execution and delivery of any document adding an additional Subsidiary Guarantor
as a party to this Guaranty shall not require the consent of any other
Subsidiary Guarantor hereunder. The rights and obligations of each Subsidiary
Guarantor shall remain in full force and effect notwithstanding the addition of
any new Subsidiary Guarantor as a party to this Guaranty.
22.    Joint and Several Obligations. The obligations of the Subsidiary
Guarantors under this Guaranty are joint and several.
[Signature Pages Attached]


167

--------------------------------------------------------------------------------







HOU:3756061.4
IN WITNESS WHEREOF, the Subsidiary Guarantors have caused this Guaranty to be
duly executed as of the day and year first above written.
MATRIX SERVICE INC., an Oklahoma corporation; MATRIX PDM ENGINEERING, INC., a
Delaware corporation; MATRIX NORTH AMERICAN CONSTRUCTION, INC., a Delaware
corporation; HOUSTON INTERESTS, LLC, an Oklahoma limited liability company


By:        ___________________________________________
Kevin S. Cavanah,
Vice President or Treasurer


168

--------------------------------------------------------------------------------





ACCEPTED as of the day and year first written on the first page hereto.
JPMORGAN CHASE BANK, N.A., as Agent


By:        ___________________________________
Name:    ___________________________________    
Title:    ___________________________________    
    
HOU:3756061.4


169

--------------------------------------------------------------------------------





Annex I


Form of Addendum and Joinder


Reference is hereby made to the Subsidiary Guaranty (the “Guaranty”) made as of
[____________], 20[__], by and among [NAMES OF INITIAL SUBSIDIARY GUARANTORS]
(together with any additional Domestic Subsidiaries which become parties thereto
and together with the undersigned, collectively, the “Subsidiary Guarantors”),
in favor of the Agent, for the ratable benefit of the Secured Parties.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty.


By its execution below, the undersigned [NAME OF NEW SUBSIDIARY GUARANTOR], a
[state of incorporation/organization] [corporation] [partnership] [limited
liability company], agrees to become, and does hereby become, a Subsidiary
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all respects as
of the date hereof.


IN WITNESS WHEREOF, [NAME OF NEW SUBSIDIARY GUARANTOR] has executed and
delivered this Annex I counterpart to the Guaranty as of this ______ day of
________________, 20___.






[NAME OF NEW SUBSIDIARY GUARANTOR]




By:    ___________________________________        Name:    ___________________________________        
Title:    ___________________________________                        
HOU:3756061.4


HOU:3756061.4


170

--------------------------------------------------------------------------------





Exhibit F-2
SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of , 20, by each of the
undersigned Subsidiaries of the Parent along with any additional Subsidiaries of
the Parent that become parties to this Guaranty by executing an addendum hereto
in the form attached hereto as Annex I (each a “Subsidiary Guarantor”, and
collectively the “Subsidiary Guarantors”), in favor of the Agent, for the
benefit of the Secured Parties (as such terms are defined herein).
RECITALS
A.    The Subsidiary Guarantors are direct and/or indirect subsidiaries of
Matrix Service Company, a Delaware corporation (the “Parent”).
B.    The Parent is a party to that certain Fourth Amended and Restated Credit
Agreement dated as of the date hereof (as may be amended, restated or modified
from time to time hereafter in accordance with its terms, the “Credit
Agreement”) by and among the Parent, the other Borrowers party thereto (together
with the Parent, the “Borrowers”), the Lenders signatory thereto (the “Lenders”)
and JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”).
C.    In accordance with the Credit Agreement, the Agent requires that the
Subsidiary Guarantors execute a guaranty agreement guaranteeing the Obligations
of the Foreign Borrowers and Foreign Subsidiaries.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Lenders to make the Loans and other extensions of credit
pursuant to the Credit Agreement, the Subsidiary Guarantors hereby agree as
follows:
1.    Definitions. All definitions in the foregoing recitals are incorporated
herein by reference. All capitalized terms used but not defined in this Guaranty
have the meanings assigned to them in the Credit Agreement. In addition, the
following terms have the following meanings:
“Guaranteed Obligations” is defined in Section 4 below.
“Other Guarantors” means all Guarantors other than the Subsidiary Guarantors.
“Secured Parties” means, collectively, (a) each Lender and each Issuing Bank in
respect of their Loans and LC Exposure to the Foreign Borrowers and Foreign
Subsidiaries, (b) the Agent, the Issuing Banks and the Lenders in respect of all
other present and future obligations and liabilities of the Foreign Borrowers
and Foreign Subsidiaries of every type and description arising under or in
connection with the Credit Agreement or any other Loan Document, (c) each Lender
or Affiliate of a Lender party to a Lender Swap Agreement or Cash Management
Agreement with a Foreign Borrower or Foreign Subsidiary, (d) each indemnified
party under Section 9.03 of the Credit Agreement in respect of the obligations
and liabilities of the Foreign Borrowers and Foreign Subsidiaries to such Person
thereunder and under the other Loan Documents, and (e) the respective successors
and (in the case of a Lender, permitted) transferees and assigns of the
foregoing Persons.


171

--------------------------------------------------------------------------------





2.    Representations and Warranties. The Subsidiary Guarantors represent and
warrant (which representations and warranties shall be deemed to have been
renewed upon each Borrowing under the Credit Agreement) that:
(a)    They are duly and properly incorporated or organized, validly existing
and, to the extent applicable, in good standing under the laws of the
jurisdiction of their organization and have all requisite authority to conduct
their business in each jurisdiction in which their business is conducted.
(b)    They have the power and authority and legal right to execute and deliver
this Guaranty and to perform their obligations hereunder. The execution and
delivery by them of this Guaranty and the performance of its obligations
hereunder have been duly authorized by proper corporate or similar proceedings,
and this Guaranty constitutes a legal, valid and binding obligation of the
Subsidiary Guarantors enforceable against them in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.
(c)    Neither the execution and delivery by them of this Guaranty, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on them or any of their
subsidiaries or (ii) their articles or certificate of incorporation or
organization or by-laws or operating agreement, or (iii) the provisions of any
indenture, instrument or agreement to which they or any of their subsidiaries is
a party or is subject, or by which they, or their Property, is bound, or
conflict with or constitute a default thereunder, or result in, or require, the
creation or imposition of any Lien in, of or on the Property of the Subsidiary
Guarantors or a subsidiary thereof pursuant to the terms of any such indenture,
instrument or agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by them or
any of their subsidiaries, is required to be obtained by them or any of their
subsidiaries in connection with the execution and delivery of this Guaranty or
the performance by them of their obligations hereunder or the legality,
validity, binding effect or enforceability of this Guaranty.
3.    Covenants. The Subsidiary Guarantors covenant that, until Payment in Full
(as defined below), they will, and, if necessary, will enable the Parent and the
other Borrowers to, fully comply with those covenants and agreements of the
Parent and the other Borrowers set forth in the Credit Agreement.
4.    The Guaranty. Subject to Section 10 hereof, each Subsidiary Guarantor
hereby jointly, severally, absolutely and unconditionally guarantees, as primary
obligor and not as surety, the full and punctual payment (whether at stated
maturity, upon acceleration or early termination or otherwise, and at all times
thereafter) and performance of the Obligations of the Foreign Borrowers and the
Foreign Subsidiaries, other than any Excluded Swap Obligation, but including
without limitation any such Obligations of the Foreign Borrowers and the Foreign
Subsidiaries, other than any Excluded Swap Obligation, incurred or accrued
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, whether or not allowed or allowable in such proceeding
(collectively, subject to the provisions of Section 10 hereof, being referred to
collectively as the “Guaranteed Obligations”). If any such amounts shall become
due and payable under the Credit Agreement, any Note, any Cash Management
Agreement, any Lender Swap Agreement and/or any Loan Document, the Subsidiary
Guarantors agree, jointly and severally, that they shall forthwith on demand pay
to the Agent for the benefit of the applicable Secured Party, the amount not so
paid at the place and in the manner specified in the Credit Agreement, Note,
Cash Management Agreement, Lender Swap


172

--------------------------------------------------------------------------------





Agreement or the relevant Loan Document, as the case may be. This Guaranty is a
guaranty of payment and not of collection.
5.    Guaranty Unconditional. Subject to Section 10 hereof, the obligations of
the Subsidiary Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any of the Guaranteed Obligations, by operation of law or otherwise,
or any obligation of any other guarantor of any of the Guaranteed Obligations,
or any default, failure or delay, willful or otherwise, in the payment or
performance of the Guaranteed Obligations;
(b)    any modification or amendment of or supplement to the Credit Agreement,
any Note, any Cash Management Agreement, any Lender Swap Agreement or any other
Loan Document;
(c)    any release, nonperfection or invalidity of any direct or indirect
security for any Obligation, or any action or failure to act by the Agent, any
Secured Party or any Affiliate of any Secured Party with respect to any
collateral securing all or any part of the Guaranteed Obligations;
(d)    any change in the corporate existence, structure or ownership of the
Parent, any Borrower or any guarantor of any of the Guaranteed Obligations, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Parent, any other Borrower or any other guarantor of the Guaranteed
Obligations, or its assets or any resulting release or discharge of any
obligation of the Parent, any Borrower or any guarantor of any of the Guaranteed
Obligations;
(e)    the existence of any claim, setoff or other rights which the Subsidiary
Guarantors may have at any time against the Parent, any Borrower, any guarantor
of any of the Guaranteed Obligations, the Agent, any Secured Party or any other
Person, whether in connection herewith or any unrelated transactions;
(f)    any invalidity or unenforceability relating to or against the Parent, any
Borrower or any guarantor of any of the Guaranteed Obligations, for any reason
related to the Credit Agreement, any Note, any Cash Management Agreement, any
Lender Swap Agreement or any other Loan Document, or any provision of applicable
law or regulation purporting to prohibit the payment by the Parent, any Borrower
or any guarantor of the Guaranteed Obligations, of the principal of or interest
on any Note or any other amount payable by the Credit Parties in respect of the
Obligations;
(g)    the election by, or on behalf of, any one or more of the Secured Parties,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (such statute and any successor statute, as in
effect from time to time, the “Bankruptcy Code”), of the application of Section
1111(b)(2) of the Bankruptcy Code;
(h)    any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
(i)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Agent or any other Secured Party for repayment of
all or any part of the Guaranteed Obligations;
(j)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or


173

--------------------------------------------------------------------------------





(k)    any other act or omission to act or delay of any kind by the Parent, any
Borrower, any guarantor of the Guaranteed Obligations, the Agent, any Secured
Party or any other Person or any other circumstance whatsoever which might, but
for the provisions of this paragraph, constitute a legal or equitable discharge
of any of Subsidiary Guarantors’ obligations hereunder.
6.    Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances. The Subsidiary Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations have been indefeasibly
paid in full, the Revolving Commitments shall have terminated or expired and all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Agent and the Issuing Bank have been made) shall have
terminated or expired (collectively, “Paid in Full” or “Payment in Full”). If at
any time any payment of the principal of or interest on any Note or any other
amount payable by any Foreign Borrower or any Foreign Subsidiary under the
Credit Agreement, any Note, any Cash Management Agreement, any Lender Swap
Agreement or any other Loan Document is rescinded or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of such Credit
Party or otherwise, the Subsidiary Guarantors’ obligations hereunder with
respect to such payment shall be reinstated as though such payment had been due
but not made at such time. The parties hereto acknowledge and agree that each of
the Guaranteed Obligations shall be due and payable in the same currency as such
Guaranteed Obligation is denominated, but if currency control or exchange
regulations are imposed in the country which issues such currency with the
result such currency no longer exists or the relevant Subsidiary Guarantor is
not able to make payment in such currency, then all payments to be made by such
Subsidiary Guarantor hereunder in such currency shall instead be made when due
in the Equivalent Amount of U.S. Dollars (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.
7.    Waivers.
(a)    The Subsidiary Guarantors irrevocably waive acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Parent, any Borrower or any guarantor
of any of the Guaranteed Obligations, or any other Person.
(b)    The Subsidiary Guarantors waive any right to require the Agent or the
Secured Parties to sue the Parent, any Borrower, any Other Guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations, or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
(c)    The Subsidiary Guarantors waive any and all rights or defenses arising by
reason of (i) any defense given to guarantors at law or in equity other than
actual payment and performance of the indebtedness or (ii) by any failure,
neglect or omission by the Agent or the Secured Parties to perfect in any manner
the collection of the Guaranteed Obligations or the security given therefore,
including the failure or omission to seek a deficiency judgment against the
Parent, the Subsidiary Guarantors, any Borrower, any guarantor, or any person.
(d)    The Subsidiary Guarantors further waive and agree not to assert or claim
at any time any deductions to the amount guaranteed under this Guaranty for any
claim of setoff, counterclaim, counter demand, recoupment or similar right,
whether such claim, demand or right may be asserted by any Borrower, other
Credit Party and/or the Subsidiary Guarantors.
(e)    The Subsidiary Guarantors waive and agree not to assert: (i) the benefit
of any statute of limitations affecting Subsidiary Guarantors’ liability
hereunder or the enforcement hereof; (ii) the


174

--------------------------------------------------------------------------------





benefits of any statutory provision limiting the liability of a surety,
including without limitation the provisions of Sections 334, 337, 338 and 344 of
Title 15 of the Oklahoma Statutes; (iii) the benefits of any statutory provision
limiting the right of the Agent to any foreclosure or trustee’s sale of any
security for the indebtedness, including without limitation, any right to set
off under Section 686 of Title 12 of the Oklahoma Statutes.
8.    Subrogation. The Subsidiary Guarantors hereby agree not to assert any
right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the Parent or
any Borrower arising out of or by reason of this Guaranty or the obligations
hereunder, including, without limitation, the payment or securing or purchasing
of any of the Guaranteed Obligations by Subsidiary Guarantors unless and until
Payment in Full.
9.    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Parent or any Borrower, all such amounts otherwise subject
to acceleration under the terms of the Credit Agreement, any Note, any Cash
Management Agreement, any Lender Swap Agreement or any other Loan Document shall
nonetheless be payable by the Subsidiary Guarantors hereunder forthwith on
demand by the Agent.
10.    Limitation on Obligations; Keepwell.
(a)    The provisions of this Guaranty are severable, and in any action or
proceeding involving any state or provincial corporate or similar law, or any
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of Subsidiary
Guarantors under this Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of any Subsidiary
Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by the Subsidiary Guarantors, the Agent or any
Secured Party, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being such Subsidiary Guarantor’s “Maximum
Liability”). This Section 10(a) with respect to the Maximum Liability of the
Subsidiary Guarantors is intended solely to preserve the rights of the Agent
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither any Subsidiary Guarantor nor any other person or entity shall have
any right or claim under this Section 10(a) with respect to the Maximum
Liability, except to the extent necessary so that the obligations of any
Subsidiary Guarantor hereunder shall not be rendered voidable under applicable
law.
(b)    The Subsidiary Guarantors agree that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of any Subsidiary
Guarantor, and may exceed the aggregate of the Maximum Liability of Subsidiary
Guarantors and the maximum lawful amount of the liability of all Other
Guarantors, without impairing this Guaranty or affecting the rights and remedies
of the Agent hereunder. Nothing in this Section 10(b) shall be construed to
increase Subsidiary Guarantors’ obligations hereunder beyond its Maximum
Liability.
(c)    If any Other Guarantor makes any payment or payments under its Guarantee
of any of the Guaranteed Obligations or suffers any loss as a result of any
realization upon any collateral granted by them to secure the Guaranteed
Obligations, each Subsidiary Guarantor (each a “Non-Paying Subsidiary
Guarantor”) shall contribute to the Other Guarantor an amount equal to such
Non-Paying Subsidiary Guarantor’s “Pro Rata Share” of such payment or payments
made, or losses suffered, by the Other Guarantor. For purposes hereof, each
Non-Paying Subsidiary Guarantor’s “Pro Rata Share” with respect to any such
payment or loss by an Other Guarantor will be determined


175

--------------------------------------------------------------------------------





as of the date on which such payment or loss was made by reference to the ratio
of (i) such Non-Paying Subsidiary Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Subsidiary Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Subsidiary Guarantor from the Parent after the date hereof
(whether by loan, capital infusion or by other means) to (ii) the aggregate
Maximum Liability of all Guarantors (including Subsidiary Guarantors) as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Guarantor, the aggregate amount of all monies received by
such Guarantor from the Parent after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this Section 10(c) shall affect any
Guarantor’s several liability for the entire amount of the Guaranteed
Obligations (up to the Guarantor’s Maximum Liability). The Subsidiary Guarantors
covenant and agree that its right to receive any contribution under this
Guaranty from a Non-Paying Subsidiary Guarantor shall be subordinate and junior
in right of payment to all the Guaranteed Obligations. The provisions of this
Section 10(c) are for the benefit of both the Agent and the Other Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
(d)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Subsidiary Guarantor to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10(d) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10(d) or otherwise
under this Guaranty voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10(d) shall
remain in full force and effect until Payment in Full. Each Qualified ECP
Guarantor intends that this Section 10(d) constitute, and this Section 10(d)
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.
11.    Application of Payments. All payments received by the Agent hereunder
shall be applied by the Agent to payment of the Guaranteed Obligations in the
following order unless a court of competent jurisdiction shall otherwise direct:
(a)    FIRST, to payment of all costs and expenses of the Agent incurred in
connection with the collection and enforcement of the Guaranteed Obligations or
of any security interest granted to the Agent in connection with any collateral
securing the Guaranteed Obligations;
(b)    SECOND, to payment of that portion of the Guaranteed Obligations
constituting accrued and unpaid interest and fees in respect of the Loan
Documents, pro rata among the Lenders, the Issuing Bank and their Affiliates in
accordance with the amount of such accrued and unpaid interest and fees owing to
them;
(c)    THIRD, to payment of the principal of the Guaranteed Obligations and net
early termination payments and that portion of the Guaranteed Obligations in
respect of the Lender Swap Agreements then due and unpaid from the Credit
Parties to any of the Secured Parties or their Affiliates, pro rata among the
Secured Parties and their Affiliates in accordance with the amount of such
principal and such net early termination payments and such portion of the
Guaranteed Obligations in respect of the Lender Swap Agreements then due and
unpaid owing to them; and


176

--------------------------------------------------------------------------------





(d)    FOURTH, to payment of any Guaranteed Obligations (other than those listed
above) pro rata among those parties to whom such Guaranteed Obligations are due
in accordance with the amounts owing to them.
(e)    Notwithstanding the foregoing, amounts received from any Subsidiary
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the
Guaranteed Obligations that are Excluded Swap Obligations of such Subsidiary
Guarantor.
12.    Notices. All notices, requests and other communications to any party
hereunder shall be sent (and deemed received) in the manner and to the addresses
set forth in Article IX of the Credit Agreement, with notices to the Subsidiary
Guarantors to be sent to the address provided for the Parent.
13.    No Waivers. No failure or delay by the Agent or any Secured Parties in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Guaranty, the Credit Agreement, any
Note, any Cash Management Agreement, any Lender Swap Agreement or any other Loan
Document shall be cumulative and not exclusive of any rights or remedies
provided by law.
14.    No Duty to Advise. The Subsidiary Guarantors assume all responsibility
for being and keeping themselves informed of the Parent’s and any other
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that the Subsidiary Guarantors assume and
incur under this Guaranty, and agrees that neither the Agent nor any Secured
Party has any duty to advise the Subsidiary Guarantors of information known to
it regarding those circumstances or risks.
15.    Successors and Assigns. This Guaranty is for the benefit of the Agent and
the Secured Parties and their respective successors and permitted assigns and in
the event of an assignment of any amounts payable under the Credit Agreement,
any Note, any Cash Management Agreement, any Lender Swap Agreement or any other
Loan Document, the rights hereunder, to the extent applicable to the
indebtedness so assigned, shall be transferred with such indebtedness. This
Guaranty shall be binding upon the Subsidiary Guarantors and their respective
successors and permitted assigns.
16.    Changes in Writing. Neither this Guaranty nor any provision hereof may be
changed, waived, discharged or terminated orally, but only in writing signed by
the Subsidiary Guarantors and the Agent with the consent of the Required
Lenders.
17.    Costs of Enforcement. The Subsidiary Guarantors agree to pay all costs
and expenses including, without limitation, all court costs and reasonable
attorneys’ fees and expenses actually paid or incurred by the Agent or any
Secured Parties or any Affiliate of any Secured Party in endeavoring to collect
all or any part of the Guaranteed Obligations from, or in prosecuting any action
against, the Parent, the Borrowers, the Subsidiary Guarantors or any other
guarantor of all or any part of the Guaranteed Obligations.
18.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Security Agreement shall be construed in accordance with and
governed by the law of the State of Oklahoma.
(b)    Subsidiary Guarantors hereby irrevocably and unconditionally submit, for
themselves and their property, to the nonexclusive jurisdiction of any United
States federal court or Oklahoma state court sitting in Tulsa, Oklahoma, and any
appellate court from any thereof, in any action or


177

--------------------------------------------------------------------------------





proceeding arising out of or relating to this Guaranty, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state or, to the extent permitted
by law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the Agent,
the Issuing Bank or any Secured Party may otherwise have to bring any action or
proceeding relating to this Guaranty against the Subsidiary Guarantors or their
properties in the courts of any jurisdiction.
(c)    Subsidiary Guarantors hereby irrevocably and unconditionally waive, to
the fullest extent they may legally and effectively do so, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in paragraph (b) of this Section. Each of the parties hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(d)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in this Guaranty will affect the right of any party to this Guaranty to serve
process in any other manner permitted by law.
(e)    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
19.    Taxes, etc. All payments required to be made by the Subsidiary Guarantors
hereunder shall be made without setoff or counterclaim and free and clear of and
without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any government or any political or taxing authority thereof (but excluding
Excluded Taxes), provided, however, that if the Subsidiary Guarantors are
required by law to make such deduction or withholding, the Subsidiary Guarantors
shall forthwith (i) pay to the Agent or any Secured Party, as applicable, such
additional amount as results in the net amount received by the Agent or any
Secured Party, as applicable, equaling the full amount which would have been
received by the Agent or any Secured Party, as applicable, had no such deduction
or withholding been made, (ii) pay the full amount deducted to the relevant
authority in accordance with applicable law, and (iii) furnish to the Agent or
any Secured Party, as applicable, certified copies of official receipts
evidencing payment of such withholding taxes within 30 days after such payment
is made.
20.    Setoff. Without limiting the rights of the Agent or the Secured Parties
under applicable law, if all or any part of the Guaranteed Obligations is then
due, whether pursuant to the occurrence of a Default or otherwise, then the
Subsidiary Guarantors authorize the Agent and the Secured Parties to apply any
sums standing to the credit of the Subsidiary Guarantors with the Agent, any
Secured Party or their Affiliates toward the payment of the Guaranteed
Obligations.


178

--------------------------------------------------------------------------------





21.    Joinder of Additional Subsidiary Guarantors. Upon execution and delivery
by any Foreign Subsidiary to the Agent after the date hereof of an addendum and
joinder hereto in the form attached hereto as Annex I, such Subsidiary shall
become a Subsidiary Guarantor hereunder with the same force and effect as if
originally named herein as a Subsidiary Guarantor upon acceptance by the Agent
of such addendum and joinder. The execution and delivery of any document adding
an additional Subsidiary Guarantor as a party to this Guaranty shall not require
the consent of any other Subsidiary Guarantor hereunder. The rights and
obligations of each Subsidiary Guarantor shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Guaranty.
22.    Joint and Several Obligations. The obligations of the Subsidiary
Guarantors under this Guaranty are joint and several.
[Signature Pages Attached]


179

--------------------------------------------------------------------------------







HOU:3756061.4
IN WITNESS WHEREOF, the Subsidiary Guarantors have caused this Guaranty to be
duly executed as of the day and year first above written.
[INSERT SUBSIDIARY GUARANTORS]


By:        __________________________________________    
Kevin S. Cavanah,
Vice President or Treasurer


180

--------------------------------------------------------------------------------





ACCEPTED as of the day and year first written on the first page hereto.
JPMORGAN CHASE BANK, N.A., as Agent


By:        ____________________________________
Name:    ____________________________________
Title:    ____________________________________    
    
HOU:3756061.4


181

--------------------------------------------------------------------------------





Annex I


Form of Addendum and Joinder


Reference is hereby made to the Subsidiary Guaranty (the “Guaranty”) made as of
[____________], 20[__], by and among [NAMES OF INITIAL SUBSIDIARY GUARANTORS]
(together with any additional Foreign Subsidiaries which become parties thereto
and together with the undersigned, collectively, the “Subsidiary Guarantors”),
in favor of the Agent, for the ratable benefit of the Secured Parties.
Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Guaranty.


By its execution below, the undersigned [NAME OF NEW SUBSIDIARY GUARANTOR], a
[country of incorporation/organization] [entity type], agrees to become, and
does hereby become, a Subsidiary Guarantor under the Guaranty and agrees to be
bound by such Guaranty as if originally a party thereto. By its execution below,
the undersigned represents and warrants as to itself that all of the
representations and warranties contained in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.


IN WITNESS WHEREOF, [NAME OF NEW SUBSIDIARY GUARANTOR] has executed and
delivered this Annex I counterpart to the Guaranty as of this ______ day of
________________, 20___.






[NAME OF NEW SUBSIDIARY GUARANTOR]




By:    ___________________________________
Name:    ___________________________________
Title:    ___________________________________
HOU:3756061.4


182

--------------------------------------------------------------------------------





Exhibit G-1
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of February 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, each Lender from time to time party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
__________________________________

Name:
____________________________

Title:
____________________________

Date: _______________________, 20[ ]




183

--------------------------------------------------------------------------------





Exhibit G-2
Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of February 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, each Lender from time to time party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
_____________________________

Name:
________________________

Title:
________________________

Date: ___________________, 20[ ]
HOU:3756061.4


184

--------------------------------------------------------------------------------





Exhibit G-3
Form of U.S. Tax Compliance Certificate
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of February 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, each Lender from time to time party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E
(or applicable successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or IRS Form W-8BEN-E (or applicable successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
_______________________________

Name:
__________________________

Title:
__________________________

Date: ______________________, 20[ ]
HOU:3756061.4


185

--------------------------------------------------------------------------------





Exhibit G-4
Form of U.S. Tax Compliance Certificate
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Fourth Amended and Restated Credit Agreement
dated as of February 8, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Matrix Service Company, a
Delaware corporation, as a Borrower (the “Company”), the other Borrowers party
thereto, each Lender from time to time party thereto and JPMorgan Chase Bank,
N.A. as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
_____________________________

Name:
________________________

Title:
________________________

Date: ____________________, 20[ ]    




HOU:3756061.4


HOU:3756061.4


186

--------------------------------------------------------------------------------





Exhibit H


COMPLIANCE CERTIFICATE
To:
The Lenders parties to the

Credit Agreement Described Below
This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Credit Agreement dated as of [__________], 2017 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) among
Matrix Service Company, a Delaware corporation (the “Company”), the other
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.I am the duly elected chief financial officer of the Company;


2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;


3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;


4.Schedule I attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct;


5.Schedule II attached hereto sets forth the determination of the interest rates
and other rates listed therein; and


6.Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement and the other Loan
Documents and the status of compliance.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:
    
    


187

--------------------------------------------------------------------------------





The foregoing certifications, together with the computations set forth in
Schedules I, II and III hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ___ day of
__________, ____.
        
_________________________________________________
Chief Financial Officer,
MATRIX SERVICE COMPANY


188

--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of __________, 20__ with certain
Provisions of the Credit Agreement
All Calculations Below as of
__________, 20__ Except
As Provided Otherwise Below


1.    Detailed Calculation of Consolidated EBITDA for Previous Four Fiscal
Quarters


2.    (a)    Total Assets of Immaterial Subsidiaries that are not Subsidiary
Guarantors: $_________
    
(b)    Total Assets of the Company and its Subsidiaries: $_________
(c)    Ratio (expressed as a percentage) of Line (a) to Line (b): _____% 1 


3.    (a)    Consolidated Revenues of Immaterial Subsidiaries that are not
Subsidiary Guarantors: $_________


(b)    Consolidated Revenues of the Company and its Subsidiaries: $_________
(c)    Ratio (expressed as a percentage) of Line (a) to Line (b): _____% 2 


4.    Detailed Calculation of Leverage Ratio 3 


5.    Detailed Calculation of Fixed Charge Coverage Ratio 4 


______________________________
1 If greater than 10%, include notice thereof with this Compliance Certificate.
2 If greater than 10%, include notice thereof with this Compliance Certificate.
3 Must not exceed 3.00 to 1.00.
4 Must not be less than 1.25 to 1.00.


189

--------------------------------------------------------------------------------





Schedule II to Compliance Certificate
Interest and Other Rates
APPLICABLE MARGIN
Actual Results: Leverage Ratio: __________
For Fiscal Quarter Ending ___________________
Mark As
Applicable
with “X”
Leverage Ratio
Applicable Margin for Eurocurrency, EURIBOR and CDOR Loans
Applicable Margin for ABR Loans
Applicable Margin for Canadian Prime Rate Loans
Applicable Margin for Unused Fees
 
< 1.00x
1.625%
0.625%
2.125%
0.25%
 
< 1.50x
1.875%
0.875%
2.375%
0.30%
 
< 2.00x
2.125%
1.125%
2.625%
0.35%
 
< 2.50x
2.375%
1.375%
2.875%
0.40%
 
≥ 2.50x
2.625%
1.625%
3.125%
0.45%







190

--------------------------------------------------------------------------------





Schedule III to Compliance Certificate
List of Reports and Deliveries Due at this Time
and Status
Report or Delivery Due Date
Status
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











191